Exhibit 10.1


EXECUTION VERSION




AMENDMENT AND RESTATEMENT AGREEMENT dated as of October 19, 2017 (this
“Agreement”), to the Credit Agreement dated as of April 1, 2014 (as amended by
Amendment No. 1 dated as of June 1, 2015, the “Existing Credit Agreement”),
among COSTAR GROUP, INC., a Delaware corporation (the “Borrower”), COSTAR REALTY
INFORMATION, INC., a Delaware corporation (the “Co-Borrower”), the LENDERS party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein (including in the
preamble and recitals hereto) have the meanings assigned to them in the Existing
Credit Agreement or the Restated Credit Agreement (as defined below), as the
context requires.
WHEREAS, the Lenders and the Issuing Banks party to the Existing Credit
Agreement have agreed to extend credit to the Borrower under the Existing Credit
Agreement on the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower has requested that certain modifications be made to the
Existing Credit Agreement; and
WHEREAS, the Administrative Agent and each of the Lenders and the Issuing Banks
party hereto (including any new Lenders and Issuing Banks party hereto), which
Lenders and Issuing Banks constitute the Required Lenders under the Existing
Credit Agreement and all of the Lenders and the Issuing Banks under the Restated
Credit Agreement, are willing to agree to the foregoing, in each case on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:


SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Restatement Effective Date (as defined below), (a) the Existing Credit
Agreement (excluding Exhibits B, F, G-1, G-2, K and M thereto, each of which
shall remain as in effect immediately prior to the Restatement Effective Date)
is hereby amended and restated to be in the form attached as Annex I hereto (the
Existing Credit Agreement, as so amended and restated, being referred to as the
“Restated Credit Agreement”), (b) Exhibits A, C-1, C-2, D, E, H, I, J, L-1, L-2,
L-3, L-4 and N to the Existing Credit Agreement are hereby amended and restated
in the form of the correspondingly lettered Exhibits hereto and (c) the
Schedules to the Existing Credit Agreement (including Schedule 2.01 thereto) are
hereby amended and restated in the form of the correspondingly numbered
Schedules hereto (and, for the avoidance of doubt, the Commitments of the
Lenders as of the Restatement Effective Date shall be as set forth in Schedule
2.01 hereto).
SECTION 2. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders, as of the Restatement
Effective Date, that:




--------------------------------------------------------------------------------

2


(a)this Agreement has been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action of
each Loan Party, and this Agreement has been duly executed and delivered by each
of the Loan Parties and constitutes a legal, valid and binding obligation of
each of the Loan Parties, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(b)after giving effect to this Agreement, the representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Restatement Effective Date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty is so true and correct on and as of such prior date;
and
(c)on and as of the Restatement Effective Date, after giving effect to this
Agreement and the Commitments established hereby and any making of Loans or
issuance of any Letters of Credit (including, without limitation, the deemed
issuance of the Existing Letters of Credit) under the Restated Credit Agreement
to be made on the Restatement Effective Date, no Default has occurred and is
continuing under the Restated Credit Agreement.
SECTION 3. Effectiveness. The amendment and restatement of the Existing Credit
Agreement and the applicable Exhibits and Schedules thereto as set forth in
Section 1 hereof shall become effective on the first date on which the following
conditions shall have been satisfied (the “Restatement Effective Date”):
(a)The Administrative Agent shall have executed a counterpart hereto and shall
have received from (i) the Borrower, (ii) the Co-Borrower, (iii) each other Loan
Party, (iv) each Lender party to the Existing Credit Agreement that together
constitute the Required Lenders under the Existing Credit Agreement, (v) each
Lender listed on Schedule 2.01 to the Restated Credit Agreement with a Revolving
Commitment and (vi) each Issuing Bank either (A) a counterpart of this Agreement
signed on behalf of such party or (B) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission or other
electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received a completed Perfection
Certificate dated the Restatement Effective Date and signed by a Financial
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Borrower and the other Loan Parties in their
respective jurisdictions of organization.
(c)The Administrative Agent shall have received all documentation and other
information about the Loan Parties as has been reasonably requested by the
Administrative Agent in writing at least 10 days prior to the Restatement
Effective Date and that it reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.




--------------------------------------------------------------------------------

3


(d)The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Restatement Effective Date) of Simpson Thacher & Bartlett LLP in form and
substance reasonably satisfactory to the Administrative Agent.
(e)The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents of each Person that is a Loan Party as of the
Restatement Effective Date and a copy of the resolutions, substantially in the
form of authorizing resolutions attached to Exhibit M to the Restated Credit
Agreement or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or other governing body, as
applicable, of each Person that is a Loan Party as of the Restatement Effective
Date (or a duly authorized committee thereof) authorizing (A) the execution,
delivery and performance of this Agreement (and any other Loan Documents or
agreements relating to any Loan Documents to which it is a party to be entered
into on or after the Restatement Effective Date) and (B) in the case of the
Borrower, the extensions of credit under the Restated Credit Agreement, together
with such certificates relating to the good standing of each Person that is a
Loan Party as the Administrative Agent may reasonably request, and (ii) a
certificate of each Person that is a Loan Party as of the Restatement Effective
Date, dated the Restatement Effective Date, substantially in the form of Exhibit
M to the Restated Credit Agreement or otherwise reasonably satisfactory to the
Administrative Agent, with appropriate insertions, executed by an Authorized
Officer of such Loan Party, and attaching the documents referred to in clause
(e)(i) above.
(f)The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the chief executive officer or the
chief financial officer of the Borrower, certifying that the representations and
warranties set forth in Section 2 hereof are true and correct as of the
Restatement Effective Date.
(g)All fees required to be paid on the Restatement Effective Date pursuant to
the Engagement Letter and the Fee Letter or under the Existing Credit Agreement
or the Restated Credit Agreement, as applicable, and reasonable and documented
or invoiced out-of-pocket expenses required to be paid on the Restatement
Effective Date pursuant to the Engagement Letter or under the Existing Credit
Agreement or the Restated Credit Agreement, as applicable, to the extent
invoiced at least one Business Day prior to the Restatement Effective Date
(except as otherwise reasonably agreed by the Borrower), shall, upon the initial
Borrowing under the Restated Credit Agreement on the Restatement Effective Date,
have been, or will be substantially simultaneously, paid.
(h)The Collateral and Guarantee Requirement shall have been satisfied.
(i)The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 of the Restated Credit Agreement is in effect, together
with endorsements naming the Secured Parties and the Administrative Agent as
additional insured and the Administrative Agent, for the benefit of the Secured
Parties, as loss payee thereunder, in each case as specified and to the extent
required under Section 5.08 of the Restated Credit Agreement.




--------------------------------------------------------------------------------

4


(j)The Lenders shall have received a certificate from the chief financial
officer of the Borrower, substantially in the form of Exhibit K to the Restated
Credit Agreement (or other form reasonably acceptable to the Administrative
Agent) confirming the solvency of the Borrower and the Restricted Subsidiaries
on a consolidated basis on the Restatement Effective Date after giving effect to
the Transactions to be effected on the Restatement Effective Date.
(k)The Administrative Agent shall have received, at least three Business Days
prior to the Restatement Effective Date, a notice of optional prepayment of all
Term Borrowings outstanding under the Existing Credit Agreement on the
Restatement Effective Date immediately prior to giving effect to this Agreement,
and all principal, accrued and unpaid interest, fees and other amounts
outstanding in respect of all Term Borrowings under the Existing Credit
Agreement shall have been, or substantially simultaneously with the occurrence
of the Restatement Effective Date will be, repaid in full.
(l)All accrued and unpaid fees on the Revolving Commitments under the Existing
Credit Agreement (including on the Revolving Commitment of any Exiting Lender
(as defined below)), and all other amounts payable to or for the account of any
Exiting Lender, shall have been, or substantially simultaneously with the
occurrence of the Restatement Effective Date will be, paid.
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. For
the avoidance of doubt, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder on the Restatement Effective
Date shall not become effective or otherwise occur unless and until each of the
foregoing conditions shall have been satisfied.
SECTION 4. Effect of Amendment and Restatement; No Novation.
(a)Effective as of the Restatement Effective Date, the Revolving Commitment of
each Lender party to the Existing Credit Agreement that had a Revolving
Commitment thereunder immediately prior to the effectiveness of this Agreement
but that does not have a Revolving Commitment set forth on Schedule 2.01 to the
Restated Credit Agreement immediately following the effectiveness of this
Agreement (each, an “Exiting Lender”) shall terminate, and each Exiting Lender
shall exit the Existing Credit Agreement and will no longer be a Lender or a
Revolving Lender under the Existing Credit Agreement or the Restated Credit
Agreement.
(b)Subject to the terms and conditions hereof and of the Restated Credit
Agreement, each Existing Letter of Credit that is outstanding on the Restatement
Effective Date shall, effective as of the Restatement Effective Date and without
any further action by the Borrower, be continued as a Letter of Credit under the
Restated Credit Agreement, from and after the Restatement Effective Date be
deemed a Letter of Credit for all purposes under the Restated Credit Agreement
and be subject to and governed by the terms and conditions of the Restated
Credit Agreement. Each Lender party hereto acknowledges and agrees that, on and
as of the Restatement Effective Date and without any further action on the part
of the applicable Issuing Bank or the Lenders, all outstanding participations in
Existing Letters of Credit shall be canceled and each Issuing Bank shall have
granted to each Lender (after giving effect to this Agreement), and each




--------------------------------------------------------------------------------

5


such Lender shall have acquired from each Issuing Bank, a participation in each
Existing Letter of Credit issued by such Issuing Bank and outstanding on and as
of the Restatement Effective Date equal to such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Revolving
Commitments under the Restated Credit Agreement) of the aggregate amount
available to be drawn under such Existing Letter of Credit. Such participation
shall be governed by the terms of Section 2.05(d) of the Restated Credit
Agreement.
(c)Except as expressly set forth herein and in the Restated Credit Agreement,
this Agreement and the Restated Credit Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Administrative Agent, the Issuing Banks or the Lenders under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which shall continue in full force and effect in
accordance with the provisions thereof. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances.
(d)On and after the Restatement Effective Date, each reference in the Restated
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, as used in the Restated Credit Agreement, shall refer to the
Existing Credit Agreement as amended and restated in the form of the Restated
Credit Agreement, and the term “Credit Agreement”, as used in any Loan Document,
shall mean the Restated Credit Agreement. This Agreement shall constitute a
“Loan Document” for all purposes of the Restated Credit Agreement and the other
Loan Documents.
(e)Neither this Agreement nor the effectiveness of the Restated Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release any Guarantee thereof. Nothing
herein contained shall be construed as a substitution or novation of the Secured
Obligations outstanding under the Existing Credit Agreement or the Security
Documents, which shall remain in full force and effect, except as modified
hereby. Nothing expressed or implied in this Agreement, the Restated Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrower or the Co-Borrower
under the Existing Credit Agreement or any Loan Party under any Loan Document
(as defined in the Existing Credit Agreement) from any of its obligations and
liabilities thereunder.
SECTION 5. Reaffirmation. Each of the Borrower, the Co-Borrower and the other
Loan Parties (collectively, the “Reaffirming Loan Parties”) hereby acknowledges
that it expects to receive substantial direct and indirect benefits as a result
of this Agreement and the transactions contemplated hereby. Each Reaffirming
Loan Party hereby further (a) acknowledges that the Secured Obligations shall
include the due and punctual payment of all of the monetary obligations of each
Loan Party under or pursuant to the Restated Credit Agreement, including all
such obligations in respect of the Commitments and all Loans incurred thereunder
(including all such obligations incurred during the




--------------------------------------------------------------------------------

6


pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
confirms its guarantees, pledges and grants of security interests, as
applicable, under each of the Loan Documents to which it is party and (c) agrees
that, notwithstanding the effectiveness of this Agreement and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties (and shall be determined after giving effect to this
Agreement).
SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
[Signature pages follow.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth above.


COSTAR GROUP, INC.


by     /s/ Jonathan Coleman            
Name: Jonathan Coleman
Title: General Counsel and Secretary






COSTAR REALTY INFORMATION, INC.


by     /s/ Jonathan Coleman            
Name: Jonathan Coleman
Title: General Counsel and Secretary














[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------





SUBSIDIARY LOAN PARTIES:




COSTAR INTERNATIONAL LLC
COSTAR PORTFOLIO STRATEGY, LLC
CS LAND LLC
NETWORK COMMUNICATIONS, LLC
THE SCREENING PROS, LLC
WESTSIDE RENTALS, LLC




by     /s/ Jonathan Coleman            
Name: Jonathan Coleman
Title: General Counsel and Secretary




COSTAR FIELD RESEARCH, LLC
WESTSIDE CREDIT SERVICES, LLC,

in each case by sole member
COSTAR REALTY INFORMATION, INC.




by     /s/ Jonathan Coleman            
Name: Jonathan Coleman
Title: General Counsel and Secretary




[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------







COSTAR LIMITED




by     /s/ Andrew C. Florance        
Name: Andrew C. Florance
Title: Director




COSTAR UK LIMITED




by     /s/ Andrew C. Florance        
Name: Andrew C. Florance
Title: Director










[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank,


by ______/s/ Alicia Schreibstein ________
Name:    Alicia Schreinbstein
Title: Executive Director








[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., individually and as Issuing Bank,


by ______/s/ Mark K. Giermek_____________
Name:    Mary K. Giermek
Title: Senior Vice President












[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., individually and as Issuing Bank,


by ______/s/ Alvaro De Velasco____________
Name:    Alvaro De Velasco
Title: Vice President






[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------






SUNTRUST BANK, N.A., individually and as Issuing Bank,


by ______/s/ Marshall T. Mangum, III______
Name:    Marshal T. Mangum, III
Title: Director




[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., individually and as Issuing Bank,


by ______/s/ Gregory Polgar______________
Name:    Gregory Polgar
Title: Vice President








[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE CREDIT AGREEMENT OF COSTAR GROUP, INC.










GOLDMAN SACHS BANK USA


by ______/s/ Rebecca Kratz______________
Name:    Rebecca Kratz
Title: Authorized Signatory













--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE CREDIT AGREEMENT OF COSTAR GROUP, INC.












CAPITAL ONE, NATIONAL ASSOCIATION


by ______/s/ Tavis B. Maxwell____________
Name:    Tavis B. Maxwell
Title: Managing Director






[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE CREDIT AGREEMENT OF COSTAR GROUP, INC.












REGIONS BANK


by ______/s/ Kyle Husted______________
Name:    Kyle Husted
Title: Vice President


[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE CREDIT AGREEMENT OF COSTAR GROUP, INC.










HSBC BANK USA, N.A.


by ______/s/ Jacob Streit______________
Name:    Jacob Streit
Title: Senior Vice President


[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE CREDIT AGREEMENT OF COSTAR GROUP, INC.










PNC BANK, NATIONAL ASSOCIATION


by ______/s/ Carolyn L. West______________
Name:    Carolyn L. West
Title: Senior Vice President






[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------


ANNEX I
    


Amended and Restated Credit Agreement





--------------------------------------------------------------------------------


Exhibit 10.1


EXECUTION VERSION




a1011costaramendmenta_image1.gif [a1011costaramendmenta_image1.gif] 
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
October 19, 2017,
among
COSTAR GROUP, INC.,
as Borrower,
COSTAR REALTY INFORMATION, INC.,
as Co-Borrower,
The LENDERS from Time to Time Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________________________


JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
WELLS FARGO SECURITIES, LLC,
GOLDMAN SACHS BANK USA,
REGIONS CAPITAL MARKETS, a division of Regions Bank
and
CAPITAL ONE, N.A.,
as Joint Lead Arrangers and Joint Bookrunners 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
SUNTRUST BANK
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents 
 
GOLDMAN SACHS BANK USA,
REGIONS BANK
and
CAPITAL ONE, N.A.
as Co-Documentation Agents














--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and Borrowings    48

SECTION 1.03
Terms Generally    48

SECTION 1.04
Accounting Terms; GAAP; Rounding    48

SECTION 1.05
Times of Day    49

SECTION 1.06
Timing of Payment or Performance    49

SECTION 1.07
Exchange Rate Calculations    49

SECTION 1.08
Certain Calculations and Tests    50

SECTION 1.09
Pro Forma and Other Calculations    51

ARTICLE II The Credits
53

SECTION 2.01
Commitments    53

SECTION 2.02
Loans and Borrowings    53

SECTION 2.03
Requests for Borrowings    54

SECTION 2.04
[Reserved.]    55

SECTION 2.05
Letters of Credit    55

SECTION 2.06
Funding of Borrowings    61

SECTION 2.07
Interest Elections    61

SECTION 2.08
Termination and Reduction of Commitments    62

SECTION 2.09
Repayment of Loans; Evidence of Debt    63

SECTION 2.10
Amortization of Incremental Term Loans    64

SECTION 2.11
Prepayment of Loans    65

SECTION 2.12
Fees    66

SECTION 2.13
Interest    66

SECTION 2.14
Alternate Rate of Interest    67

SECTION 2.15
Increased Costs    68

SECTION 2.16
Break Funding Payments    69

SECTION 2.17
Taxes    69

SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    73

SECTION 2.19
Mitigation Obligations; Replacement of Lenders    74

SECTION 2.20
Defaulting Lenders    75

SECTION 2.21
Incremental Facilities    77

SECTION 2.22
Extensions of Term Loans, Revolving Loans and Revolving

Commitments    80
SECTION 2.23
Loan Repurchases    84

SECTION 2.24
Refinancing Facilities    85

ARTICLE III Representations and Warranties
87

SECTION 3.01
Organization; Powers    88

SECTION 3.02
Authorization; Enforceability    88

SECTION 3.03
Governmental Approvals; Absence of Conflicts    88

SECTION 3.04
Financial Condition; No Material Adverse Change    88



i



--------------------------------------------------------------------------------





SECTION 3.05
Properties    89

SECTION 3.06
Litigation and Environmental Matters    89

SECTION 3.07
Compliance with Laws    90

SECTION 3.08
Investment Company Status    90

SECTION 3.09
Taxes    90

SECTION 3.10
ERISA; Labor Matters    90

SECTION 3.11
Subsidiaries and Joint Ventures; Disqualified Equity Interests    91

SECTION 3.12
Insurance    91

SECTION 3.13
Solvency    91

SECTION 3.14
Disclosure    91

SECTION 3.15
Collateral Matters    92

SECTION 3.16
Federal Reserve Regulations; Use of Proceeds    92

SECTION 3.17
[Reserved.]    92

SECTION 3.18
Anti-Corruption Laws and Sanctions    93

ARTICLE IV Conditions
93

SECTION 4.01
[Reserved]    93

SECTION 4.02
Each Credit Event    93

ARTICLE V Affirmative Covenants
93

SECTION 5.01
Financial Statements and Other Information    94

SECTION 5.02
Notices of Material Events    96

SECTION 5.03
Additional Subsidiaries    96

SECTION 5.04
Information Regarding Collateral    97

SECTION 5.05
Existence; Conduct of Business    97

SECTION 5.06
Payment of Obligations    97

SECTION 5.07
Maintenance of Properties    97

SECTION 5.08
Insurance    98

SECTION 5.09
Books and Records; Inspection and Audit Rights    98

SECTION 5.10
Compliance with Laws    98

SECTION 5.11
Use of Proceeds and Letters of Credit    98

SECTION 5.12
Further Assurances    99

SECTION 5.13
Certain Post-Closing Collateral Obligations and Delivery of

Schedule 5.13    99
SECTION 5.14
Status of Obligations    100

SECTION 5.15
Designation of Subsidiaries    100

ARTICLE VI Negative Covenants
101

SECTION 6.01
Indebtedness; Certain Equity Securities    101

SECTION 6.02
Liens    106

SECTION 6.03
Fundamental Changes; Business Activities    108

SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions    109

SECTION 6.05
Asset Sales    112

SECTION 6.06
Sale/Leaseback Transactions    114

SECTION 6.07
Hedging Agreements    115

SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness    115

SECTION 6.09
Transactions with Affiliates    118



ii



--------------------------------------------------------------------------------





SECTION 6.10
Restrictive Agreements    118

SECTION 6.11
Amendment of Material Documents    119

SECTION 6.12
Financial Covenants    119

SECTION 6.13
Fiscal Year    120

ARTICLE VII Events of Default
120

SECTION 7.01
Events of Default    120

SECTION 7.02
Right to Cure    123

ARTICLE VIII The Administrative Agent
124

ARTICLE IX Miscellaneous
127

SECTION 9.01
Notices    128

SECTION 9.02
Waivers; Amendments    128

SECTION 9.03
Expenses; Indemnity; Damage Waiver    131

SECTION 9.04
Successors and Assigns    133

SECTION 9.05
Survival    137

SECTION 9.06
Counterparts; Integration; Effectiveness    137

SECTION 9.07
Severability    138

SECTION 9.08
Right of Setoff    138

SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process    138

SECTION 9.10
WAIVER OF JURY TRIAL    139

SECTION 9.11
Headings    139

SECTION 9.12
Confidentiality    139

SECTION 9.13
Interest Rate Limitation    140

SECTION 9.14
Release of Liens and Guarantees    140

SECTION 9.15
USA PATRIOT Act Notice    141

SECTION 9.16
No Fiduciary Relationship    141

SECTION 9.17
Non-Public Information    141

SECTION 9.18
Co-Borrower Obligations    142

SECTION 9.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    143





iii



--------------------------------------------------------------------------------









SCHEDULES:
Schedule 1.01A
—    Existing Letters of Credit

Schedule 2.01
—    Commitments

Schedule 3.05
—    Mortgaged Properties

Schedule 3.11A
—    Subsidiaries and Joint Ventures

Schedule 3.11B
—    Disqualified Equity Interests

Schedule 3.12
—    Insurance

Schedule 5.13
—    Post-Closing Collateral Obligations

Schedule 6.01
—    Existing Indebtedness

Schedule 6.02
—    Existing Liens

Schedule 6.04
—    Existing Investments

Schedule 6.10
—    Existing Restrictions

EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Loan Auction Procedures

Exhibit C-1
—    Form of Borrowing Request

Exhibit C-2
—    Form of Letter of Credit Request

Exhibit D
—    Form of Guarantee and Collateral Agreement

Exhibit E
—    Form of Compliance Certificate

Exhibit F
—    Form of Subordinated Intercompany Note

Exhibit G-1
—    Form of Equal Priority Intercreditor Agreement

Exhibit G-2
—    Form of Junior Lien Intercreditor Agreement

Exhibit H
—    Form of Interest Election Request

Exhibit I
—    Form of Mortgage

Exhibit J
—    Form of Perfection Certificate

Exhibit K
—    Form of Solvency Certificate

Exhibit L-1
—    Form of U.S. Tax Certificate for Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit L-2
—    Form of U.S. Tax Certificate for Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit L-3
—    Form of U.S. Tax Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit L-4
—    Form of U.S. Tax Certificate for Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit M
—    Form of Secretary’s Certificate (Including Forms of Authorizing
Resolutions)

Exhibit N
—    Form of Closing Certificate





iv



--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 19, 2017, among COSTAR
GROUP, INC., as Borrower, COSTAR REALTY INFORMATION, INC., as Co-Borrower, the
LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Borrower (as defined below), the Co-Borrower (as defined below),
the Administrative Agent (as defined below) and certain of the Lenders (as
defined below) are parties to the Existing Credit Agreement (as defined below);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as provided in the Restatement Agreement (as defined below)
and set forth herein; and
WHEREAS, the Lenders and the Administrative Agent are willing to amend and
restate in its entirety the Existing Credit Agreement upon and subject to the
terms and conditions set forth in the Restatement Agreement and herein;
NOW, THEREFORE, the parties hereto agree that on the Restatement Effective Date
(as defined below), the Existing Credit Agreement will be amended and restated
in its entirety as follows:
Article I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business and its subsidiaries which will
become Restricted Subsidiaries), all as determined on a consolidated basis for
such Acquired Entity or Business.
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


1



--------------------------------------------------------------------------------

2
    


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders, as increased or reduced from time to time.
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum; provided
that, for purposes of this definition, the Adjusted LIBO Rate for any day shall
be based on the LIBO Screen Rate (or, if the LIBO Screen Rate is not available
for such one month maturity, the Interpolated Screen Rate) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective as of the
opening of business on the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure made pursuant to paragraph (c) or
(d) of Section 2.20 or the final paragraph of Section 2.20. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Revolving Lender’s status as a Defaulting
Lender at the time of determination.
“Applicable Rate” means, for any day, (a) with respect to the Loans of any Class
other than the Revolving Loans made pursuant to the Revolving Commitments, or
commitment fees payable in respect of Commitments of any Class other than the
Revolving Commitments, the rate or rates per annum specified in the applicable
Extension Amendment, Incremental Facility Agreement or Refinancing Facility
Agreement and (b) with respect to any Revolving Loan made pursuant to the
Revolving Commitments that is an ABR Loan or Eurocurrency Loan, or with respect
to the commitment fees in respect of the Revolving Commitments payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
respectively, based upon the First Lien Secured Leverage Ratio as of the most
recent determination date; provided that the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 5 from the Restatement
Effective Date until the next change in the Applicable Rate in accordance with
the immediately succeeding sentence:







--------------------------------------------------------------------------------

3
    


 
First Lien Secured Leverage
Ratio
ABR
Spread
Eurocurrency Spread
Commitment Fee Rate
Category 1:


> 4.00:1.00
1.25%
2.25%
0.35%
Category 2:


≤ 4.00:1.00 and > 3.50:1.00
1.00%
2.00%
0.30%
Category 3:


≤ 3.50:1.00 and > 2.50:1.00
0.75%
1.75%
0.25%
Category 4:


≤ 2.50:1.00 and > 2.00:1.00
0.50%
1.50%
0.25%
Category 5:


≤ 2.00:1.00
0.25%
1.25%
0.25%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the First Lien Secured Leverage Ratio shall be effective during the
period commencing on and including the first Business Day after delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of consolidated
financial statements (commencing with the financial statements covering the
first fiscal quarter commencing on or after the Restatement Effective Date)
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the First Lien Secured
Leverage Ratio shall be deemed to be in Category 1 if the Borrower fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 5.01(a) or (b) or any Compliance Certificate required to be
delivered pursuant to Section 5.01(d), during the period from the expiration of
the time for delivery thereof until such consolidated financial statements or
Compliance Certificate are delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc., SunTrust Robinson Humphrey,
Inc., Wells Fargo Securities, LLC, Goldman Sachs Bank USA, Regions Capital
Markets, a division of Regions Bank, and Capital One, N.A., in their capacity as
the joint lead arrangers and joint bookrunners for the credit facilities
provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent (acting reasonably).
“Auction Manager” has the meaning set forth in Section 2.23(a).
“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to a Purchase Offer.







--------------------------------------------------------------------------------

4
    


“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.
“Authorized Officer” means the president, the chief executive officer, the chief
financial officer, the chief operating officer, the treasurer, the assistant
treasurer, the secretary, the assistant secretary, the general counsel or the
assistant general counsel, and, with respect to certain limited liability
companies or partnerships that do not have officers, any manager, managing
member or general partner thereof, or any other senior officer of the Borrower
or any other Loan Party designated as such in writing to the Administrative
Agent by the Borrower or any other Loan Party, as applicable. The Administrative
Agent may conclusively presume that (a) any document delivered hereunder that is
signed by an Authorized Officer has been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower or any other Loan Party and (b) such Authorized Officer has acted on
behalf of such Person.
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to:
(a)    the sum of, without duplication;
(i)    $200,000,000;
(ii)    an amount (which amount shall not be less than zero) equal to 50% of
Excess Cash Flow for the fiscal year ending December 31, 2017, and, thereafter,
for each full fiscal year ending after the Restatement Effective Date, in each
case in respect of which financial statements have been delivered pursuant to
Section 5.01(a) on or prior to the Available Amount Reference Time;
(iii)    the aggregate amount of all dividends, returns, interest, profits,
distributions, income and similar amounts (in each case, to the extent made in
cash or Cash Equivalents) received by the Borrower or any Restricted Subsidiary
from or in respect of any Investment to the extent such Investment was made by
using the Available Amount during the period from and including the Business Day
immediately following the Restatement Effective Date through and including the
Available Amount Reference Time (other than the portion of any such dividends,
returns, interest, profits, distributions, income or similar amounts that is
used by the Borrower or any Restricted Subsidiary to pay taxes); provided that
the aggregate amount by which the Available Amount is increased pursuant to this
clause (iii) in respect of any such Investment shall not exceed the amount by
which the Available Amount shall have been reduced on account of the original
amount of such Investments;
(iv)    the aggregate amount of all repayments (in each case, to the extent made
in cash or Cash Equivalents) of principal received by the Borrower or any
Restricted Subsidiary from or in respect of any Investment in the form of loans
or advances made by the Borrower or any Restricted Subsidiary to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Restatement Effective Date
through and including the Available Amount Reference Time; provided that the
aggregate amount by which the Available Amount is increased pursuant to this
clause (iv) in respect of any such Investment shall not exceed the amount by
which the Available Amount shall have been reduced on account of the amount of
the loan or other advance originally made by the Borrower or such Restricted
Subsidiary;







--------------------------------------------------------------------------------

5
    


(v)    to the extent not applied to prepay any Term Loans, if any, in accordance
with this Agreement (or to prepay, repurchase, redeem, defease or make any other
similar payment of any Permitted Equal Priority Secured Indebtedness in
accordance with the provisions of the governing documentation thereof), the
aggregate amount of all Net Proceeds received by the Borrower or any Restricted
Subsidiary in connection with the Disposition of any Investment to any Person
other than to the Borrower or a Restricted Subsidiary and to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Restatement Effective Date
through and including the Available Amount Reference Time; provided that the
aggregate amount by which the Available Amount is increased pursuant to this
clause (v) in respect of any such Investment shall not exceed the amount by
which the Available Amount shall have been reduced on account of the original
amount of such Investment;
(vi)    the amount of any Investment of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary pursuant to Section 5.15 or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries or the amount of assets of any Unrestricted Subsidiary disposed of
to the Borrower or a Restricted Subsidiary, in each case following the
Restatement Effective Date at or prior to the Available Amount Reference Time;
provided that such amount shall not exceed the lesser of (A) the fair market
value (as determined in good faith by the Borrower) of the Investments of the
Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary
immediately prior to giving effect to such redesignation or merger, amalgamation
or consolidation or Disposition of assets and (B) the amount (in the case of
original Investments made in cash) or the fair market value (as determined in
good faith by the Borrower) of the original Investment by the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary using the Available
Amount;
minus
(b)    the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time, the amount of all expenditures for Specified
Uses after the Restatement Effective Date and prior to the Available Amount
Reference Time made in reliance on the Available Amount.
“Available Amount Reference Time” has the meaning set forth in the definition of
the term “Available Amount”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time, which is described in the EU Bail-In Legislation Schedule.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.







--------------------------------------------------------------------------------

6
    


“Borrower” means CoStar Group, Inc., a Delaware corporation.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form of Exhibit C-1 or any other form approved by
the Administrative Agent (acting reasonably).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Washington, D.C. are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures of the Borrower and its consolidated Restricted
Subsidiaries that, in conformity with GAAP, are (or should be) set forth in a
consolidated statement of cash flows of the Borrower and its consolidated
Restricted Subsidiaries for such period, excluding (i) any such expenditures
made to restore, replace or rebuild assets to the condition of such assets
immediately prior to any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, such
assets to the extent such expenditures are made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such casualty,
damage, taking, condemnation or similar proceeding, and (ii) any such
expenditures constituting Permitted Acquisitions and (b) such portion of
principal payments on Capital Lease Obligations or Synthetic Lease Obligations
made by the Borrower and its consolidated Restricted Subsidiaries during such
period as is attributable to additions to property, plant and equipment that
have not otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty. For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.
“Cash Consideration” has the meaning set forth in Section 6.05.
“Cash Equivalents” means:
(a)    dollars and, with respect to any Foreign Subsidiary, local currencies
held by such Foreign Subsidiary;
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;







--------------------------------------------------------------------------------

7
    


(c)    securities issued by any state or commonwealth of the United States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;
(d)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;
(e)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(f)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b), (c) and (e) above and entered
into with a financial institution satisfying the criteria described in
clause (e) above;
(g)    money market funds that (i) comply with the criteria set forth in
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated at least A-1
by S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and
(h)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or one of its Restricted Subsidiaries in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of the Borrower or one of its Restricted
Subsidiaries, including automatic clearing house services, controlled
disbursement services, electronic funds transfer services, information reporting
services, lockbox services, stop payment services and wire transfer services.
“Cash Management Bank” means any Person that provides any Cash Management
Services.
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.







--------------------------------------------------------------------------------

8
    


“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act and the rules of the SEC
thereunder, but excluding any employee benefit plan of the Borrower and its
Restricted Subsidiaries and any Person or “group” acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power for the election of directors of the Borrower; (b) the occurrence
of any “change in control” (or similar event, however denominated) with respect
to the Borrower under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness of the Borrower or any Restricted
Subsidiary or (c) the occurrence of any “change of control” (or similar event,
however denominated) with respect to the Borrower under and as defined in any
agreement or instrument evidencing, governing the rights of the holders of or
otherwise relating to any preferred Equity Interests or Disqualified Equity
Interests in the Borrower, if (i) the occurrence of such “change of control” (or
similar event, however denominated) would require, or permit any holder thereof
to require (including pursuant to any required offer by the Borrower), the
repayment, redemption or repurchase of such preferred Equity Interests or
Disqualified Equity Interests prior to the Maturity Date and (ii) the aggregate
amount that the holders thereof would be entitled to receive under any such
agreement or instrument (assuming the exercise of all rights to require any such
repayments, redemptions or repurchases) is equal to or greater than $35,000,000.
For purposes of this definition and any related definition to the extent used
for purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and (ii) a Person or group
shall not be deemed to beneficially own securities subject to an equity or asset
purchase agreement, merger agreement or similar agreement (or voting or option
or similar agreement related thereto) until the consummation of the transactions
contemplated by such agreement.
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, with respect to any Credit Party (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Incremental Term Loans of
any Series, Refinancing Term Loans of any Series, Revolving Loans (other than
Extended Revolving Loans), Extended Term Loans (of the same Extension Series) or
Extended Revolving Loans (of the same Extension Series), (b) any Commitment,
refers to whether such Commitment is an Extended Revolving Commitment (of the
same Extension Series), an Incremental Term Commitment of any Series, a
Refinancing Term Commitment of any Series or a Revolving Commitment (other than
an Extended Revolving Commitment) and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.







--------------------------------------------------------------------------------

9
    


“Co-Borrower” means CoStar Realty Information, Inc., a Delaware corporation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning provided for such term (or any analogous term
describing assets on which Liens are purported to be granted to secure the
Obligations) in each of the Security Documents.
“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Original Closing Date, as amended and restated as of the Restatement
Effective Date, among the Borrower, the other Loan Parties and the
Administrative Agent, together with all supplements thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Restatement Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, substantially in the form specified therein or in a form
otherwise reasonably acceptable to the Administrative Agent, duly executed and
delivered on behalf of such Person, together with, to the extent reasonably
requested by the Administrative Agent, documents and opinions of the type
referred to in paragraphs (d) and (e) of Section 3 of the Restatement Agreement
with respect to such Designated Subsidiary;
(b)    all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party, other than any Excluded Equity Interests, shall have been pledged
pursuant to the Collateral Agreement and the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c)    (i) all Indebtedness of the Borrower or any of its Restricted
Subsidiaries that is owing to any Loan Party (or any Person required to become a
Loan Party) shall be evidenced by the Intercompany Note, which Intercompany Note
shall be required to be pledged to the Administrative Agent pursuant to the
Collateral Agreement, and (ii) except with respect to intercompany Indebtedness,
as promptly as practicable, all Indebtedness for borrowed money in a principal
amount in excess of $10,000,000 (individually) that is owing to any Loan Party
(or any Person required to become a Loan Party) shall be evidenced by a
promissory note and shall have been pledged pursuant to a supplement to the
Collateral Agreement substantially in the form specified therein or in a form
otherwise reasonably acceptable to the Administrative Agent, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;
(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and







--------------------------------------------------------------------------------

10
    


(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance (or unconditional commitment to issue such policy or policies of title
insurance) in an amount not to exceed the fair market value of such Mortgaged
Property, as reasonably determined by the Borrower, issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid and enforceable first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted under Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request and to the extent available in the
relevant jurisdiction at commercially reasonable rates, and (iii) such surveys,
abstracts and appraisals and such legal opinions, in each case, as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; provided that the Administrative Agent shall accept an
existing survey, together with a “no change” affidavit if sufficient for the
title insurance company to provide all reasonably required survey coverage and
survey endorsements.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, as to
which the Administrative Agent and the Borrower reasonably agree that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to the Borrower and the Restricted Subsidiaries (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Borrower, (c) in no event shall control agreements or similar arrangements be
required with respect to deposit accounts, securities accounts or commodities
accounts, (d) in no event shall the delivery of landlord lien waivers,
estoppels, collateral access letters or any similar agreement or document be
required, (e) in no event shall the Collateral include any Excluded Assets,
(f) in no event shall the Borrower or any Restricted Subsidiary be required to
deliver any documents or take any perfection steps required or governed by the
laws of any non-U.S. jurisdiction, including the delivery of non-U.S. law pledge
or charge agreements, non-U.S. law agreements or filings with respect to
Intellectual Property or non-U.S. law security assignments or other non-U.S.
agreements or filings, (g) no Mortgages shall be required with respect to
leasehold interests in real property and (h) no certificates, stock powers or
other instruments representing Equity Interests of Persons that are not
Subsidiaries or Persons that are Excluded Subsidiaries pursuant to clause (e) of
the definition of “Excluded Subsidiary” shall be required to be delivered. The
Administrative Agent may, without the consent of any Lender, grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Restricted Subsidiary
(including in connection with assets acquired, or Subsidiaries formed or
acquired, after the Restatement Effective Date) where it and the Borrower
reasonably agree that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents. Without limiting the
foregoing, no perfection actions shall be required with respect to (A) motor
vehicles and other assets subject to certificates of title or ownership,
(B) letter of credit rights with a value (individually) of less than $15,000,000
(except that if such letter of credit right is a “supporting obligation” (as
defined in the Uniform Commercial Code), no perfection actions, other than the
filing of a







--------------------------------------------------------------------------------

11
    


financing statement under the Uniform Commercial Code, shall be required) or
(C) commercial tort claims with a value (individually) of less than $15,000,000.
“Commitment” means a Revolving Commitment, an Incremental Term Commitment of any
Series, a Refinancing Revolving Commitment, a Refinancing Term Commitment of any
Series, an Extended Revolving Commitment or any combination thereof (as the
context requires).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a)    without duplication and, except with respect to clause (a)(x)(A) and
(a)(xii), to the extent deducted (and not added back) in determining such
Consolidated Net Income, the sum of:
(i)    consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);
(ii)    provision for taxes based on income, profits or losses, including
federal, foreign and state income and similar taxes (including foreign
withholding taxes), paid or accrued during such period;
(iii)    all amounts attributable to depreciation and amortization for such
period (excluding amortization expense attributable to a prepaid cash item that
was paid in a prior period, but including amortization of deferred financing
fees and costs and amortization of intangibles);
(iv)    (A) any unusual or non-recurring charges for such period and (B) any
extraordinary charges for such period, determined on a consolidated basis and,
in the case of clause (B), in accordance with GAAP;
(v)    any Non-Cash Charges for such period;
(vi)    any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;
(vii)    one-time out-of-pocket costs and expenses relating to the Transactions,
including, without limitation, legal and advisory fees;
(viii)    losses incurred as a result of dispositions of auction rate
securities;
(ix)    losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business;
(x)    (A) pro forma adjustments related to any Specified Transaction or
Specified Restructuring, including pro forma “run rate” cost savings, operating
expense reductions and other synergies, in each case reasonably identifiable,
factually supportable and projected by the Borrower in good faith to result from
actions that have been taken, actions with respect







--------------------------------------------------------------------------------

12
    


to which substantial steps have been taken or actions that are expected to be
taken (in each case, in the good faith determination of the Borrower), in any
such case, within any applicable Post-Transaction Period; provided that the
aggregate amount of any such pro forma increase added to Consolidated EBITDA
pursuant to this clause (x)(A) and pursuant to Section 1.09(c) for any Test
Period shall not exceed an amount equal to 20.0% of Consolidated EBITDA for such
Test Period (calculated without giving effect to such add-backs); provided
further that, for the purpose of this clause (x)(A), (I) any such adjustments
shall be included in Consolidated EBITDA for each Test Period ending on or prior
to the last day of the first Test Period ending after the expiration of the
applicable Post-Transaction Period and shall be calculated on a pro forma basis
as though such adjustments had been realized on the first day of the relevant
Test Period and shall be calculated net of the amount of actual benefits
realized from such actions and (II) no such adjustments shall be added pursuant
to this clause (x)(A) to the extent duplicative of any items otherwise added to
or included in calculating Consolidated EBITDA (whether items included in the
definition of Consolidated Net Income, items added pursuant to clause (iv)
above, adjustments included pursuant to the effects of Section 1.09 or
otherwise) (it being understood that for purposes of the foregoing and
Section 1.09 “run rate” shall mean the full recurring benefit that is associated
with any such action), and (B) actual costs, expenses and charges incurred and
attributable to the undertaking and/or the implementation of such “run rate”
cost savings, operating expense reductions and other synergies (including in
connection with the combination of the operations of any acquired Pro Forma
Entity with those of the Borrower and its Restricted Subsidiaries);
(xi)    acquisition-related costs, restructuring charges, accruals or reserves
and related costs, costs related to the acquisition and transition of the
Borrower’s headquarters and settlements and impairments incurred outside the
ordinary course of the Borrower’s normal business operations, which, in the case
of the items described in this clause (xi), shall not in the aggregate exceed in
any Test Period $25,000,000; and
(xii)    the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party.


provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made; and minus
(b)    without duplication and to the extent included (and not deducted) in
determining such Consolidated Net Income, the sum of:
(i)    any interest income for such period, determined on a consolidated basis
in accordance with GAAP;
(ii)    any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP;







--------------------------------------------------------------------------------

13
    


(iii)    any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;
(iv)    non-cash income in excess of $500,000 for any Test Period (other than
non-cash income of up to $2,000,000 in any Test Period resulting from the sale
of the Borrower’s headquarters in Washington, D.C., which shall not be required
to be deducted);
(v)    gains as a result of dispositions of auction rate securities; and
(vi)    gains as a result of Dispositions, closures, disposals or abandonments
not in the ordinary course of business;
provided that any cash receipt (or any netting arrangements resulting in reduced
cash expenses) with respect to any non-cash income deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (b)(iv) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective);
provided, further that, to the extent included in Consolidated Net Income,
Consolidated EBITDA for any period shall be calculated so as to exclude (without
duplication of any adjustment referred to above) the effect of:
(A)    the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period;
(B)    any gains or losses on currency derivatives and any currency transaction
and translation and gains or losses that arise upon consolidation or upon
remeasurement of Indebtedness;
(C)    any gains or losses attributable to the mark-to-market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and
(D)    purchase accounting adjustments;
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to include (without duplication of any adjustment referred to above or
made pursuant to Section 1.09, if applicable) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) in a
Material Acquisition to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or asset to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Restatement Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”) for the entire
period determined on a historical pro forma basis and the Acquired EBITDA of any
Unrestricted Subsidiary that is designated as a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) determined on a historical pro forma basis; and







--------------------------------------------------------------------------------

14
    


provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above or
made pursuant to Section 1.09, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the Borrower or any Restricted Subsidiary during such period in a Material
Disposition (each such Person (other than an Unrestricted Subsidiary), property,
business or asset so sold, transferred or otherwise disposed of or closed,
including pursuant to a transaction consummated prior to the Restatement
Effective Date, a “Sold Entity or Business”) for the entire period determined on
a historical pro forma basis, and the Disposed EBITDA of any Restricted
Subsidiary that is designated as an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical pro forma basis.
“Consolidated First Lien Debt” means, without duplication, as of any date of
determination, (a) the aggregate principal amount of (i) all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on the Collateral that do not rank junior in priority to the Liens on the
Collateral securing the Obligations minus (b) the aggregate amount of cash and
Cash Equivalents reflected on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries in accordance with GAAP on such date, excluding cash
and Cash Equivalents which are or should be listed as “restricted” on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date in accordance with GAAP (the aggregate amount of such cash and Cash
Equivalents permitted to be deducted from Consolidated Total Debt pursuant to
this clause (b), the “Consolidated First Lien Debt Cash Netting Amount”). It is
understood that, without duplication, to the extent the Borrower or any
Restricted Subsidiary incurs any Indebtedness and receives the proceeds of such
Indebtedness, for purposes of determining any incurrence test under this
Agreement and whether the Borrower is in compliance on a pro forma basis with
any such test, the proceeds of such incurrence shall not be considered cash or
Cash Equivalents for purposes of any “netting” pursuant to clause (b) of this
definition.
“Consolidated First Lien Debt Cash Netting Amount” has the meaning set forth in
the definition of “Consolidated First Lien Debt”.
“Consolidated Net Income” means, for any period, the net income or loss
attributable to the Borrower and its consolidated Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) (i) any gains or losses for such
period of any Person that is accounted for by the equity method of accounting
and (ii) the income of any Person (other than the Borrower) that is not a
consolidated Restricted Subsidiary, in each case, except that Consolidated Net
Income of the Borrower shall be increased by the amount (not in excess of such
excluded gains or income of such Person) of cash dividends or cash distributions
or other payments that are actually paid by such Person in cash or Cash
Equivalents (or other property to the extent converted into cash or Cash
Equivalents) to the Borrower or, subject to clause (b) below, any other
consolidated Restricted Subsidiary during such period, and (b) the income of any
consolidated Restricted Subsidiary (other than the Borrower or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Restricted
Subsidiary is not permitted by the operation of the terms of the Organizational
Documents of or shareholder or similar agreement applicable to such Restricted
Subsidiary, unless such restriction with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived.







--------------------------------------------------------------------------------

15
    


“Consolidated Senior Secured Debt” means, without duplication, as of any date of
determination, (a) the aggregate principal amount of (i) all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on any assets or property of the Borrower or any Restricted Subsidiary
(whether or not such assets or property constitute part of the Collateral) minus
(b) the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date, excluding cash and Cash Equivalents which are
or should be listed as “restricted” on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date in accordance with
GAAP. It is understood that, without duplication, to the extent the Borrower or
any Restricted Subsidiary incurs any Indebtedness and receives the proceeds of
such Indebtedness, for purposes of determining any incurrence test under this
Agreement and whether the Borrower is in compliance on a pro forma basis with
any such test, the proceeds of such incurrence shall not be considered cash or
Cash Equivalents for purposes of any “netting” pursuant to clause (b) of this
definition.
“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of the Borrower and its consolidated Restricted
Subsidiaries as set forth on the consolidated balance sheet of the Borrower as
of the last day of the applicable Test Period (but excluding all amounts
attributable to Unrestricted Subsidiaries); provided that prior to the first
delivery of financial statements pursuant to Section 5.01(a) or 5.01(b),
Consolidated Total Assets shall be determined based on the balance sheet
included in the Latest Financial Statements.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in the amount that would be reflected on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP (but without giving effect to any election to value any
indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness and excluding the effects of
any discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition or Investments similar
to those made for Permitted Acquisitions), consisting of indebtedness for
borrowed money, unpaid LC Disbursements and other unpaid drawings under letters
of credit, Capital Lease Obligations and purchase money debt and debt
obligations evidenced by bonds, debentures, notes or similar instruments, and,
to the extent the same would be reflected as a liability on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries prepared in
accordance with GAAP, but without any duplication of any of the foregoing, any
letters of credit supporting or any Guarantees of any of the foregoing; minus
(b) the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date, excluding cash and Cash Equivalents which are
or should be listed as “restricted” on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date in accordance with
GAAP. It is understood that, without duplication, to the extent the Borrower or
any Restricted Subsidiary incurs any Indebtedness and receives the proceeds of
such Indebtedness, for purposes of determining any incurrence test under this
Agreement and whether the Borrower is in compliance on a pro forma basis with
any such test, the proceeds of such incurrence shall not be considered cash or
Cash Equivalents for purposes of any “netting” pursuant to clause (b) of this
definition.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.







--------------------------------------------------------------------------------

16
    


“Converted Restricted Subsidiary” has the meaning set forth in the definition of
the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of the term “Consolidated EBITDA.”
“Corrective Extension Amendment” has the meaning set forth in Section 2.22(e).
“Credit Agreement Refinancing Indebtedness” means Permitted Equal Priority
Secured Indebtedness, Permitted Junior Lien Secured Indebtedness or Permitted
Unsecured Indebtedness; provided that (a) substantially concurrently with the
incurrence of any such Credit Agreement Refinancing Indebtedness, the Borrower
shall utilize the proceeds thereof to repay or prepay then outstanding Term
Borrowings of one or more Classes in an aggregate principal amount equal to the
aggregate amount of such Credit Agreement Refinancing Indebtedness (less the
aggregate amount of accrued and unpaid interest with respect to such outstanding
Term Borrowings and any fees (including upfront fees and original issue
discount), premiums, costs and expenses relating to such refinancing) and
(b) such Credit Agreement Refinancing Indebtedness shall comply with the
Required Debt Parameters.
“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.
“Cure Amount” has the meaning set forth in Section 7.02(a).
“Cure Deadline” has the meaning set forth in Section 7.02(a).
“Cure Right” has the meaning set forth in Section 7.02(a).
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Borrower or a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Borrower’s or such Credit Party’s (as applicable) receipt of such certification
in form and substance satisfactory to it and the Administrative Agent, (d) has
become the subject of a Lender-Related Distress Event or (e) has, or has a
Revolving Lender Parent that has, become the subject of a Bail-In Action.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.







--------------------------------------------------------------------------------

17
    


“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.
“Disposition” has the meaning set forth in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity Interests)
or that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Restricted Subsidiary, in whole or in part, at the option of the
holder thereof;
in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Restatement Effective Date, the Restatement
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale”,
“casualty/condemnation” or a “change of control” (or similar event, however
denominated) shall not constitute a Disqualified Equity Interest if any such
requirement is subject to the prior or concurrent repayment in full of all the
Loans and all other Loan Document Obligations (other than contingent or
indemnification obligations not then due) that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Disqualified Lender” means (a) each bank, financial institution and other
institutional lender or investor that has been separately identified in writing
by the Borrower to the Arrangers prior to the Restatement Effective Date, (b)
bona fide competitors of the Borrower or its Restricted Subsidiaries that are
separately identified in writing by the Borrower to the Administrative Agent
from time to time and (c) any of the Affiliates of any of the foregoing (which,
for the avoidance of doubt, shall not include any bona fide







--------------------------------------------------------------------------------

18
    


debt investment funds that are Affiliates of any Person referenced in clause (b)
above) that are either (i) identified in writing by the Borrower to the
Administrative Agent from time to time or (ii) readily identifiable by the
Administrative Agent as such on the basis of their names.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Disqualified Lender or, except to the extent permitted under
Section 2.23 or Section 9.04(e), the Borrower, any Subsidiary or any other
Affiliate of the Borrower.
“Engagement Letter” means the Engagement Letter dated September 19, 2017,
between the Borrower and JPMorgan Chase Bank, N.A.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or, to the extent related to human exposure to Hazardous
Materials, health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) human exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equal Priority Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-1 or otherwise reasonably acceptable to
the Administrative Agent.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income







--------------------------------------------------------------------------------

19
    


or profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan or (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period, adjusted to exclude any gains or
losses attributable to any Disposition not in the ordinary course of business;
(ii)    depreciation, amortization and other noncash charges or losses
(including deferred income taxes) deducted in determining Consolidated Net
Income for such period;
(iii)    the sum, without duplication, of (x) the amount, if any, by which Net
Working Capital decreased during such period and (y) the net amount, if any, by
which the







--------------------------------------------------------------------------------

20
    


consolidated deferred revenues of the Borrower and its consolidated Restricted
Subsidiaries increased during such period; and
(iv)    income tax expense to the extent deducted in determining Consolidated
Net Income for such period;
minus
(b)    the sum, without duplication, of:
(i)    the amount of all non-cash gains included in arriving at such
Consolidated Net Income for such period;
(ii)    noncash items of income attributable to the sale and leaseback of the
Borrower’s headquarters building or that represent the reversal of any accrual
made in a prior period for anticipated cash charges and noncash gains, in each
case included in determining Consolidated Net Income for such period;
(iii)    the sum, without duplication, of (x) the amount, if any, by which Net
Working Capital increased during such period and (y) the net amount, if any, by
which the consolidated deferred revenues of the Borrower and its consolidated
Restricted Subsidiaries decreased during such period;
(iv)    the sum of (w) the aggregate amount of Capital Expenditures by the
Borrower and its consolidated Restricted Subsidiaries made in cash during such
period, (x) the aggregate amount of cash consideration paid during such period
by the Borrower and its consolidated Restricted Subsidiaries to make Permitted
Acquisitions and other Investments (other than Investments in cash, Cash
Equivalents or Investments in the Borrower or any of its Restricted
Subsidiaries) made in reliance on Section 6.04(p) (other than any such cash
consideration paid to acquire Non-Compliant Subsidiaries in a Permitted
Acquisition in reliance on the final proviso to the definition of “Permitted
Acquisition”) or Section 6.04(r) (to the extent not made in reliance on the
proviso therein), (y) to the extent not deducted in arriving at net income or
loss or pursuant to the other clauses of this definition, the amount of
Restricted Payments paid to Persons other than the Borrower or any Restricted
Subsidiaries during such period pursuant to Section 6.08, other than Restricted
Payments made in reliance on Section 6.08(a)(viii) or Section 6.08(b)(vi) and
(z) payments in cash made by the Borrower and its consolidated Restricted
Subsidiaries with respect to any noncash charges added back pursuant to clause
(a)(ii) above in computing Excess Cash Flow for any prior period;
(v)    the aggregate principal amount of Long‑Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Restricted Subsidiaries during such
period (including the principal component of payments in respect of Capital
Lease Obligations), excluding (A) Indebtedness in respect of Revolving Loans and
Letters of Credit or other revolving extensions of credit (except to the extent
that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments), (B) repayments or purchases of
Long-Term Indebtedness made in reliance on Section 6.08(b)(vi) to the extent
made in reliance on the Available Amount and (C) repayments or







--------------------------------------------------------------------------------

21
    


prepayments of Long‑Term Indebtedness to the extent financed from Excluded
Sources; and
(vi)    income taxes, including penalties and interest, paid in cash during such
period.
Notwithstanding any other provision of this Agreement, amounts used in
connection with acquiring Loans under Section 2.23 shall not reduce or be
credited against Excess Cash Flow.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Assets” means (a) any fee-owned real property with a fair market value
(calculated as of the date of acquisition or, in the case of any real property
owned on the Restatement Effective Date, as of the Restatement Effective Date)
of less than $15,000,000 or that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards and any leasehold
interests in real property, (b) any lease of property (other than real property)
to the extent that a grant of a security interest therein would violate or
invalidate such lease and the consent to the granting of such security interest
cannot, after use of commercially reasonable efforts by the Borrower (which
efforts shall not require the Borrower to pay any fee), be obtained, (c) any
Excluded Equity Interests, (d) any asset if, to the extent and for so long as
the grant of a Lien thereon to secure the Loan Document Obligations is
effectively prohibited by any Requirements of Law, (e) any lease, license or
other agreement or contract or any property subject to a purchase money security
interest, Capital Lease Obligation or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or contract or purchase money, capital lease or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or any wholly owned Restricted Subsidiary) after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other similar applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other similar applicable law notwithstanding such
prohibition, (f) any governmental licenses or state or local franchises,
charters and authorizations, if, to the extent, and for so long as, the grant of
a security interest in any such licenses, franchises charters or authorizations
would be prohibited or restricted by such license, franchise, charter or
authorization, (g) any trademark application filed in the United States Patent
and Trademark Office on the basis of an “intent-to-use” such trademark, unless
and until acceptable evidence of use of the trademark has been filed with and
accepted by the United States Patent and Trademark Office pursuant to Section
1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §§1051, et seq.), if, to the
extent, and for so long as, granting a security interest or other Lien in such
trademark application prior to such filing could reasonably be expected to
adversely affect the enforceability or validity of such trademark application,
(h) in each case if the contract or other agreement pursuant to which such Lien
is granted or created (or the documentation providing for such Indebtedness)
effectively prohibits the creation of any other Lien on such property, any
property subject to a Lien permitted by clauses (iv), (v), (ix) and (xx) of
Section 6.02(a), (i) assets if, to the extent and for so long as, the grant of a
security interest in such assets would result in material adverse tax
consequences to the Borrower or any of its Restricted Subsidiaries as reasonably
determined by the Borrower in consultation with the Administrative Agent and (j)
assets as to which the Administrative Agent and the Borrower shall have agreed
in writing that the cost of obtaining such a security interest or perfection
thereof is excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.
“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting Equity Interests of a Subsidiary that is a CFC or an FSHCO in excess of
65% of the outstanding voting Equity Interests of such Subsidiary, (b) any
Equity Interests if, to the extent, and for so long as, the grant of a Lien







--------------------------------------------------------------------------------

22
    


thereon to secure the Loan Document Obligations is effectively prohibited by any
Requirements of Law; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (c) margin stock, (d) any Equity Interests in any Person other than a
wholly-owned Restricted Subsidiary if, to the extent, and for so long as, the
grant of a Lien thereon is prohibited by the Organizational Documents of or any
shareholder or similar agreement applicable to such Person, or would create an
enforceable right of termination in favor of any other party thereto (other than
the Borrower or any wholly owned Restricted Subsidiary) under the terms of any
such document or agreement; provided that such Equity Interest shall cease to be
an Excluded Equity Interest at such time as such prohibition or right of
termination ceases to exist or be in effect, (e) any Equity Interest of any
Unrestricted Subsidiary or Special Purpose Subsidiary and (f) any Equity
Interest if, to the extent, and for so long as, the Administrative Agent and the
Borrower shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the Borrower and
the Restricted Subsidiaries (including the imposition of withholding or other
material taxes)), being excessive in view of the benefits to be obtained by the
Lenders therefrom.
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) Net
Proceeds of any Disposition of assets made in reliance on Section 6.05(j) or (k)
and (c) proceeds of any issuance or sale of Equity Interests in the Borrower.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary of the Borrower (including any Unrestricted Subsidiary),
(b) (i) any Subsidiary that is a CFC or (ii) any FSHCO, (c) any Subsidiary that
is prohibited by any Requirement of Law from guaranteeing the Loan Document
Obligations, (d) any Subsidiary that is prohibited by any contractual obligation
existing on the Restatement Effective Date or on the date such Subsidiary is
acquired (but not entered into in contemplation of the Transactions or such
acquisition) from guaranteeing the Loan Document Obligations, (e) any Subsidiary
(other than an IP Subsidiary) (i) the aggregate amount of total assets of which
equal less than 5% of the Consolidated Total Assets of the Borrower (excluding
the assets of the Foreign Subsidiaries) or (ii) the aggregate amount of gross
revenues of which equal less than 5% of the consolidated gross revenues of the
Borrower (excluding the gross revenues of the Foreign Subsidiaries), in each
case as of the end of or for each Test Period during the term of this Agreement;
provided that if at the end of or for any Test Period during the term of this
Agreement, the combined aggregate amount of total assets or combined aggregate
amount of gross revenues of all Restricted Subsidiaries that under clauses
(e)(i) and (e)(ii) above would constitute Excluded Subsidiaries shall have
exceeded 10% of the Consolidated Total Assets of the Borrower (excluding the
assets of the Foreign Subsidiaries) or 10% of the consolidated gross revenues of
the Borrower (excluding the gross revenues of the Foreign Subsidiaries), then
one or more of such Excluded Subsidiaries shall for all purposes of this
Agreement be deemed to cease to be Excluded Subsidiaries in descending order
based on the amounts of their total assets or gross revenues, as the case may
be, until such excess shall have been eliminated, (f) any other Subsidiary
excused from becoming a Loan Party pursuant to the last paragraph of the
definition of the term “Collateral and Guarantee Requirement” and (g) any
Special Purpose Subsidiary; provided that any Subsidiary shall cease to be an
Excluded Subsidiary at such time as it is a wholly owned Restricted Subsidiary
of the Borrower and none of clauses (b) through (f) above apply to it.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Credit Party: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States of America or by the jurisdiction
under the laws of which such Credit Party is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction







--------------------------------------------------------------------------------

23
    


referred to in clause (a) above, (c) any Taxes described in clauses (a) or (b)
of this sentence that are Other Connection Taxes, (d) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes (x) resulting from any law
in effect on the date such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a) or (y) that are
attributable to such Lender’s failure to comply with Section 2.17(f) and (e) any
U.S. Federal withholding Taxes imposed by reason of FATCA.
“Existing Class” means an Existing Term Loan Class or Existing Revolving Class,
as applicable.
“Existing Credit Agreement” means the Credit Agreement, dated as of April 1,
2014, among, inter alia, the Borrower, the Co-Borrower, JPMorgan Chase Bank,
N.A. as administrative agent, and the lenders from time to time parties thereto,
as in effect immediately prior to the Restatement Effective Date.
“Existing Credit Agreement Refinancing” means the repayment in full of all
principal, accrued and unpaid interest, fees, premium, if any, and other
amounts, in each case, in respect of the Initial Term Loans under the Existing
Credit Agreement.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and listed on Schedule 1.01A.
“Existing Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
“Existing Revolving Commitment” has the meaning as set forth in
Section 2.22(a)(ii).
“Existing Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
“Existing Term Loan Class” has the meaning as set forth in Section 2.22(a)(i).
“Existing Term Loans” has the meaning as set forth in Section 2.22(a)(i).
“Expected Cure Amount” has the meaning as set forth in Section 7.02(b).
“Extended Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
“Extended Revolving Commitments” has the meaning as set forth in
Section 2.22(a)(ii).
“Extended Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
“Extended Term Loans” has the meaning as set forth in Section 2.22(a)(i).
“Extending Lender” has the meaning as set forth in Section 2.22(b).
“Extension Amendment” has the meaning as set forth in Section 2.22(c).
“Extension Election” has the meaning as set forth in Section 2.22(b).
“Extension Request” means Term Loan Extension Requests and Revolving Extension
Requests.







--------------------------------------------------------------------------------

24
    


“Extension Series” means all Extended Term Loans, Extended Revolving Loans and
Extended Revolving Commitments that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (including any amended or successor version thereof that is
substantially comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof)
and any law, regulation, rule, promulgation, guidance notes, practices or
official agreement implementing an official governmental agreement with respect
to the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Fee Letter” means the Fee Letter as defined in the Engagement Letter.
“Financial Maintenance Covenant” means, at any time, (a) the covenant set forth
in Section 6.12(a), (b) the covenant set forth in Section 6.12(b) if it is
operative at such time and (c) any Previously Absent Financial Covenant if such
Previously Absent Financial Covenant is operative at such time and has been
included in this Agreement for the benefit of all Lenders.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds of the Loans and the issuance of Letters of
Credit hereunder.
“First Lien Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Debt as of the last day of the Test Period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such Test Period.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Domestic
Subsidiaries that are described in this definition.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.







--------------------------------------------------------------------------------

25
    


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities (including any supra-national bodies such as the
European Union or the European Central Bank).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness ; provided that the term “Guarantee” shall not include reasonable
and customary indemnity obligations in effect on the Restatement Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under the Loan Documents (other than with respect to Indebtedness), or
endorsements of instruments for collection or deposit in the ordinary course of
business. The amount, as of any date of determination, of any Guarantee shall be
the principal amount outstanding on such date of Indebtedness guaranteed thereby
(or, in the case of (i) any Guarantee the terms of which limit the monetary
exposure of the guarantor, the maximum monetary exposure or (ii) any Guarantee
of an obligation that does not have a principal amount, the maximum reasonably
anticipated liability, in each case, as of such date of the guarantor under such
Guarantee (as determined, in the case of clause (i), pursuant to such terms or,
in the case of clause (ii), in good faith by the Borrower)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes that are regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Restricted Subsidiaries shall be a Hedging
Agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.
“Impacted Loans” has the meaning set forth in Section 2.14(a).
“Incremental Base Amount” means, as of any date of determination, (a)
$200,000,000 minus (b) the aggregate principal amount of any Incremental Term
Loans, and the aggregate amount of Incremental







--------------------------------------------------------------------------------

26
    


Revolving Commitment Increases, in each case that have been initially incurred
or established pursuant to Section 2.21(a)(A) minus (c) the aggregate principal
amount of any Incremental Equivalent Indebtedness that has been initially
incurred in reliance on Section 6.01(a)(ii)(A)(1), plus (d) all voluntary
prepayments of any Incremental Term Loans initially incurred pursuant to
Section 2.21(a)(A), all voluntary prepayments of any Incremental Equivalent
Indebtedness initially incurred in reliance on Section 6.01(a)(ii)(A)(1) and all
voluntary permanent commitment reductions of any Incremental Revolving
Commitment Increases initially established pursuant to Section 2.21(a)(A), in
each case, to the extent not financed with long term Indebtedness or replaced
with commitments for the incurrence of long term Indebtedness.
“Incremental Equivalent Indebtedness” means any Indebtedness incurred in
reliance on Section 6.01(a)(ii).
“Incremental Facility Agreement” means an Incremental Facility Agreement among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitment Increases and effecting such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.21.
“Incremental Lender” means any Lender providing an Incremental Revolving
Commitment Increase or an Incremental Term Lender.
“Incremental Revolving Commitment Increase” has the meaning set forth in
Section 2.21(a).
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make or increase the amount of Incremental Term Loans of
any Series hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower in accordance with the provisions of Section 2.21.
“incur” shall mean create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 6.01:
(a)    amortization of debt discount or the accretion of principal with respect
to a non interest bearing or other discount security;
(b)    the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms; and
(c)    the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of prepayment, redemption, repurchase,
defeasance, acquisition or similar







--------------------------------------------------------------------------------

27
    


payment or making of a mandatory offer to prepay, redeem, repurchase, defease,
acquire, or similarly pay such Indebtedness;
will not be deemed to be the incurrence of Indebtedness.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable and trade payables
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of such Person and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (e) all Capital Lease Obligations and Synthetic Lease Obligations of
such Person, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party (in each
case after giving effect to any prior reductions or drawings which may have been
reimbursed), (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and
(j) all Guarantees by such Person of Indebtedness of others. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
“Indemnified Institution” has the meaning set forth in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Intellectual Property” has the meaning set forth in the Collateral Agreement.
“Intercompany Note” means the Subordinated Intercompany Note, dated as of the
Original Closing Date, substantially in the form of Exhibit F hereto (or any
other form approved by the Administrative Agent (acting reasonably)) and
executed by the Borrower and each other Restricted Subsidiary of the Borrower.







--------------------------------------------------------------------------------

28
    


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent (acting reasonably).
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders of the Class
participating therein, twelve months thereafter), as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person. The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of in respect of principal of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,







--------------------------------------------------------------------------------

29
    


shall be the fair market value (as determined in good faith by the Borrower) of
such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of such Investment, but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment. For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the Acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by the Borrower.
“IP Security Agreements” has the meaning set forth in the Collateral Agreement.
“IP Subsidiary” means any Subsidiary that at any time owns (a) any confidential
proprietary database, any rights thereto or any Intellectual Property required
for the operation or exploitation of any confidential proprietary database or
(b) any other Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Subsidiaries,
taken as a whole.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Bank of America, N.A.,
(c) Citibank, N.A., (d) SunTrust Bank, (e) Wells Fargo Bank, N.A. and (f) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) or Section 2.05(l) (other than any Person that shall have ceased
to be an Issuing Bank as provided in Section 2.05(k) or Section 2.05(l)), each
in its capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Junior Financing” means any Indebtedness that (a) is subordinated in right of
payment to the Loan Document Obligations or (b) is secured by a Lien on
Collateral that ranks junior in priority to the Lien of the Security Documents
on such Collateral.
“Junior Lien Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-2 or otherwise reasonably acceptable to
the Administrative Agent.
“Latest Financial Statements” means the financial statements most recently
delivered by the Borrower to the Administrative Agent pursuant to Section
5.01(a) and/or Section 5.01(b) of the Existing Credit Agreement.
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 2.01, or if an Issuing
Bank has entered into an Assignment and Assumption, the amount set forth for
such Issuing Bank as its LC Commitment in the Register maintained by the
Administrative Agent.







--------------------------------------------------------------------------------

30
    


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“LCT Election” has the meaning set forth in Section 1.08.
“LCT Test Date” has the meaning set forth in Section 1.08.
“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or its Revolving Lender Parent has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, such Revolving Lender or its Revolving Lender Parent has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Lender-Related Distress
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Revolving Lender or its Revolving
Lender Parent by a Governmental Authority; provided, however, that such
ownership interest does not result in or provide such Revolving Lender or
Revolving Lender Parent, as the case may be, with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permit such Revolving Lender
or Revolving Lender Parent, as the case may be (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Revolving
Lender or Revolving Lender Parent, as the case may be.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension of a Letter of Credit in accordance with
Section 2.05, which shall be substantially in the form of Exhibit C-2 or any
other form approved by the Administrative Agent (acting reasonably).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if no LIBO Screen Rate shall be available at such time for such Interest Period
but LIBO Screen Rates shall be available for maturities both longer and shorter
than such Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Screen Rate; provided further that, notwithstanding the
foregoing, if the LIBO Rate, determined as provided above, would otherwise be
less than zero, then the LIBO Rate shall be deemed to be zero for all purposes;
provided further that if agreed to by the Administrative Agent and the Borrower,
the term “LIBO Rate” shall refer to a comparable successor rate, so long as the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of







--------------------------------------------------------------------------------

31
    


such notice to the Lenders, a written notice from the Required Lenders stating
that the Required Lenders object to such rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) for a period equal in length to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01 or LIBOR02) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or Synthetic Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.
“Limited Condition Transaction” means any (a) any Investment in or acquisition
of all or substantially all of the Equity Interests in, or all or substantially
all of the assets of (or all or substantially all of the assets constituting a
business unit, division, product line or line of business of), any Person
(whether by merger, amalgamation, consolidation or other business combination)
that the Borrower or any Restricted Subsidiary is contractually committed to
consummate (it being understood such commitment may be subject to conditions
precedent, which conditions precedent may be amended, satisfied or waived in
accordance with the terms of the applicable agreement) and the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing or (b) redemption, repurchase, defeasance, satisfaction and discharge
or prepayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or prepayment.
“Loan Documents” means this Agreement, the Restatement Agreement, any
Incremental Facility Agreement, any Refinancing Facility Agreement, any
Extension Amendment, any Section 2.22 Additional Amendment, the Collateral
Agreement, the other Security Documents, any Equal Priority Intercreditor
Agreement, any Junior Lien Intercreditor Agreement, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j) or Section 2.05(l)
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(c).
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Parties” means the Borrower, the Co-Borrower and each Subsidiary Loan
Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Long-Term Indebtedness” means any Indebtedness that constitutes (or, when
incurred, constituted) a long-term liability of the Borrower and its Restricted
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving







--------------------------------------------------------------------------------

32
    


Commitments representing more than 50% of the sum of the Aggregate Revolving
Exposures and the unused Aggregate Revolving Commitment at such time, and (b) in
the case of the Term Lenders of any Class, if any, Lenders holding outstanding
Term Loans of such Class representing more than 50% of all Term Loans of such
Class outstanding at such time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or the assets constituting a
business unit, division, product line or line of business of) any Person by the
Borrower or any Restricted Subsidiary; provided that the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $25,000,000.
“Material Adverse Effect” means a circumstance or condition that has materially
adversely affected or would reasonably be expected to materially adversely
affect (a) the business, assets, operations or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Restricted
Subsidiary or (b) assets comprising all or substantially all the assets of (or
the assets constituting a business unit, division, product line or line of
business of) the Borrower or any Restricted Subsidiary; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $25,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or Hedging Obligations, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount of $35,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Restricted Subsidiary would be required to pay if the
applicable Hedging Agreement were terminated at such time.
“Maturity Date” means any maturity date related to any Series of Incremental
Term Loans, any maturity date related to any Extension Series of Extended Term
Loans or related to any Extension Series of Extended Revolving Commitments, any
maturity date related to any Series of Refinancing Term Loans or the Revolving
Maturity Date, as the context requires.
“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its ratings
business.







--------------------------------------------------------------------------------

33
    


“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations; provided, however, in the event any Mortgaged Property is located
in a jurisdiction in which mortgage recording, intangible, documentary or other
similar taxes and/or fees are imposed, such Mortgage shall only secure an amount
not to exceed the fair market value of such Mortgaged Property, as reasonably
determined by the Borrower. Each Mortgage shall be substantially in the form of
Exhibit I (with such changes thereto as may be necessary or appropriate to
account for local law matters) or otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means (a) the real property listed on Schedule 3.05 and (b)
all real property owned in fee with respect to which a Mortgage is required to
be granted pursuant to Section 5.12.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Necessary Cure Amount” has the meaning set forth in Section 7.02(b).
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but, in each
case, only as and when received, net of (b) the sum, without duplication, of (i)
all fees, commissions, issuance costs, discounts and out‑of‑pocket expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and search and recording charges, transfer taxes and deed or
mortgage recording taxes) paid in connection with such event by the Borrower and
the Restricted Subsidiaries, (ii) in the case of a Disposition (including
pursuant to a Sale/Leaseback Transaction or a casualty or a condemnation or
similar proceeding) of an asset, (A) the amount of all payments required to be
made by the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than Loans, Permitted Equal Priority Indebtedness
or Permitted Junior Lien Indebtedness) secured by such asset and (B) the pro
rata portion of net cash proceeds thereof (calculated without regard to this
clause (B)) attributable to minority or non-controlling interests and not
available for distribution to or for the account of the Borrower and the
Restricted Subsidiaries as a result thereof and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Borrower and the Restricted
Subsidiaries, and the amount of any reserves established by the Borrower and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the Borrower). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its consolidated Restricted Subsidiaries as
of such date (excluding cash and Cash Equivalents) minus (b) the consolidated
current liabilities of the Borrower and its consolidated Restricted Subsidiaries
as of such date including deferred revenue but excluding, without duplication
(i) the current portion of Long-Term Indebtedness, (ii) all Revolving Loans and
Letters of Credit, to the extent otherwise included therein and (iii) the
current portion of interest; provided that, for purposes of calculating Excess
Cash Flow, increases or decreases in Net Working Capital shall be calculated
without regard to any changes







--------------------------------------------------------------------------------

34
    


in current assets or current liabilities as a result of (x) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and non-current or (y) the effects of purchase accounting. Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.
“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives or
stock-based compensation to any director, officer or employee of the Borrower or
any Restricted Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable and
(d) the non-cash impact of accounting changes or restatements.
“Non-Compliant Subsidiary or Asset” has the meaning set forth in the definition
of the term “Permitted Acquisition”.
“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided further that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” has the meaning set forth in the Collateral Agreement.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means April 1, 2014.
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other







--------------------------------------------------------------------------------

35
    


than a connection arising from such Credit Party having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced by, this Agreement, or sold or assigned an
interest in this Agreement).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).
“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“parent” has the meaning set forth in the definition of “subsidiary”.
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit J or any other form approved by the Administrative Agent (acting
reasonably).
“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of the Equity Interests in, or all or substantially
all the assets of (or assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, each of such Person and its
subsidiaries (each, an “Acquired Person”) shall be or become a Restricted
Subsidiary of the Borrower and, to the extent required by the Collateral and
Guarantee Requirement and within the time period set forth in Section 5.03,
shall become a Subsidiary Loan Party or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Borrower or a
Restricted Subsidiary and, to the extent required by the Collateral and
Guarantee Requirement, shall become Collateral; provided that (i) such purchase
or other acquisition is consummated in all material respects in accordance with
all Requirements of Law and (ii) after giving effect to such purchase or other
acquisition, the Borrower and the Restricted Subsidiaries shall be in compliance
with Section 6.03(b), (c) with respect to each such purchase or other
acquisition, all actions, if any, required to be taken with respect to each
newly created or acquired Subsidiary or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” shall have been taken (or arrangements for the taking of such
actions reasonably satisfactory to the Administrative Agent shall have been
made), and (d) at the time of and immediately after giving effect to any such
purchase or other acquisition, no Event of Default (or, in the case of a Limited
Condition Transaction and subject to Section 1.08, no Event of Default described
in clause (a), (b), (i) or (j) of Section 7.01) shall have occurred and be
continuing or would result therefrom. Notwithstanding the foregoing, a Permitted
Acquisition may include the direct or indirect acquisition of Non-Compliant
Subsidiaries or Assets if and only to the extent







--------------------------------------------------------------------------------

36
    


that, at the time any such Permitted Acquisition is made, but subject to
Section 1.08, the aggregate amount of consideration relating to all such
Permitted Acquisitions made or provided by any Loan Party to purchase or acquire
any Non-Compliant Subsidiary or Assets and that is allocable to the purchase or
acquisition of such Non-Compliant Subsidiaries or Assets (determined in
accordance with GAAP and excluding amounts referred to in the proviso to this
sentence), when combined with the aggregate amount of any Investments in
Subsidiaries that are not Subsidiary Loan Parties made pursuant to
Section 6.04(d)(iii) (other than pursuant to the proviso thereto), does not
exceed (determined at the time such Permitted Acquisition is made) the greater
of (x) $375,000,000 and (y) 125% of Consolidated EBITDA determined on a pro
forma basis for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the most recent period of four
consecutive fiscal quarters of the Borrower included in the Latest Financial
Statements); provided that all or any portion of such consideration for the
acquisition or purchase of such Non-Compliant Subsidiaries or Assets may also be
funded in an amount not exceeding the then available Qualifying Equity Proceeds
and the Available Amount. For purposes of this definition, “Non-Compliant
Subsidiary or Asset” means (A) any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition that will not become a Subsidiary Loan Party in accordance
with the requirements of clause (a) of this definition or (B) any assets
acquired pursuant to a Permitted Acquisition that will not be owned by the
Borrower or a Subsidiary Loan Party after giving effect to such Permitted
Acquisition.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;
(c)    Liens incurred or pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws, Environmental Laws or similar legislation, (ii) to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of obligations of the type set forth described in clause
(i) above or (iii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;
(d)    pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
(e)    ground leases, leases or subleases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;







--------------------------------------------------------------------------------

37
    


(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01;
(g)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the Borrower
and its Restricted Subsidiaries, when taken as a whole, or interfere in any
material respect with the ordinary conduct of business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and, to the extent reasonably agreed
by the Administrative Agent, any other exception on the title policies issued in
connection with any Mortgaged Property;
(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;
(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries;
(j)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(k)    Liens that are contractual rights of set-off;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(m)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the Borrower or any Restricted Subsidiary;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiary in respect of such letter of credit; and
(n)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Restricted Subsidiaries, taken as a whole;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.
“Permitted Equal Priority Secured Indebtedness” means any secured Indebtedness
of any Loan Party in the form of one or more series of senior secured notes,
bonds or debentures; provided that (a) such Indebtedness is secured only by
Liens on all or a portion of the Collateral on an equal priority basis with the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and is not secured by any property or assets of the
Borrower or any other Restricted Subsidiary other than the







--------------------------------------------------------------------------------

38
    


Collateral, (b) such Indebtedness is not Guaranteed by any Subsidiaries other
than the Subsidiary Loan Parties and (c) the administrative agent, collateral
agent, trustee and/or any similar representative acting on behalf of the holders
of such Indebtedness shall have become a party to an Equal Priority
Intercreditor Agreement providing that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) (and,
if such Indebtedness is the initial Permitted Equal Priority Secured
Indebtedness incurred by any Loan Party, then the Loan Parties shall have
executed and delivered the Equal Priority Intercreditor Agreement).
“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
any Loan Party in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans; provided that (a) such
Indebtedness is secured only by Liens on all or a portion of the Collateral on a
junior priority basis to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets of the Borrower or any other
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (c)
the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become a party to a Junior Lien Intercreditor Agreement providing that the Liens
on the Collateral securing such Indebtedness shall rank junior in priority to
the Liens on the Collateral securing the Obligations (and, if such Indebtedness
is the initial Permitted Junior Lien Secured Indebtedness incurred by any Loan
Party, then the Loan Parties shall have executed and delivered the Junior Lien
Intercreditor Agreement).
“Permitted Non-Loan Party Indebtedness” means Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Loan Party; provided that (a) such
Indebtedness is not secured by any Collateral and (b) such Indebtedness is not
Guaranteed by any Loan Party.
“Permitted Unsecured Indebtedness” means any Indebtedness of any Loan Party in
the form of one or more series of senior unsecured notes, bonds, debentures or
loans or subordinated unsecured notes, bonds, debentures or term loans; provided
that (a) such Indebtedness is not secured by any Liens on any property or assets
of the Borrower or any Restricted Subsidiary and (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Loan Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.17(b).
“Post-Transaction Period” means, (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and (b)
with respect to any Specified Restructuring, the period beginning on the date
such Specified Restructuring is initiated and ending on the last day of the
sixth full consecutive fiscal quarter immediately following the date on which
such Specified Restructuring is initiated.







--------------------------------------------------------------------------------

39
    


“Previously Absent Financial Maintenance Covenant” means, at any time (a) any
financial maintenance covenant that is not included in this Agreement, or is
included in this Agreement but is not applicable, at such time and (b) any
financial maintenance covenant in any other Indebtedness that is included in
this Agreement and is applicable at such time but has covenant levels in this
Agreement that are less restrictive on the Borrower and the Restricted
Subsidiaries than the covenant levels set forth in such other Indebtedness at
such time.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Entity” means any Acquired Entity or Business, any Sold Entity or
Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Purchase Offer” means an offer by the Borrower to purchase Term Loans of one or
more Classes pursuant to modified Dutch auctions conducted in accordance with
the Auction Procedures and otherwise in accordance with Section 2.23.
“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary of
the Borrower that becomes a transferee pursuant to Section 9.04(e).
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Qualifying Equity Proceeds” means, at any time of determination, an amount
(which shall not be less than zero) equal to, without duplication, (a) the
aggregate amount of cash and Cash Equivalents contributed to the capital of the
Borrower or the proceeds received by the Borrower from the sale and issuance of
any Qualified Equity Interests (or the incurrence of any Indebtedness that has
been converted into or exchanged for Qualified Equity Interests), in each case
during the period from and including the Business Day immediately following the
Restatement Effective Date and prior to such time of determination, other than
(i) any Cure Amount and (ii) sales or issuances of Equity Interests to
directors, officers and employees plus (b) the aggregate amount of all
dividends, returns, interest, profits, distributions, income and similar amounts
(in each case, to the extent made in cash or Cash Equivalents) received by the
Borrower or any Restricted Subsidiary on Investments made using Qualifying
Equity Proceeds during the period from and including the Business Day
immediately following the Restatement Effective Date and prior to such time of
determination less (c) the amount of all expenditures for Specified Uses made
during the period from and including the Business Day immediately following the
Restatement Effective Date and prior to such time of determination in reliance
on the receipt of Qualifying Equity Proceeds.
“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Commitment.







--------------------------------------------------------------------------------

40
    


“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.24.
“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Original Indebtedness”), the incurrence of any Indebtedness in exchange for or
as a replacement of (including by entering into alternative financing
arrangements in respect of such exchange or replacement (in whole or in part),
by adding or replacing lenders, creditors or agents or, after the original
instrument giving rise to such Indebtedness has been terminated, by entering
into any credit agreement, loan agreement, note purchase agreement, indenture or
other agreement), or the Net Proceeds of which are to be used for the purpose of
any modification, refinancing, refunding, replacing, redeeming, repurchasing,
defeasing, acquiring, amending, supplementing, restructuring, repaying,
prepaying, retiring, extinguishing, renewal or extension of such Original
Indebtedness (collectively, to “Refinance” or a “Refinancing” or “Refinanced”);
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Original Indebtedness except (i) by an amount equal to unpaid accrued
interest, dividend and premium (including tender premiums) thereon plus
defeasance costs, underwriting discounts, other amounts paid, and fees,
commissions and expenses (including upfront fees or similar fees, original issue
discount or initial yield payments) incurred, in connection with such
Refinancing, (ii) by an amount equal to any existing revolving commitments
unutilized thereunder to the extent that the portion of any existing and
unutilized revolving commitment being refinanced was permitted to be drawn under
Section 6.01 immediately prior to such refinancing (other than by reference to a
Refinancing) and such drawing shall be deemed to have been made and (iii) by an
additional amount to the extent such excess amount is otherwise permitted to be
incurred under Section 6.01, (b) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 6.01(a)(i), (ii), (iii), (vii) or (xi), such
Refinancing Indebtedness (i) shall have a final maturity date equal to or later
than the earlier of (I) the final maturity date of the Original Indebtedness and
(II) the last Maturity Date in effect on the date of such Refinancing and (ii)
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, a change in control (or similar event, however
denominated), an asset sale or a casualty or condemnation event or, in the case
of any term loans, excess cash flow sweeps no greater than any excess cash flow
sweep then applicable to the Original Indebtedness) or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (A) the maturity of such Original Indebtedness and (B) the latest
Maturity Date in effect on the date of such Refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Refinancing Indebtedness shall be
longer than the Weighted Average Life to Maturity of such Original Indebtedness
remaining as of the date of such Refinancing and otherwise on current market
terms at the time of such Refinancing; provided further that the foregoing
requirements of this clause (b) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which any such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (b) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges,
(c) if the Original Indebtedness is subordinated in right of payment to the Loan
Document Obligations, Indebtedness resulting from such Refinancing is
subordinated in right of payment to the Loan Document Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Original Indebtedness, (d) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 6.01(a)(i), 6.01(a)(ii), 6.01(a)(iii) or
6.01(a)(viii), the direct and contingent obligors with respect to such Original
Indebtedness are not







--------------------------------------------------------------------------------

41
    


changed (except that any Loan Party may be added as an additional direct or
contingent obligor in respect of such Refinancing Indebtedness to the extent
such Loan Party would have been required to have been added as an additional
direct or contingent obligor in respect of such Original Indebtedness pursuant
to the terms thereof) and if the Original Indebtedness was (or was required to
be) subject to an Equal Priority Intercreditor Agreement or a Junior Lien
Intercreditor Agreement, the holders of such Refinancing Indebtedness (if such
Indebtedness is secured) or their authorized representative on their behalf,
shall become party to such or a similar Equal Priority Intercreditor Agreement
or Junior Lien Intercreditor Agreement, as applicable, providing for the same
(or lesser) lien priority, (e) to the extent the Original Indebtedness was
secured by a Lien on the Collateral, no Lien on the Collateral securing the
Indebtedness resulting from such Refinancing shall be more senior in priority
relative to the Lien on the Collateral that secured the Original Indebtedness
and to the extent the Original Indebtedness is unsecured, the Indebtedness
resulting from such Refinancing shall be unsecured except to the extent
otherwise permitted pursuant to Section 6.02 and (f) if the Original
Indebtedness being Refinanced is Indebtedness permitted by Section 6.01(a)(i),
the terms and conditions of any such Refinancing Indebtedness, taken as a whole,
are not materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms and conditions, when taken as a whole, of the
Original Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding, for the avoidance of
doubt, interest rates (including through fixed interest rates), interest
margins, rate floors, fees, funding discounts, original issue discounts and
prepayment or redemption premiums and terms); provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to such Refinancing, together with a reasonably
detailed description of the material terms and conditions of such proposed
Refinancing Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (g) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees). For the avoidance of
doubt, it is understood and agreed that Refinancing Indebtedness includes
successive Refinancings of the same Indebtedness.
“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.
“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.
“Refinancing Revolving Commitments” has the meaning set forth in
Section 2.24(a).
“Refinancing Revolving Lender” has the meaning set forth in Section 2.24(a).
“Refinancing Revolving Loans” has the meaning set forth in Section 2.24(a).
“Refinancing Revolving Maturity Date” means, with respect to any Refinancing
Revolving Commitments or any Refinancing Revolving Loans, the scheduled date on
which such Refinancing Revolving Commitments shall terminate and such
Refinancing Revolving Loans shall become due and payable in full hereunder, as
specified in the applicable Refinancing Facility Agreement.
“Refinancing Term Commitments” has the meaning set forth in Section 2.24(a).
“Refinancing Term Lender” has the meaning set forth in Section 2.24(a).
“Refinancing Term Loans” has the meaning set forth in Section 2.24(a).







--------------------------------------------------------------------------------

42
    


“Refinancing Term Maturity Date” means, with respect to Refinancing Term Loans
of any Class, the scheduled date on which such Refinancing Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.
“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
advisors, controlling persons and other representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Debt Parameters” means, in respect of any Indebtedness, that (a) such
Indebtedness shall have a stated final maturity date not earlier than the latest
Maturity Date in effect at the time of incurrence of such Indebtedness and the
stated final maturity date of such Indebtedness shall not be subject to any
conditions that could result in such stated final maturity date occurring on a
date that precedes the latest Maturity Date in effect at the time of incurrence
of such Indebtedness, (b) such Indebtedness shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except for amortization terms and, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or, in the case of any term
loans, excess cash flow sweeps, in each case on market terms at the time of
incurrence of such Indebtedness) prior to the latest Maturity Date in effect at
the time of incurrence of such Indebtedness, (c) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the longest then
remaining Weighted Average Life to Maturity of any Class of Term Loans, if any,
then outstanding and (d) except for any of the following that are only
applicable to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness, the terms and conditions of any such
Indebtedness, taken as a whole, are not (excluding, for the avoidance of doubt,
interest rates (including through fixed interest rates), interest margins, rate
floors, fees, funding discounts, original issue discounts, amortization,
maturity and prepayment or redemption premiums and terms) materially more
restrictive on the Borrower and the Restricted Subsidiaries than those under the
Loan Documents (when taken as a whole) (provided, however, that such terms and
conditions shall not be deemed to be “materially more restrictive” solely as a
result of the inclusion in the documentation governing such Indebtedness of a
Previously Absent Financial Maintenance Covenant or other restrictive covenant
so long as the Administrative Agent shall be given prompt written notice thereof
and this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant or other restrictive covenant for the benefit of all
Lenders), it being understood that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
in this clause (d) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees).
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.







--------------------------------------------------------------------------------

43
    


“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of October 19, 2017, among the Borrower, the Co-Borrower, the Lenders and
Issuing Banks party thereto and the Administrative Agent.
“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date (or, with respect to any Extended Revolving Commitment, the
relevant Maturity Date for the Extension Series of such Extended Revolving
Commitment) and the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder during the Revolving Availability Period, expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) increased from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed or increased its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $750,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure at such time.
“Revolving Extension Request” has the meaning set forth in Section 2.22(a)(ii).
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01 and
any Extended Revolving Loan.







--------------------------------------------------------------------------------

44
    


“Revolving Maturity Date” means the date that is five years after the
Restatement Effective Date or, following the establishment of any Refinancing
Revolving Commitments, with respect to such Refinancing Revolving Commitments
and any related Refinancing Revolving Loans, the Refinancing Revolving Maturity
Date.
“S&P” means Standard & Poor’s Ratings Services or any successor to its ratings
business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) Her Majesty’s Treasury of the United
Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (which, at the date of this Agreement,
include Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means a person or entity that (a) is named on the list of
“Specially Designated Nationals” or “Blocked Persons” on the most current list
published by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or on the Consolidated List of
Financial Sanctions Targets maintained by Her Majesty’s Treasury of the United
Kingdom, (b) is (x) an agency of the government of a country, (y) an
organization controlled by a country or (z) a person resident in a country that
is subject to a sanctions program identified on any list referred to in the
preceding clause (a), as such program may be applicable to such agency,
organization or person, or (c) is otherwise the subject of any current U.S.
sanctions administered by OFAC or UK sanctions.
“SEC” means the United States Securities and Exchange Commission.
“Section 2.22 Additional Amendment” has the meaning set forth in
Section 2.22(c).
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.03 or 5.12 to secure the Obligations.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the Test
Period most recently ended on or prior to such date of determination to
(b) Consolidated EBITDA for such Test Period.
“Series” refers to Incremental Term Commitments (and any Incremental Term Loans
thereunder) established pursuant to an Incremental Facility Agreement, or to
Refinancing Term Commitments







--------------------------------------------------------------------------------

45
    


(and Refinancing Term Loans thereunder) established pursuant to a Refinancing
Facility Agreement, in each case that have identical terms and conditions.
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value”, “Present Fair Salable Value”, “Stated Liabilities”,
“Identified Contingent Liabilities”, “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit K).
“Special Purpose Subsidiary” means any (a) not-for-profit Subsidiary, (b)
captive insurance company and (c) any other Subsidiary formed for a specific
bona fide purpose not including substantive business operations and that does
not own any material assets, in each case, that has been designated as a
“Special Purpose Subsidiary” by the Borrower.
“Specified Representations” means the representations set forth in Sections 3.01
(relating to organizational existence of the Loan Parties), 3.02, 3.03(c)
(relating to the Loan Parties), 3.08, 3.13, Section 3.15 (related to the
creation, validity and perfection of the security interests in the Collateral
and subject to the proviso contained in Section 4.01(h) to the Existing Credit
Agreement) and 3.16.
“Specified Restructuring” means any restructuring or other strategic initiative
(including cost saving initiative) of the Borrower or any of its Restricted
Subsidiaries initiated after the Restatement Effective Date and not in the
ordinary course of business and described in reasonable detail in a certificate
of an Authorized Officer delivered by the Borrower to the Administrative Agent.
“Specified Transaction” means, with respect to any period, any Permitted
Acquisition, Investment, Disposition, incurrence, assumption or prepayment,
repayment, retirement, redemption, satisfaction, discharge or defeasance of
Indebtedness (including the incurrence of any Incremental Term Loans or
Incremental Equivalent Indebtedness or the establishment of any Incremental
Revolving Commitment Increase), Restricted Payment, designation of a Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary or any other event that
by the terms of this Agreement requires “pro forma compliance” (or words to
similar effect) with a test or covenant hereunder or requires such test or
covenant to be calculated on a “pro forma basis” (or words to similar effect).
“Specified Uses” means (a) expenditures made to acquire Non-Compliant
Subsidiaries in a Permitted Acquisition in reliance on the final proviso to the
definition of “Permitted Acquisition”, (b) Investments made (i) in reliance on
the proviso to Section 6.04(d)(iii) and (ii) in reliance on the proviso to
Section 6.04(r), (c) Restricted Payments made in reliance on
Section 6.08(a)(viii), (d) payments or other distributions in respect of any
Junior Financing made in reliance on Section 6.08(b)(vi), and (e) with respect
to Qualifying Equity Proceeds only, Restricted Payments made in reliance on
Section 6.08(a)(vi).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).







--------------------------------------------------------------------------------

46
    


Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person (i) the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (ii) that
is Controlled by the parent, which at a minimum shall mean that the parent has
the ability to cause and direct such Person to comply with the requirements,
obligations, covenants and restrictions set forth in the Loan Documents, and
(b) any other Person of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Commitment” means an Incremental Term Commitment and a Refinancing Term
Commitment, as applicable.
“Term Loan” means an Incremental Term Loan or a Refinancing Term Loan, as
applicable.
“Term Loan Extension Request” has the meaning set forth in Section 2.22(a)(i).
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended.







--------------------------------------------------------------------------------

47
    


“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) Consolidated EBITDA for
such Test Period.
“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.
“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
payment of the Transaction Costs, (iii) the Existing Credit Agreement
Refinancing and (iv) the consummation of any other transactions connected with
the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Cash” means, as of any date, unrestricted cash and Cash
Equivalents owned by the Borrower and the Restricted Subsidiaries that are not,
and are not presently required under the terms of any agreement or other
arrangement binding on the Borrower or any Restricted Subsidiary on such date to
be, (a) pledged to or held in one or more accounts under the control of one or
more creditors of the Borrower or any Restricted Subsidiary (other than to
secure the Loan Document Obligations), or (b) otherwise segregated from the
general assets of the Borrower and the Restricted Subsidiaries, in one or more
special accounts or otherwise, for the purpose of securing or providing a source
of payment for Indebtedness or other obligations that are or from time to time
may be owed to one or more creditors of the Borrower or any Restricted
Subsidiary (other than to secure the Loan Document Obligations). For the
avoidance of doubt, on each occasion when the amount of Unrestricted Cash is to
be determined in respect of any transaction (other than for purposes of
Section 2.01), such amount shall not include the amount of the proceeds of any
Indebtedness then being issued or any cash or Cash Equivalents to be received or
to be used in such transaction.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to
Section 5.15 subsequent to the Restatement Effective Date and (b) any subsidiary
of an Unrestricted Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code and any disregarded entity (for U.S. Federal income tax
purposes) owned by any such person.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(D)(2).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of







--------------------------------------------------------------------------------

48
    


Equity Interests that are required to be held by other Persons under applicable
law) are owned, beneficially and of record, by such Person, another wholly-owned
subsidiary of such Person or any combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any Organizational Documents, agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such Organizational Documents,
agreement, instrument or other document as from time to time amended, restated,
amended and restated, extended, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, amendments and restatements,
extensions, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, consolidated, replaced,
interpreted, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
SECTION 1.04    Accounting Terms; GAAP; Rounding.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner







--------------------------------------------------------------------------------

49
    


consistent with that used in preparing the financial statements delivered
pursuant to Section 3.04(a), except as otherwise specifically prescribed herein;
provided, however, that (i) if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any accounting change, including any change in GAAP or in the
applicable thereof, occurring after the Restatement Effective Date on the
operation of such provision, regardless of whether any such notice is given
before or after such accounting change, then such provision shall be interpreted
as if such accounting change had not occurred until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii) if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof to eliminate the effect of any accounting
change, including any change in GAAP or in the application thereof, occurring
after the Restatement Effective Date on the operation of such provision,
regardless of whether any such notice is given before or after such accounting
change, then such provision shall be interpreted as if such accounting change
had not occurred until such notice shall have been withdrawn or such provision
amended in accordance herewith, but only to the extent that, without material
burden or expense, the Borrower, its auditors and/or its financial systems are
capable of interpreting such provisions as if such accounting change had not
occurred.
(b)    Where reference is made to “the Borrower and its Restricted Subsidiaries,
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of the Borrower other than Restricted Subsidiaries.
(c)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Restricted Subsidiary at “fair
value” as defined therein.
(d)    For the avoidance of doubt, notwithstanding any classification under GAAP
of any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the
Consolidated Net Income of such Person or business shall not be excluded from
the calculation of Consolidated Net Income until such Disposition shall have
been consummated.
(e)    Any financial ratios required to be maintained or complied with by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.06    Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day, unless the context otherwise requires.
SECTION 1.07    Exchange Rate Calculations.







--------------------------------------------------------------------------------

50
    


(a)    For purposes of any determination under Article V, Article VI (other than
for purposes of calculating the First Lien Secured Leverage Ratio, the Senior
Secured Leverage Ratio and/or the Total Leverage Ratio) or Article VII or any
determination under any other provision of this Agreement requiring the use of a
current exchange rate, all amounts incurred or proposed to be incurred in
currencies other than dollars shall be translated into dollars at the exchange
rate then in effect on the date of such determination; provided, however, that
(x) for purposes of determining compliance with Article VI with respect to the
amount of any Indebtedness, Investment, Disposition, Restricted Payment or
payment under Section 6.08(b) in a currency other than dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred or Disposition, Restricted Payment or payment under Section 6.08(b) is
made, (y) for purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, if such Indebtedness is incurred
under a particular basket to Refinance other Indebtedness denominated in a
foreign currency that was originally incurred under the same basket, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of the Indebtedness
that is incurred to Refinance such Indebtedness does not exceed the principal
amount (or accreted amount) of such Indebtedness being Refinanced, except by an
amount equal to the accrued interest, dividends and premium (including tender
premiums), if any, thereon plus defeasance costs, underwriting discounts and
other amounts paid and fees and expenses (including OID, closing payments,
upfront fees and similar fees) incurred in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder and (z) for the avoidance of doubt, the foregoing provisions
of this Section 1.07 shall otherwise apply to such Sections, including with
respect to determining whether any Indebtedness or Investment may be incurred or
Disposition, Restricted Payment or payment under Section 6.08(b) may be made at
any time under such Sections. For purposes of calculating the First Lien Secured
Leverage Ratio, the Senior Secured Leverage Ratio and/or the Total Leverage
Ratio, amounts in currencies other than dollars shall be translated into dollars
at the applicable exchange rates used in preparing the most recently delivered
financial statements pursuant to Section 5.01(a) or Section 5.01(b) (or, prior
to the Restatement Effective Date, the Latest Financial Statements).
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
SECTION 1.08    Certain Calculations and Tests.
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, solely for purposes of determining compliance with any
provision of this Agreement that requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the LCT Test Date. For the
avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (a), and any Default, Event of Default or specified
Event of Default occurs following the relevant LCT Test Date and prior to or on
the date of the consummation of such Limited Condition Transaction, any such
Default, Event of Default or specified Event of Default shall be deemed to not
have occurred or be continuing for purposes of determining whether any action
being taken in connection with such Limited Condition Transaction is permitted
hereunder.







--------------------------------------------------------------------------------

51
    


(b)    In connection with any action being taken in connection with a Limited
Condition Transaction, solely for the purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the First Lien Secured Leverage Ratio, the Senior
Secured Leverage Ratio or the Total Leverage Ratio (but, for the avoidance of
doubt, not for purposes of determining whether the Borrower has actually
complied with the Financial Maintenance Covenant in Section 6.12); or
(ii)    determining the amount or availability of any baskets set forth in this
Agreement based on any financial ratio or metric (including baskets measured as
a percentage of Consolidated Total Assets or Consolidated EBITDA);
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Transaction, an “LCT Election”), the
date of determination of compliance with such provision or basket hereunder
shall be deemed to be the date on which the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the Test Period most recently ended on or prior to
the applicable LCT Test Date for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the most recent period of four consecutive fiscal quarters
of the Borrower included in the Latest Financial Statements), the Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
provision or basket, such provision or basket shall be deemed to have been
complied with. For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in Consolidated EBITDA or
Consolidated Total Assets of the Borrower or the Person subject to such Limited
Condition Transaction, on or prior to the date of consummation of the relevant
transaction or action, such ratios or baskets will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether such ratio or basket has been satisfied in connection with such Limited
Condition Transaction. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then (i) in connection with any subsequent calculation of
any ratio or test with respect to the incurrence of Indebtedness or Liens, or
the making of distributions or Restricted Payments, Investments, payments
pursuant to Section 6.08(b), Dispositions, mergers, Dispositions of all or
substantially all of the assets of the Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or test shall be calculated on a pro forma basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) such ratio or test shall not be tested
at the time of consummation of such Limited Condition Transaction. For the
avoidance of doubt, this Section 1.08 shall not, except to the extent expressly
set forth in Section 2.21 with respect to Incremental Term Commitments and
Incremental Term Loans, apply to Section 4.02.
SECTION 1.09    Pro Forma and Other Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including measurements of Consolidated Total Assets or Consolidated
EBITDA, the First Lien Secured Leverage Ratio,







--------------------------------------------------------------------------------

52
    


the Senior Secured Leverage Ratio and the Total Leverage Ratio) shall be
calculated in the manner prescribed by this Section 1.09; provided that,
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.09, when calculating the First Lien Secured Leverage Ratio and, if
each where applicable, the Total Leverage Ratio for purposes of calculating the
Financial Maintenance Covenant in Section 6.12, the events described in this
Section 1.09 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect. In addition, whenever a financial ratio or
test is to be calculated on a pro forma basis or requires pro forma compliance,
the reference to “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the Test
Period most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the most recent period of four consecutive fiscal quarters
of the Borrower included in the Latest Financial Statements).
(b)    For purposes of calculating any financial ratio or test (including
Consolidated Total Assets or Consolidated EBITDA), Specified Transactions (with
any incurrence or Refinancing of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.09) that have been made (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Consolidated Total Assets or Unrestricted Cash and Cash Equivalents,
on the last day of the applicable Test Period). If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any Restricted Subsidiary since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.09, then such financial ratio or test (including Consolidated
Total Assets and Consolidated EBITDA) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.09.
(c)    Whenever pro forma effect is to be given or a determination of pro forma
compliance or on a pro forma basis is to made (or words to similar effect) with
respect to a Specified Transaction or a Specified Restructuring, the pro forma
calculations shall be made in good faith by an Authorized Officer of the
Borrower and may include, for the avoidance of doubt, pro forma adjustments
related to such Specified Transaction or Specified Restructuring, including pro
forma “run rate” cost savings, operating expense reductions and other synergies,
in each case projected by the Borrower in good faith to result from actions that
have been taken, with respect to which substantial steps have been taken or
which are expected to be taken (in each case, in the good faith determination of
the Borrower) (calculated on a pro forma basis as though such “run rate” cost
savings, operating expense reductions and other synergies had been realized on
the first day of such period and as if such “run rate” cost savings, operating
expense reductions and other synergies were realized during the entirety of such
period and “run rate” means the full recurring benefit for a period that is
associated with any such action), in each case net of the amount of actual
benefits realized during such period from such actions, and any such adjustments
shall be included in the initial pro forma calculations of such financial ratios
or tests and during any subsequent Test Period in which the effects thereof are
expected to be realized; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, substantial steps with respect to such
action have been taken or such actions are expected to be taken no later than
six fiscal quarters after the date of consummation of such Specified Transaction
or the date of initiation of such Specified Restructuring, (C) no amounts shall
be added to the extent duplicative of any amounts that are otherwise added back
in computing Consolidated EBITDA (or any other components thereof), whether
through a pro forma adjustment or otherwise, and (D) the aggregate amount of any
such pro forma increase added to Consolidated EBITDA pursuant to this clause (c)
and pursuant to clause (a)(x)(A) of the definition of







--------------------------------------------------------------------------------

53
    


“Consolidated EBITDA” for any Test Period (other than any such adjustments
related to the Transactions or included in any other provision in this
Agreement) shall not exceed an amount equal to 20.0% of Consolidated EBITDA for
such Test Period (calculated without giving effect to such add-backs);
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantee) or Refinances (including by redemption,
repurchase, repayment, retirement or extinguishment) any Indebtedness, in each
case included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or Refinancing of Indebtedness
(including pro forma effect to the application of the net proceeds therefrom),
in each case as if the same had occurred on the last day of the applicable Test
Period; provided that, with respect to any incurrence of Indebtedness permitted
by the provisions of this Agreement in reliance on the pro forma calculation of
the First Lien Secured Leverage Ratio, the Senior Secured Leverage Ratio or the
Total Leverage Ratio, as applicable (each, a “Ratio Incurrence”), such
calculation shall not give pro forma effect to any Indebtedness being incurred
(or expected to be incurred) substantially simultaneously or contemporaneously
with such Ratio Incurrence in reliance on any “basket” set forth in this
Agreement (including the Incremental Base Amount, and any “baskets” measured as
a percentage of Consolidated Total Assets or Consolidated EBITDA).
(e)    Whenever pro forma effect is to be given to a pro forma event, the pro
forma calculations shall be made in good faith by an Authorized Officer of the
Borrower. Any such pro forma calculation (1) may include, without limitation,
(1) all adjustments of the type described in clause (a) and (b) of the
definition of “Consolidated EBITDA” to the extent such adjustments, without
duplication, continue to be applicable to such Test Period, and (2) shall
include, without limitation, all adjustments calculated in accordance with
Regulation S-X under the Securities Act.
ARTICLE II    

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period, in each case, in an aggregate
principal amount that, in each case after giving effect to any simultaneous
reduction of Revolving Exposure due to any application of proceeds from such
Revolving Loans, will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding
the Aggregate Revolving Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.
SECTION 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or







--------------------------------------------------------------------------------

54
    


Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or the obligation of any Lender to
make or cause any Loan to be made in accordance with this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Eurocurrency
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment; provided, further, that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twenty Eurocurrency Borrowings
outstanding (which number of Eurocurrency Borrowings may be increased or
adjusted by agreement between the Borrower and the Administrative Agent,
including in connection with any Incremental Revolving Commitment Increase,
Incremental Term Commitment, Extended Revolving Commitment and/or Extended Term
Loans).
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
SECTION 2.03    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Restatement Effective Date, such shorter period of time as may be agreed to
by the Administrative Agent) or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the day of the proposed Borrowing. Each
such telephonic Borrowing Request shall be, in the case of Revolving Borrowings
only, shall be confirmed promptly by hand delivery, facsimile or other
electronic delivery to the Administrative Agent of an executed written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be comprised of Term Loans of any
Class and/or Series or Revolving Loans;
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the account to which funds are to be
disbursed or, in the case of any Borrowing requested to finance the
reimbursement of an LC Disbursement as provided







--------------------------------------------------------------------------------

55
    


in Section 2.05(f) (other than a deemed ABR Revolving Borrowing pursuant to
Section 2.05(f)), the identity of the Issuing Bank that made such LC
Disbursement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04    [Reserved.]
SECTION 2.05    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Restricted Subsidiary,
denominated in dollars and in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Revolving Availability Period. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Restricted Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit. Notwithstanding anything contained in any letter of credit
application furnished to any Issuing Bank in connection with the issuance of any
Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a Letter of Credit Request requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
reasonably necessary to enable the applicable Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$20,000,000, (ii) the Aggregate Revolving Exposure will not exceed the Aggregate
Revolving Commitment, (iii) no Revolving Lender will have a Revolving Exposure
greater than its Revolving Commitment and (iv) unless otherwise agreed by the
applicable Issuing Bank, the portion of the LC Exposure attributable to Letters
of Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank. Unless the applicable Issuing Bank has received written notice
from







--------------------------------------------------------------------------------

56
    


any Revolving Lender or the Administrative Agent prior to the requested date of
issuance, amendment, renewal or extension of the applicable Letter of Credit
that one or more applicable conditions set forth in Section 4.02 shall not then
be satisfied, then, such Issuing Bank may assume that such conditions shall have
been satisfied on the date of such issuance, amendment, renewal or extension of
such Letter of Credit and such Issuing Bank may, in reliance upon such
assumption, issue, amend, renew or extend such Letter of Credit. Each Issuing
Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (l) of this
Section. Subject to the terms and conditions hereof and of the Restatement
Agreement, each Existing Letter of Credit that is outstanding on the Restatement
Effective Date shall, effective as of the Restatement Effective Date and without
any further action by the Borrower, be continued as a Letter of Credit
hereunder, from and after the Restatement Effective Date be deemed a Letter of
Credit for all purposes hereof and be subject to and governed by the terms and
conditions hereof.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to which the expiration
date of such Letter of Credit shall automatically be extended for a period of up
to 12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of such Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal; and provided further that if there exist any Extended Revolving
Commitments having a maturity date later than the Revolving Maturity Date (the
“Subsequent Maturity Date”), then, so long as the aggregate LC Exposure in
respect of Letters of Credit expiring after the Revolving Maturity Date will not
exceed the lesser of $20,000,000 and the aggregate amount of such Extended
Revolving Commitments, the Borrower may request the issuance of a Letter of
Credit that shall expire at or prior to the close of business on the earlier of
(A) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five Business Days prior to the
Subsequent Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.02.







--------------------------------------------------------------------------------

57
    


(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery, facsimile or other
electronic delivery) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the Borrower and
the Administrative Agent of such LC Disbursement and of the date and amount
thereof and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) if such notice
has been received by the Borrower prior to 11:00 a.m., New York City time, on
the next succeeding Business Day after the LC Disbursement, not later than 2:00
p.m., New York City time, on the first Business Day after such notice has been
received and (ii) if such notice has been received by the Borrower after 11:00
a.m., New York City time, on the next succeeding Business Day after the LC
Disbursement, not later than 2:00 p.m., New York City time, on the second
Business Day after such notice has been received (in each case, the “Required
Reimbursement Date”); provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing and unless the Borrower shall
have, by 1:00 p.m., New York City time, on the Required Reimbursement Date,
given a notice to the Administrative Agent and the applicable Issuing Bank that
the Borrower intends to reimburse the applicable Issuing Bank for the LC
Disbursement with funds other than from the proceeds of an ABR Revolving
Borrowing, the Borrower shall be deemed to have requested an ABR Borrowing in
the amount of such LC Disbursement, plus interest payable thereon pursuant to
Section 2.05(h). If the Borrower subsequently fails to reimburse any LC
Disbursement by the time specified above, the Administrative Agent shall notify
each Revolving Lender of such failure, the payment then due from the Borrower in
respect of the applicable LC Disbursement and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
amount then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for an LC Disbursement (other than the
funding of an ABR Revolving Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance







--------------------------------------------------------------------------------

58
    


whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or wilful misconduct on the part of an Issuing Bank (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, whether with its own funds or with proceeds from a Revolving Borrowing
(including any ABR Revolving Borrowing deemed requested pursuant to
Section 2.05(f)), at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent, for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Section 7.01. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or 2.20. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative







--------------------------------------------------------------------------------

59
    


Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of a Majority in Interest of
the Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after the date on which all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Revolving Commitment and no Default
shall have occurred and be continuing.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero or such Letters of Credit have been backstopped, novated or cash
collateralized in a manner that is in form and substance satisfactory to such
Issuing Bank. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(l)    Replacement of an Issuing Bank. (i) Any Issuing Bank may resign as an
Issuing Bank upon 30 days’ prior written notice to the Administrative Agent, the
applicable Revolving Lenders and the Borrower. Subject to the terms of the
following sentence, the Borrower may replace an Issuing Bank for any reason upon
written notice to the Administrative Agent and the Issuing Bank. If an Issuing
Bank shall resign or be replaced, then the Borrower may appoint a successor
Issuing Bank with the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), whereupon such successor Issuing Bank
shall succeed to the rights, powers and duties of the replaced or resigning
Issuing Bank under







--------------------------------------------------------------------------------

60
    


this Agreement and the other Loan Documents and the term “Issuing Bank” shall
mean such successor Issuing Bank effective upon such appointment. At the time
such resignation or replacement shall become effective, the Borrower shall pay
to the resigning or replaced Issuing Bank all accrued and unpaid fees pursuant
to Section 2.12(b) and Section 2.12(d). The acceptance of any appointment as an
Issuing Bank hereunder as a successor Issuing Bank shall be evidenced by an
agreement entered into by such successor Issuing Bank, in a form satisfactory to
the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, such successor issuer of Letters of Credit shall become
an “Issuing Bank” hereunder. After the resignation or replacement of an Issuing
Bank hereunder, the resigning or replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or replacement, but shall not
be required to issue additional Letters of Credit or amend or renew existing
Letters of Credit. In connection with any resignation or replacement pursuant to
this clause (i) (but, in case of any such resignation, only to the extent that a
successor Issuing Bank shall have been appointed), either (i) the Borrower, the
resigning or replaced Issuing Bank and the successor Issuing Bank shall arrange
to have any outstanding Letters of Credit issued by the resigning or replaced
Issuing Bank replaced with Letters of Credit issued by the successor Issuing
Bank or (ii) the Borrower shall cause the successor Issuing Bank, if such
successor Issuing Bank is reasonably satisfactory to the replaced or resigning
Issuing Bank, to issue “back-stop” Letters of Credit naming the resigning or
replaced Issuing Bank as beneficiary for each outstanding Letter of Credit
issued by the resigning or replaced Issuing Bank, which new Letters of Credit
shall have a face amount equal to the Letters of Credit being back-stopped, and
the sole requirement for drawing on such new Letters of Credit shall be a
drawing on the corresponding back-stopped Letters of Credit. After any resigning
or replaced Issuing Bank’s resignation or replacement as Issuing Bank, the
provisions of this Agreement relating to an Issuing Bank shall inure to its
benefit as to any actions taken or omitted to be taken by it (A) while it was an
Issuing Bank under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Issuing Bank.
(i)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (i) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Issuing Bank and the successor Issuing Bank shall have the
obligations regarding outstanding Letters of Credit described in clause (i)
above.
(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank when
due pursuant to paragraph (f) of this Section 2.05, the date of such failure and
the amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.







--------------------------------------------------------------------------------

61
    


(n)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (and, on the
Restatement Effective Date, by as soon as possible after 10:00 a.m. (and by no
later than 11:00 a.m., provided that all of the conditions set forth in Section
3 of the Restatement Agreement have been satisfied by such time), New York City
time), to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
the proceeds of all other Loans hereunder available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account specified by the
Borrower in the applicable Borrowing Request or, in the case of Revolving Loans
(including any deemed ABR Revolving Loans pursuant to Section 2.05(f)) made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
to the Issuing Bank that has made such LC Disbursement.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Revolving Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07    Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03 or Section 2.05(f).
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery, facsimile or
other electronic delivery to the Administrative







--------------------------------------------------------------------------------

62
    


Agent of an executed written Interest Election Request. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurocurrency Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Section 7.01 has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, has notified the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing of such Class may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing of such Class shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) any Incremental Term Commitment shall terminate on the date set
forth in the Incremental Facility Agreement relating thereto, (ii) except with
respect to Extended Revolving Commitments, the Revolving Commitments shall
automatically terminate at the Revolving Maturity Date and (iii) any Extended
Revolving Commitments shall automatically terminate on the relevant Maturity
Date for the Extension Series of such Extended Revolving Commitments.
(b)    Subject to Section 2.22 in the case of any reduction or termination of
Revolving Commitments, the Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class, as determined by the
Borrower, in whole or in part and (i) any such termination







--------------------------------------------------------------------------------

63
    


or reduction shall apply proportionately and permanently to reduce the
Commitments of each of the Lenders within such Class, except that,
notwithstanding the foregoing, (1) the Borrower may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction
(including, for the avoidance of doubt, to the Commitments with respect to any
Class of Extended Revolving Commitments without any termination or reduction of
the Commitments with respect to any Existing Revolving Commitments) and (2) in
connection with the establishment on any date of any Extended Revolving
Commitments pursuant to Section 2.22, the Existing Revolving Commitments of any
one or more Lenders providing any such Extended Revolving Commitments on such
date shall be reduced in an amount equal to the amount of Existing Revolving
Commitments so extended on such date (or, if agreed by the Borrower and the
Lenders providing such Extended Revolving Commitments, by any greater amount so
long as (a) a proportionate reduction of the Existing Revolving Commitments has
been offered to each Lender to whom the applicable Revolving Extension Request
has been made (which may be conditioned upon such Lender becoming an Extending
Lender), and (b) the Borrower prepays the Existing Revolving Loans of such Class
owed to such Lenders providing such Extended Revolving Commitments to the extent
necessary to ensure that, after giving pro forma effect to such repayment or
reduction, the Existing Revolving Loans of such Class are held by the Lenders of
such Class on a pro rata basis in accordance with their Existing Revolving
Commitments of such Class after giving pro forma effect to such reduction)
(provided that (x) after giving pro forma effect to any such reduction and to
the repayment of any Loans made on such date, the aggregate amount of the
Revolving Exposure of any such Lender does not exceed the Existing Revolving
Commitment thereof (such Revolving Exposure and Existing Revolving Commitment
being determined in each case, for the avoidance of doubt, exclusive of such
Lender’s Extended Revolving Commitment and any Revolving Exposure in respect
thereof) and (y) for the avoidance of doubt, any such repayment of Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 2.18(c) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving pro forma
effect to any conversion or exchange pursuant to Section 2.22 of Existing
Revolving Commitments and Existing Revolving Loans into Extended Revolving
Commitments and Extended Revolving Loans respectively, and prior to any
reduction being made to the Commitment of any other Lender), (ii) each reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000 and (iii) the Borrower shall
not terminate or reduce the Revolving Commitments of any Class if, after giving
effect to any concurrent prepayment of the Revolving Loans of such Class in
accordance with Section 2.11, the Revolving Exposure of any Lender of such Class
would exceed its Revolving Commitment of such Class.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Any termination or reduction of the
Commitments of any Class shall be permanent.
SECTION 2.09    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan (other
than an Extended Revolving Loan) of such Lender on the Revolving Maturity Date,
(ii) with respect to any tranche of Incremental Term Loans, to the
Administrative Agent for the account of each applicable Incremental Term Lender
the then unpaid principal amount of each Incremental Term Loan of such tranche
of such Incremental Term Lender on the relevant Maturity Date for such tranche
of Incremental Term Loans, (iii) with respect to any Extension Series of
Extended Term Loans, to the Administrative Agent for the account of each
applicable Extending Lender the then unpaid principal amount of each Extended
Term Loan of such Extension Series on the relevant Maturity Date for such
Extension Series of Extended Term Loans and (iv) with respect to any Extension
Series of Extended Revolving Commitments, to the Administrative Agent for the
account of each applicable Extending







--------------------------------------------------------------------------------

64
    


Lender the then unpaid principal amount of each Extended Revolving Loan of such
Extension Series on the relevant Maturity Date for such Extension Series of
Extended Revolving Commitments.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.10    Amortization of Incremental Term Loans. (a) In the event any
Incremental Term Loans are made, such Incremental Term Loans shall mature and be
repaid in amounts and on dates as agreed between the Borrower and the relevant
Incremental Term Lenders in the applicable Incremental Facility Agreement,
subject to the requirements set forth in Section 2.21. In the event any Extended
Term Loans are established, such Extended Term Loans shall mature and be repaid
in the amounts and on the dates set forth in the applicable Extension Amendment,
subject to the requirements set forth in Section 2.22. In the event any
Refinancing Term Loans are made, such Refinancing Term Loans shall mature and be
repaid in amounts and on dates as agreed between the Borrower and the relevant
Refinancing Term Lenders in the applicable Refinancing Facility Agreement,
subject to the requirements set forth in Section 2.24.
(b)    Any voluntary prepayment of a Term Borrowing of any Class made pursuant
to Section 2.11(a) shall be applied to reduce the subsequent scheduled
repayments of Term Borrowings of such Class in such order as the Borrower may
determine. For the avoidance of doubt, the Borrower may voluntarily prepay
Existing Term Loans of any Class pursuant to Section 2.11(a) without any
requirement to prepay Extended Term Loans that were converted from the Existing
Term Loans of such Class or may voluntarily prepay Extended Term Loans of any
Extension Series pursuant to Section 2.11(a) regardless of whether such
prepayment is accompanied by at least a pro rata prepayment of Existing Term
Loans of the Class from which such Extended Term Loans were converted.
(c)    Any mandatory prepayment of a Term Borrowing of any Class required by
Section 2.11 shall be allocated to the Classes of Term Loans outstanding, pro
rata, based upon the outstanding principal amounts of the Term Loans of each
Class (unless any Incremental Facility Agreement or any Refinancing Facility
Agreement contemplates that any Incremental Term Loans or Refinancing Term
Loans, as applicable, established thereby shall share into any mandatory
prepayments of Term Borrowings required by Section 2.11 on less than a pro rata
basis with any other Term Loans, in which case such mandatory prepayment shall
be allocated to such Class of Term Loans as provided in such any Incremental
Facility Agreement or any Refinancing Facility Agreement), and shall be applied
pro rata to the Lenders of each Class, based upon the outstanding principal
amounts owing under each such Class of Term Loans; provided that, with respect
to the allocation of such prepayments between Existing Term Loans and Extended
Term Loans of the same Extension Series, the Borrower may, to the extent not
inconsistent with any Extension Amendment relating to Extended Term Loans of any
Extension Series, allocate such prepayments as the Borrower may specify,







--------------------------------------------------------------------------------

65
    


so long as the Borrower shall not allocate to Extended Term Loans of any
Extension Series any mandatory prepayment unless such prepayment is accompanied
by at least a pro rata prepayment, based upon the outstanding principal amounts
owing under such Class, of Existing Term Loans of the Class of Existing Term
Loans from which such Extended Term Loans were converted (or such Existing Term
Loans of such Class have otherwise been repaid in full).
(d)    Mandatory prepayments required by Section 2.11, within any Class of Term
Loans (other than Incremental Term Loans of any Series or Refinancing Term Loans
of any Series), shall be applied in direct order to reduce the subsequent
scheduled repayments of the Term Borrowings of such Class. Mandatory prepayments
required by Section 2.11, within any Series of Incremental Term Loans or
Refinancing Term Loans, shall be applied to reduce the remaining subsequent
scheduled repayments of Incremental Term Loans or Refinancing Term Loans of such
Series as shall be specified therefor in the applicable Incremental Facility
Agreement or Refinancing Facility Agreement for such Series.
(e)    In the event that Term Loans of any Class are purchased or acquired by
the Borrower pursuant to Purchase Offers under Section 2.23, then the subsequent
scheduled repayments of the Term Borrowings of such Class to be made will not be
reduced or otherwise affected by such transaction (except to the extent that the
final scheduled payment shall be reduced thereby).
SECTION 2.11    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(b)    In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.05(i))
in an aggregate amount equal to such excess.
(c)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (d) of this
Section.
(d)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile or other electronic delivery) of any
repayment, any optional prepayment and, to the extent practicable, any mandatory
prepayment under Section 2.10 or Section 2.11, as applicable (i) in the case of
repayment or prepayment of a Eurocurrency Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of repayment or
prepayment, (ii) in the case of repayment or prepayment of an ABR Borrowing, not
later than 1:00 p.m., New York City time, one Business Day before the date of
repayment or prepayment or (iii) in the case of repayment or prepayment, not
later than 2:00 p.m., New York City time, on the date of repayment or
prepayment. Each such notice shall specify the repayment or prepayment date, the
principal amount of each Borrowing or portion thereof to be repaid or prepaid
and, in the case of a mandatory prepayment, to the extent practicable, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.
Repayment and prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.







--------------------------------------------------------------------------------

66
    


SECTION 2.12    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at Applicable Rate per annum on the daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Restatement Effective Date. All such commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at a rate of 0.125% per annum (or such other
amount per annum as may be separately agreed by the Borrower and such Issuing
Bank) on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.







--------------------------------------------------------------------------------

67
    


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period (in each case, with respect to the Loans impacted by this clause
(ii) or clause (i) above, “Impacted Loans”);
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing, and (y) any Borrowing Request for a Eurocurrency
Borrowing of such Class shall be treated as a request for an ABR Borrowing.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 2.14 and/or is advised
by the Required Lenders of







--------------------------------------------------------------------------------

68
    


their determination in accordance with clause (a)(ii) of this Section 2.14, and
the Borrower shall so request, the Administrative Agent, the Required Lenders
and the Borrower shall negotiate in good faith to amend the definition of “LIBO
Rate” and other applicable provisions to preserve the original intent thereof in
light of such change; provided that, until so amended, such Impacted Loans will
be handled as otherwise provided pursuant to the terms of this Section 2.14.
SECTION 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Credit Party of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), to increase the cost to such
Lender, Issuing Bank or other Credit Party of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Credit Party
hereunder (whether of principal, interest or otherwise), then, following receipt
of a certificate pursuant to paragraph (c) of this Section, the Borrower will
pay to such Lender, Issuing Bank or other Credit Party, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Credit Party, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
(b)    If any Lender or Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has had or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then, following
receipt of a certificate pursuant to paragraph (c) of this Section, the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)    If any Lender or Issuing Bank is claiming compensation under this
Section 2.15, it shall deliver to the Borrower a certificate setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, and the basis for the calculation thereof
as specified in paragraph (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error; provided that, in any such certificate, such
Lender or Issuing Bank shall certify that the claim for







--------------------------------------------------------------------------------

69
    


compensation referred to therein is generally consistent with such Lender’s or
Issuing Bank’s treatment of other borrowers of such Lender or Issuing Bank in
the U.S. leveraged loan market with respect to similarly affected commitments,
loans and/or participations under agreements with such borrowers having
provisions similar to this Section 2.15, but such Lender or Issuing Bank, as the
case may be, shall not be required to disclose any confidential or proprietary
information therein. This Section shall not be construed to require any Lender
or Issuing Bank to make available its tax return (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto, (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert or continue any Eurocurrency Loan on the date specified in
any notice (including any telephonic notice) delivered or made pursuant hereto
(including as a result of the revocation of any such notice), (d) the failure to
prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or pursuant to
Section 2.21(e), then, in any such event, the Borrower shall after receipt of a
written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount and, absent manifest error, the
amount requested shall be conclusive), compensate each Lender for the loss, cost
and expense attributable to such event, but excluding any losses of anticipated
profits. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market, but shall exclude any
losses of anticipated profits. A certificate of any Lender delivered to the
Borrower and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
SECTION 2.17    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by a
Loan Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion







--------------------------------------------------------------------------------

70
    


exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Credit Party for any Indemnified Taxes that are paid or payable by such
Credit Party in connection with any Loan Document (including amounts paid or
payable under this paragraph) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this paragraph shall be paid within 20 days after the Credit
Party delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Credit Party and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Credit Party shall deliver
a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender (including
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register) that are
paid or payable by the Administrative Agent in connection with this Agreement
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under this Agreement shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not







--------------------------------------------------------------------------------

71
    


such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (A) through
(E) of paragraph (f)(ii) or in paragraph (f)(iii) below) shall not be required
if in the Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form, documentation or certification previously delivered pursuant to
this Section 2.17(f). If any form, documentation or certification previously
delivered pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form, documentation or
certification to the extent it is legally eligible to do so.
(i)    Without limiting the generality of the foregoing, each Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as is reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W‑8BEN or IRS Form W-8BEN-E and (1) a certificate substantially in the form
of Exhibit L-1, Exhibit L-2, Exhibit L-3 or Exhibit L-4 (each, a “U.S. Tax
Certificate”), as applicable, to the effect that such Lender is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10-percent
shareholder” of the Borrower or the Co-Borrower within the meaning of Section
871(h)(3)(B) of the Code or (z) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner







--------------------------------------------------------------------------------

72
    


or partner of such partnership if such beneficial owner or partner were a
Lender; provided that if such Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners;
(F)    in the case that any form referred to in clauses (A) through (E) of this
paragraph is succeeded by a successor form, such successor form; or
(G)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation as shall be necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. For purposes
of this Section 2.17(f)(iii), the term “FATCA” shall include any amendments made
to FATCA after the Restatement Effective Date.
(g)    Treatment of Certain Refunds. If any Credit Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
Credit Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Credit Party, shall repay to such Credit Party the
amount paid to such Credit Party pursuant to the prior sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Credit Party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will any Credit Party be required to pay any amount to
any indemnifying party pursuant to this paragraph if such payment would place
such Credit Party in a less favorable position (on a net after-Tax basis) than
such Credit Party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any Credit
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.







--------------------------------------------------------------------------------

73
    


(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender” shall
include each Issuing Bank and the term “applicable law” includes FATCA.
(j)    Certain FATCA Matters. Solely for purposes of determining withholding
Taxes imposed under FATCA, from and after the Restatement Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
(c)    Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of principal, interest or fees
in different amounts or at different rates and the repayment of principal
amounts of Loans at different times as a result of Extension Amendments,
Incremental Facility Amendments, Refinancing Facility Agreements, purchases of
Term Loans pursuant to Purchase Offers under Section 2.23 or non-ratable
prepayments of Classes of Loans pursuant to Section 2.10(c)), each Lender agrees
that if it shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of







--------------------------------------------------------------------------------

74
    


doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Person that is an Eligible
Assignee (as such term is defined from time to time). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.05(d), 2.05(f), 2.06(b), 2.18(c), 2.18(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion. Notwithstanding anything to the contrary herein, any
amounts paid by a Loan Party for the account of a Lender that are applied or
held pursuant to this Section 2.18(e) shall be deemed paid by such Loan Party to
such Lender.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would reasonably be expected to eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent







--------------------------------------------------------------------------------

75
    


of the Required Lenders, a Majority in Interest of the Lenders of the affected
Class) shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement and the other Loan Documents (or, in
the case of any such assignment and delegation resulting from a failure to
provide a consent, all its interests, rights and obligations under this
Agreement and the other Loan Documents as a Lender of a particular Class) to an
Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank),
which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and, if applicable, participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, it can reasonably be expected that such assignment
will result in a reduction in such compensation or payments and (D) in the case
of any such assignment and delegation resulting from the failure to provide a
consent, the assignee shall have given such consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:
(i)    the LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (with the term “Applicable Percentage” meaning, with respect to any
Lender for purposes of reallocations to be made pursuant to this paragraph (c),
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at the time







--------------------------------------------------------------------------------

76
    


of such reallocation calculated disregarding the Revolving Commitments of the
Defaulting Lenders at such time) but only to the extent that such reallocation
does not cause the Aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.05(i)
for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is reasonably satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure, as applicable, will be fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the Borrower in accordance with Section 2.20(c), and
participating interests in any such issued, amended, reviewed or extended Letter
of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender (a “Restored Lender”),
then the LC Exposure of the Revolving Lenders shall be reallocated in accordance
with their Applicable Percentages and on such date such Restored Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders as
the Administrative Agent shall determine may be necessary in order for such
Restored Lender to hold such Loans in accordance with its Applicable Percentage
(with the term “Applicable Percentage” meaning, with respect to any Lender for
purposes of reallocations to be made pursuant to this paragraph, the percentage
of the Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment at the time of such reallocation calculated including







--------------------------------------------------------------------------------

77
    


the Revolving Commitment of such Restored Lender but disregarding the Revolving
Commitments of the Defaulting Lenders at such time).
SECTION 2.21    Incremental Facilities.
(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, an “Incremental
Revolving Commitment Increase”) and/or (ii) the establishment of Incremental
Term Commitments, provided that the aggregate amount of all the Incremental
Revolving Commitment Increases and Incremental Term Commitments to be
established hereunder on any date shall not exceed the sum of (A) the
Incremental Base Amount as of such date plus (A) assuming that the full amount
of such Incremental Revolving Commitment Increases and/or such Incremental Term
Commitments have been funded as Loans on such date, an additional aggregate
amount, such that, after giving pro forma effect to the establishment of any
Incremental Revolving Commitment Increases and/or Incremental Term Commitments
and the use of proceeds thereof, the Borrower shall be in pro forma compliance,
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Latest Financial Statements), with a First
Lien Secured Leverage Ratio that is no greater than 3.25:1.00; provided further
that solely for the purpose of calculating the First Lien Secured Leverage Ratio
under this clause (B), the Consolidated First Lien Debt Cash Netting Amount
shall be capped at $100,000,000. Each such notice shall specify (1) the date on
which the Borrower proposes that the Incremental Revolving Commitment Increases
or the Incremental Term Commitments, as applicable, shall be effective, and (2)
the amount of the Incremental Revolving Commitment Increase or Incremental Term
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment Increase or Incremental Term
Commitments, (y) the Borrower shall not be required to approach existing Lenders
first to provide any Incremental Revolving Commitment Increase or Incremental
Term Commitment or offer any existing Lenders a right of first refusal to
provide any Incremental Revolving Commitment Increase or Incremental Term
Commitment and (z) any Person that the Borrower proposes to become a Lender
under any Incremental Term Commitment or Incremental Revolving Commitment
Increase, if such Person is not then a Lender, must be an Eligible Assignee and,
if any consent of the Administrative Agent would be required for an assignment
of Loans or Commitment to such Lender, must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Incremental Revolving
Commitment Increase, if any consent of each Issuing Bank would be required for
an assignment of Revolving Loans or a Revolving Commitment to such Lender, each
Issuing Bank).
(b)    The terms and conditions of any Loans and Commitments pursuant to any
Incremental Revolving Commitment Increase shall be the same as those of the
Revolving Commitments and Revolving Loans of the Class that is being increased
and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that any interest margins, commitment fees, pricing
and rate floors applicable to any Incremental Revolving Commitment Increase may
exceed the interest margins, commitment fees, pricing and rate floors payable
with respect to the Revolving Loans and/or Revolving Commitments pursuant to the
terms of this Agreement, as amended through the date of such calculation, in
which case the Applicable Rate and/or the fee payable pursuant to
Section 2.12(a), in each case as in effect for the other Revolving Loans and
Revolving Commitments, shall be automatically increased to eliminate such excess
(it being understood that additional upfront or similar fees may be payable to
the Lenders participating in such Incremental Revolving Commitment Increase
without any requirement to pay such amounts to any existing Revolving Lenders).
The terms and conditions of any Incremental Term







--------------------------------------------------------------------------------

78
    


Commitments and the Incremental Term Loans to be made thereunder shall be set
forth in the applicable Incremental Facility Agreement; provided that (A) no
Incremental Term Loan Maturity Date shall be earlier than the latest Maturity
Date then in effect, (B) the scheduled amortization and optional or mandatory
prepayment terms and provisions, including in respect of the allocations of
payments to or within any such Class of any such Incremental Term Loans shall be
based on current market terms at the time of incurrence thereof, (C) any
Incremental Term Loan shall be secured only by the Collateral securing the
Obligations on an equal priority basis with the Liens on the Collateral securing
the Obligations and (D) no Incremental Term Loan shall be subject to a
Previously Absent Financial Maintenance Covenant or other restrictive covenant
not previously provided for in this Agreement unless the Administrative Agent
shall be given prompt written notice thereof and this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant or other
restrictive covenant for the benefit of all Lenders. Any Incremental Term
Commitments established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate Series of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement.
(c)    The Incremental Term Commitments and any Incremental Revolving Commitment
Increase shall be effected pursuant to one or more Incremental Facility
Agreements executed and delivered by the Borrower, each Incremental Lender
providing such Incremental Term Commitments or Incremental Revolving Commitment
Increase, as the case may be, and the Administrative Agent; provided that no
Incremental Term Commitments or Incremental Revolving Commitment Increases shall
become effective unless (subject, in the case of Incremental Term Commitments
incurred to finance a Limited Condition Transaction, to Section 1.08):
(i)    no Event of Default (or in the case of Incremental Term Commitments
incurred to finance a Limited Condition Transaction, no Event of Default
described in clause (a), (b), (i) or (j) of Section 7.01) shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Term Commitments or
Incremental Revolving Commitment Increases and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date;
(ii)    on the date of effectiveness thereof, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct (A)
in the case of the representations and warranties qualified as to materiality,
in all respects and (B) otherwise, in all material respects, in each case on and
as of such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date; provided
that the requirement in this clause (ii) shall only apply to Incremental Term
Loans to the extent requested by the applicable Incremental Term Lenders;
provided further, that in the case of Incremental Term Commitments incurred to
finance a Limited Condition Transaction, such representations and warranties
shall be limited to Specified Representations;
(iii)    after giving pro forma effect to the establishment of any Incremental
Revolving Commitment Increase or Incremental Term Loans, the incurrence of any
Loans thereunder and the use of the proceeds thereof, and assuming that the full
amount of such Incremental Revolving Commitment Increases shall have been funded
as Loans on such date, the Borrower shall be in pro forma compliance with each
Financial Maintenance Covenant, recomputed as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
Latest Financial Statements); and







--------------------------------------------------------------------------------

79
    


(iv)    the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Term Commitments or Incremental
Revolving Commitment Increase and the related transactions under this Section.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to give effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Term Commitment or Incremental
Revolving Commitment Increase of any Incremental Lender, (i) such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents, and (ii) in the case of any Incremental Revolving
Commitment Increase, (A) if the applicable Lender does not already have a
Revolving Commitment, such Incremental Revolving Commitment Increase shall
constitute the Revolving Commitment of such Lender as provided in the
Incremental Facility Agreement applicable to such Incremental Revolving
Commitment Increase, (B) if the applicable Lender already has a Revolving
Commitment, the Revolving Commitment of such Lender shall be increased as
provided in the Incremental Facility Agreement applicable to such Incremental
Revolving Commitment Increase and (C) the Aggregate Revolving Commitment shall
be increased by the amount of such Incremental Revolving Commitment Increase, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment”. For the avoidance of
doubt, upon the effectiveness of any Incremental Revolving Commitment Increase,
the Revolving Exposure of the Revolving Lender making such Incremental Revolving
Commitment Increase, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitment
Increase, each Revolving Lender shall assign to each Revolving Lender making
such Incremental Revolving Commitment Increase, and each such Revolving Lender
making such Incremental Revolving Commitment Increase shall purchase from each
Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans and participations in Letters
of Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit will be held by all the Revolving Lenders
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment Increase.
(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.
(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
Section 2.21(a) and of the effectiveness of any Incremental Term Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitment Increase, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to Section 2.21(e).







--------------------------------------------------------------------------------

80
    


SECTION 2.22    Extensions of Term Loans, Revolving Loans and Revolving
Commitments.
(a)    (i) The Borrower may at any time and from time to time request that all
or a portion of each Term Loan of any Class (such Class, an “Existing Term Loan
Class” and such Term Loans, “Existing Term Loans”) be converted to extend the
scheduled final maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.22. Prior to entering into any Extension
Amendment with respect to any Extended Term Loans, the Borrower shall provide
written notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Class and
which such request shall be offered equally to all such Lenders) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which terms shall identical to the Term Loans of the Existing
Term Loan Class from which they are to be extended, except that (v) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in the Incremental Facility Agreement, as the
case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were extended, in each case as more particularly set forth
in Section 2.22(c) below) (provided that, for the avoidance of doubt, the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of the
Existing Term Loan Class from which they are to be converted), (w)(A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(x) subject to the provisions set forth in Section 2.10 and Section 2.11, the
Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) as may be agreed between the Borrower and
the Lenders thereof, (y) the Extension Amendment may provide for other covenants
and terms that apply to any period after the latest Maturity Date and (z) the
terms of any Extended Term Loans may also contain other differences from the
Existing Term Loan Class from which they are to be extended as are approved by
the Administrative Agent, acting reasonably, so long as such differences are not
material and not adverse to the Lenders of such Existing Term Loan Class. No
Lender shall have any obligation to agree to have any of its Term Loans
converted into Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans of any Extension Series shall constitute a separate
Class of Term Loans from the Existing Term Loan Class of Term Loans from which
they were converted.
(i)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments and/or Extended Revolving Commitments of
any Class existing at the time of such request (each, an “Existing Revolving
Commitment” and any related Revolving Loans under any such facility, “Existing
Revolving Loans”; each Existing Revolving Commitment and related Existing
Revolving Loans together being referred to as an “Existing Revolving Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Commitments (any
such Existing Revolving Commitments which have been so extended, “Extended
Revolving Commitments” and any related Loans, “Extended Revolving Loans”; each
Extended Revolving Commitment and related Extended Revolving Loans together an
“Extended







--------------------------------------------------------------------------------

81
    


Revolving Class”) and to provide for other terms consistent with this
Section 2.22. Prior to entering into any Extension Amendment with respect to any
Extended Revolving Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Commitments and which such
request shall be offered equally to all such Lenders) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Revolving Commitments from which they are to be extended except
that (w) all or any of the final maturity dates of such Extended Revolving
Commitments may be delayed to later dates than the final maturity dates of such
Existing Revolving Class, (x)(A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Revolving Commitments may be different than those
for such Existing Revolving Class and/or (B) additional fees and/or premiums may
be payable to the Lenders providing such Extended Revolving Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(y)(A) the undrawn revolving commitment fee rate with respect to such Extended
Revolving Class may be different than such rate for such Existing Revolving
Class and (B) the Extension Amendment may provide for other covenants and terms
that apply to any period after the latest Maturity Date and (z) the terms of any
Extended Revolving Commitments may also contain other differences from the Class
of Existing Revolving Commitments from which they are to be extended as are
approved by the Administrative Agent, acting reasonably, so long as such
differences are not material and not adverse to the Lenders of such Existing
Revolving Class; provided that, notwithstanding anything to the contrary in this
Section 2.22 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of Loans
with respect to any Extended Revolving Class shall be made on a pro rata basis
with any borrowings and repayments of the Existing Revolving Loans of the Class
of Existing Revolving Commitments from which they were extended (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and replacement letter of
credit of such Existing Revolving Class), (2) assignments and participations of
Extended Revolving Commitments and Extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to Existing
Revolving Classes set forth in Section 9.04 and (3) subject to Section 2.08(b),
permanent repayments of Extended Revolving Loans (and corresponding permanent
reductions in the related Extended Revolving Commitments) shall be permitted as
may be agreed between the Borrower and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Revolving Loans or Revolving
Commitments of any Existing Revolving Class converted into Extended Revolving
Loans or Extended Revolving Commitments pursuant to any Extension Request. Any
Extended Revolving Commitments of any Extension Series shall constitute a
separate Class of Revolving Commitments from the Existing Revolving Commitments
of the Existing Revolving Class from which they were converted and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date).
(b)    The Borrower shall provide the applicable Extension Request at least ten
Business Days (or such shorter period as the Administrative Agent may determine
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.22. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Existing Term Loans or Revolving Commitments (or any
earlier Extended Revolving Commitments) of an Existing Revolving Class subject
to such Extension Request converted into Extended Term Loans or Extended
Revolving Commitments, as applicable, shall







--------------------------------------------------------------------------------

82
    


notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans and/or
Revolving Commitments of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Term Loans or Revolving Commitments of the Existing
Class subject to Extension Elections exceeds the amount of Extended Term Loans
or Extended Revolving Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans or Revolving Commitments of the Existing Class or
Existing Classes shall be converted to Extended Term Loans or Extended Revolving
Commitments, as applicable, on a pro rata basis based on the amount of Term
Loans or Revolving Commitments included in each such Extension Election (subject
to rounding). Notwithstanding the conversion of any Existing Revolving
Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically to all other Revolving Commitments for
purposes of the obligations of a Revolving Lender in respect of Letters of
Credit under Section 2.05, except that the applicable Extension Amendment may
provide that the last day for issuing Letters of Credit may be extended and the
related obligations to issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
applicable Issuing Bank has consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).
(c)    Extended Term Loans or Extended Revolving Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.22(c) and notwithstanding anything to the contrary
set forth in Section 9.02, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.22(a), each Extension
Amendment (i) shall amend the scheduled amortization payments pursuant to the
applicable Incremental Facility Agreement with respect to the Existing Class of
Term Loans from which the Extended Term Loans were converted to reduce each
scheduled repayment amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class is to be
converted pursuant to such Extension Amendment (it being understood that the
amount of any repayment amount payable with respect to any individual Term Loan
of such Existing Class that is not an Extended Term Loan shall not be reduced as
a result thereof) and (ii) may amend this Agreement to ensure ratable
participation in Letters of Credit between Extended Revolving Commitments and
Existing Revolving Commitments. Notwithstanding anything to the contrary in this
Section 2.22 and without limiting the generality or applicability of
Section 9.02 to any Section 2.22 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.22 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.22 Additional Amendments do not become
effective prior to the time that such Section 2.22 Additional Amendments have
been consented to (including, pursuant to (i) consents applicable to holders of
Incremental Term Loans and Incremental Revolving Commitment Increases provided
for in any Incremental Facility Agreement and (ii) consents applicable to
holders of any Extended Term Loans or Extended Revolving Commitments provided
for in any Extension Amendment) by such of the Lenders, Loan Parties and other
parties (if any) as may be required in order for such Section 2.22 Additional
Amendments to become effective in accordance with Section 9.02. It is understood
and agreed that each Lender hereunder has consented, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 2.22 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.22
Additional Amendment. In connection with any Extension Amendment,







--------------------------------------------------------------------------------

83
    


the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent (i) as to the enforceability of such Extension Amendment,
this Agreement as amended thereby, and such of the other Loan Documents (if any)
as may be amended thereby (in the case of such other Loan Documents as
contemplated by the immediately preceding sentence), (ii) to the effect that
such Extension Amendment, including the Extended Term Loans or Extended
Revolving Commitments provided for therein, does not conflict with or violate
the terms and provisions of Section 9.02 of this Agreement and (iii) covering
such other matters as the Administrative Agent may reasonably request in
connection therewith.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (i)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (x) in the case of the Existing Term Loans of each Extending Lender, the
aggregate principal amount of such Existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans (together with any other Extended
Term Loans so established on such date), and (y) in the case of the Existing
Revolving Commitments of each Extending Lender, the aggregate principal amount
of such corresponding Existing Revolving Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving
Commitments so converted by such Lender on such date (and any related
participations shall be reduced proportionately), and such Extended Revolving
Commitments shall be established as a separate Class of Revolving Commitments
from the corresponding Existing Revolving Class and from any other Existing
Revolving Commitments (together with any other Extended Revolving Commitments so
established on such date) and (ii) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under an applicable Extended Revolving
Commitment, such Loans shall be deemed to be allocated as Extended Revolving
Loans and Existing Revolving Loans in the same proportion as such Extending
Lender’s Existing Revolving Commitments to Extended Revolving Commitments.
(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Commitments of a given Extension Series, in
each case to a given Lender, was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Existing Term
Loan Class or Existing Revolving Commitments (and related Revolving Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Commitments (and related Revolving
Exposure) of the applicable Extension Series into which such other Term Loans or
Revolving Commitments were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.22(c)), and (iii)
effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.22(c).







--------------------------------------------------------------------------------

84
    


(f)    No exchange or conversion of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.22 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
SECTION 2.23    Loan Repurchases.
(a)    Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions to make Purchase Offers, each such Purchase Offer to be managed
exclusively by JPMorgan Chase Bank, N.A. or an Affiliate thereof or another
financial institution of recognized standing selected by the Borrower following
consultation with the Administrative Agent (in such capacity, the “Auction
Manager”), so long as the following conditions are satisfied:
(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.23 and the Auction Procedures;
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice and at the time of purchase of
any Term Loans in connection with any Purchase Offer;
(iii)    the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Borrower offers to purchase in any such Purchase Offer shall
be no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent);
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the
Borrower shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold);
(v)    if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, prior to commencing such Purchase Offer, the Borrower shall have
discussed such proposed Purchase Offer with each (or both, as applicable) of S&P
and Moody’s and, based upon such discussions, shall reasonably believe that the
proposed purchase of Term Loans through such Purchase Offer shall not be deemed
to be a “distressed exchange”;
(vi)    if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, at the time of each purchase of Term Loans pursuant to such
Purchase Offer, neither S&P nor Moody’s shall have announced or communicated to
the Borrower that the proposed purchase of Term Loans through such Purchase
Offer shall be deemed to be a “distressed exchange”;
(vii)    no more than one Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Purchase Offers (regardless of
Class) may be made in any one year;
(viii)    no purchase of any Term Loans in connection with any Purchase Offer
may be financed using the proceeds of any Revolving Borrowing;
(ix)    the assigning Lenders waive any rights to bring actions against the
Administrative Agent; and







--------------------------------------------------------------------------------

85
    


(x)    at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with preceding clauses (ii), (v)
and (vi).
(b)    The Borrower must terminate any Purchase Offer if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.23, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 or any other provision hereof.
(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.23 (provided that no Lender shall have an obligation
to participate in any such Purchase Offer). For the avoidance of doubt, it is
understood and agreed that the provisions of Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.23. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Article IX to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.
SECTION 2.24    Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, establish (i) a new
Class of revolving commitments (the “Refinancing Revolving Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing
Revolving Lender”) will make revolving loans to the Borrower (“Refinancing
Revolving Loans”) and acquire participations in the Letters of Credit or
(ii) one or more additional Classes of term loan commitments (the “Refinancing
Term Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”). Each such notice shall specify (A) the date on which
the Borrower proposes that the Refinancing Revolving Commitments or the
Refinancing Term Commitments, as applicable, shall be effective, (B) the amount
of the Refinancing Revolving Commitments or Refinancing Term Commitments, as
applicable, requested to be established and (C) the identity of each Person
proposed to become a Refinancing Lender in connection therewith (it being agreed
that (x) any Lender approached to provide any Refinancing Revolving Commitment
or Refinancing Term Commitment may elect or decline, in its sole discretion, to
provide such Refinancing Revolving Commitment or Refinancing Term Commitment and
(y) any Person that the Borrower proposes to be a Refinancing Lender must be an
Eligible Assignee and, if such approval would then be required under
Section 9.04 for an assignment to such Person of a Commitment or Loan of the
applicable







--------------------------------------------------------------------------------

86
    


Class, must be approved by the Administrative Agent and each Issuing Bank (each
such approval not to be unreasonably withheld, delayed or conditioned).
(b)    (i)  The terms and conditions of any Refinancing Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be as
determined by the Borrower and the applicable Refinancing Revolving Lenders;
provided that (A) no Refinancing Revolving Maturity Date shall be earlier than
the Revolving Maturity Date and (B) Refinancing Revolving Commitments and
Refinancing Revolving Loans and other extensions of credit thereunder shall rank
equal in right of payment, and shall be secured by the Collateral on an equal
priority basis, with the other Commitments and Loans hereunder, and shall be
extensions of credit to the Borrower that are Guaranteed by the other Loan
Parties.
(i)    The terms and conditions of any Refinancing Term Commitments and the
Refinancing Term Loans to be made thereunder shall be as determined by the
Borrower and the applicable Refinancing Term Lenders and set forth in the
applicable Refinancing Facility Agreement; provided that (A) no Refinancing Term
Maturity Date shall be earlier than the Maturity Date of the Class of Term Loans
being refinanced, (B) the Weighted Average Life to Maturity of any Refinancing
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans being refinanced (it being understood that,
subject to this clause (B), the amortization schedule applicable to any
Refinancing Term Loans shall be determined by the Borrower and the applicable
Refinancing Term Lenders), (C) any Refinancing Term Loans may participate in any
mandatory prepayment under Section 2.11 on a pro rata basis (or on less than pro
rata basis, but not on a greater than pro rata basis) with the other Term Loans,
if any, (D) any Refinancing Term Commitments and Refinancing Term Loans
thereunder shall rank equal in right of payment, and shall be secured by the
Collateral on an equal priority basis, with the other Commitments and Loans
hereunder, and shall be extensions of credit to the Borrower that are Guaranteed
by the other Loan Parties, (E) except for the terms referred to above, except
for any of the following that are only applicable to periods after the latest
Maturity Date in effect at the time of effectiveness of the applicable
Refinancing Facility Agreement, the terms of such Refinancing Term Loans
(excluding, for the avoidance of doubt, interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts, amortization, maturity and prepayment or redemption
premiums and terms) (when taken as a whole) are not materially more restrictive
on the Borrower and the Restricted Subsidiaries than those under the Loan
Documents (when taken as a whole) (provided, however, that such terms shall not
be deemed to be “materially more restrictive” solely as a result of the
inclusion in any Refinancing Facility Agreement of a Previously Absent Financial
Maintenance Covenant or other restrictive covenant not previously provided for
in this Agreement so long as the Administrative Agent shall be given prompt
written notice thereof and this Agreement is amended to include such Previously
Absent Financial Maintenance Covenant or other restrictive covenant for the
benefit of all Lenders), it being understood that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the effectiveness of the applicable Refinancing Facility
Agreement, together with a reasonably detailed description of the material terms
and conditions of such Refinancing Term Loans or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms satisfy the foregoing requirement shall be conclusive evidence that
such terms satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), and (F) the terms of any such Refinancing Term Loans shall
not require any mandatory repayment, redemption, repurchase or defeasance (other
than change of control, asset sale or casualty or condemnation event offers or
mandatory prepayments and customary acceleration any time after an event of
default and excess cash flow sweeps on market terms at the







--------------------------------------------------------------------------------

87
    


time of incurrence of such Refinancing Term Loans) that could result in
prepayments or redemptions of such Refinancing Term Loans prior to the latest
Maturity Date in effect at the time of effectiveness of the applicable
Refinancing Facility Agreement. In the event any Refinancing Term Loans have the
same terms as any Existing Class of Term Loans then outstanding (disregarding
any differences in original issue discount or upfront fees), such Refinancing
Term Loans may, at the election of the Borrower, be treated as a single Class
with such outstanding Term Loans.
(c)    The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, each Issuing Bank;
provided that no Refinancing Commitments shall become effective unless (i) in
the case of any Refinancing Revolving Commitments, substantially concurrently
with the effectiveness thereof, all the Revolving Commitments then in effect
shall be terminated, and all the Revolving Loans then outstanding, together with
all interest thereon, and all other amounts accrued for the benefit of the
Revolving Lenders, shall be repaid or paid (it being understood, however, that
any Letters of Credit may continue to be outstanding hereunder), and the
aggregate amount of such Refinancing Revolving Commitments does not exceed the
sum of the unused portion of the Aggregate Revolving Commitment plus the
Aggregate Revolving Exposure at such time (except by an amount equal to accrued
and unpaid interest with respect to the Revolving Loans, commitment and Letter
of Credit participation fees accrued and unpaid with respect to the Revolving
Commitments and fees (including upfront fees and original issue discount),
premiums and expenses relating to such refinancing), (ii) in the case of any
Refinancing Term Commitments, substantially concurrently with the effectiveness
thereof, the Borrower shall obtain Refinancing Term Loans thereunder and shall
repay or prepay then outstanding Term Borrowings of any Class in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Borrowings and any fees (including upfront fees
and original issue discount), premiums and expenses relating to such
refinancing) (and any such prepayment of Eurocurrency Term Borrowings shall be
subject to Section 2.16) and (iii) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested (consistent in all material respects with the documents delivered on
the Restatement Effective Date under Section 3 of the Restatement Agreement) by
the Administrative Agent in connection with any such transaction. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement. Each Refinancing Facility Agreement may,
without the consent of any Lender other than the applicable Refinancing Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section, including
any amendments necessary to treat the applicable Refinancing Commitments and
Refinancing Loans as a new Class of Commitments and/or Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Commitments and/or Loans may be afforded class voting rights requiring
the consent of Lenders under such Class in addition to any other consent of
Lenders that might otherwise be required under Section 9.02) and to enable such
new Class of Commitments and/or Loans to be extended under Section 2.22 or
refinanced under this Section). The Administrative Agent agrees that its consent
to any amendment to this Agreement or any other Loan Document as contemplated
above, or to the form and substance of any Refinancing Facility Agreement, will
not be unreasonably withheld, delayed or conditioned.
ARTICLE III    

Representations and Warranties







--------------------------------------------------------------------------------

88
    


The Borrower represents and warrants to the Lenders on the Restatement Effective
Date and on each other date on which representations and warranties are made or
deemed made hereunder that:
SECTION 3.01    Organization; Powers. The Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
SECTION 3.02    Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; Absence of Conflicts. The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been or substantially contemporaneously with the initial
funding of Loans on the Restatement Effective Date will be obtained or made and
are (or will so be) in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
material Requirements of Law, including any material order of any Governmental
Authority, (c) will not violate the Organizational Documents of the Borrower or
any Restricted Subsidiary, (d) except as could not reasonably be expected to
result in a Material Adverse Effect, will not violate or result (alone or with
notice or lapse of time, or both) in a default under any indenture or other
material agreement or material instrument binding upon the Borrower or any
Restricted Subsidiary or any of their assets, or give rise to a right thereunder
to require any payment, repurchase or redemption to be made by the Borrower or
any Restricted Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary.
SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Administrative Agent (i) consolidated
balance sheets of the Borrower as at December 31, 2016, December 31, 2015 and
December 31, 2014 and related statements of income, stockholders’ equity and
cash flows of the Borrower for the fiscal years ended at December 31, 2016,
December 31, 2015 and December 31, 2014, audited by and accompanied by the
opinion of Ernst & Young LLP, independent registered public accounting firm and
(ii) unaudited consolidated balance sheet of the Borrower as at June 30, 2017
and related statements of income and cash flows of the Borrower for the fiscal
quarter and the then elapsed portion of the fiscal year ended at June 30, 2017.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
consolidated Restricted Subsidiaries as of such dates and for such periods in
accordance







--------------------------------------------------------------------------------

89
    


with GAAP, subject in the case of the financial statements referred to in clause
(ii) to changes resulting from audit and normal year-end audit adjustments and
the absence of certain footnotes.
(b)    [Reserved.]
(c)    Since December 31, 2016, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.
SECTION 3.05    Properties. (a) The Borrower and each Restricted Subsidiary has
good title to, or valid leasehold interests in, or easements, licenses or other
limited property interests sufficient for its use thereof in, all its property
material to its business (including its Mortgaged Properties, but other than
Intellectual Property), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes and except where the failure to have
such title, leasehold interest, easement, license or other limited property
interest, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
(b)    The Borrower and each Restricted Subsidiary owns or has the right to use,
all patents, trademarks, copyrights, licenses, technology, software, domain
names, confidential proprietary databases and other Intellectual Property that
is necessary for the conduct of its business as currently conducted, except to
the extent any such failure to own or have the right to use such patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property, in each
case, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that this representation shall not
be construed as a representation of non-infringement of Intellectual Property,
which is addressed in the next sentence of this Section 3.05(b). To the
knowledge of the Borrower and the Restricted Subsidiaries, no patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business infringes
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation regarding any patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property owned or used
by the Borrower or any Restricted Subsidiary is pending or, to the knowledge of
the Borrower or any Restricted Subsidiary, threatened against the Borrower or
any Restricted Subsidiary that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. As of the
Restatement Effective Date, each patent, trademark, copyright, license,
technology, software, domain name, confidential proprietary database or other
Intellectual Property that, individually or in the aggregate, is material to the
business of the Borrower and the Restricted Subsidiaries (or to the business of
the Borrower and the Domestic Subsidiaries) is owned by or licensed to the
Borrower or another Loan Party.
(c)    Schedule 3.05 sets forth the address of each real property that
constitutes a Mortgaged Property as of the Restatement Effective Date and the
proper jurisdiction for filing of Mortgages in respect thereof. As of the
Restatement Effective Date, none of the Borrower or any Restricted Subsidiary
(i) has received notice, or has knowledge, of any pending or contemplated
condemnation proceeding affecting any such Mortgaged Property or any Disposition
thereof in lieu of condemnation or (ii) is or could be obligated under any right
of first refusal, option or other contractual right to sell, transfer or
otherwise dispose of any such Mortgaged Property or any interest therein.
SECTION 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge







--------------------------------------------------------------------------------

90
    


of the Borrower or any Restricted Subsidiary, threatened against or affecting
the Borrower or any Restricted Subsidiary that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) adversely affect any of the Loan Documents or the Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07    Compliance with Laws. The Borrower and each Restricted
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.08    Investment Company Status. None of the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except where (a) (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.10    ERISA; Labor Matters. (a) No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Except as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws and, in each case, the regulations
thereunder, (ii)  neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan and (iii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(b)    As of the Restatement Effective Date, there are no strikes, lockouts or
slowdowns against the Borrower or any Restricted Subsidiary pending or, to their
knowledge, threatened, that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters, except
for any violation or violations that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. All payments due
from the Borrower or any Restricted Subsidiary, or for which any claim may be
made against the Borrower or any Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Restricted
Subsidiary, except for any







--------------------------------------------------------------------------------

91
    


failure to pay or accrete that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.11    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a)Schedule 3.11A sets forth, as of the Restatement Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Subsidiary in, (i) each Subsidiary and
(ii) each joint venture in which the Borrower or any Subsidiary owns any Equity
Interests, and identifies each Excluded Subsidiary and each Unrestricted
Subsidiary. The Equity Interests in each Restricted Subsidiary have been duly
authorized and validly issued and are fully paid and non-assessable (to the
extent such concepts are applicable to such Equity Interests). Except as set
forth on Schedule 3.11A, as of the Restatement Effective Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
the Borrower or any Restricted Subsidiary is a party requiring, and there are no
Equity Interests in any Restricted Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by any Restricted Subsidiary
of any additional Equity Interests or other securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any Restricted Subsidiary.
(b)    Schedule 3.11B sets forth, as of the Restatement Effective Date, all
outstanding Disqualified Equity Interests, if any, in the Borrower or any
Restricted Subsidiary, including the number, date of issuance and the record
holder of such Disqualified Equity Interests.
SECTION 3.12    Insurance. Schedule 3.12 sets forth a description of each
material policy of insurance maintained by or on behalf of the Borrower and the
Restricted Subsidiaries as of the Restatement Effective Date.
SECTION 3.13    Solvency. On the Restatement Effective Date, immediately after
the consummation of the Transactions to occur on the Restatement Effective Date,
and giving effect to the rights of subrogation and contribution under the
Collateral Agreement, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
SECTION 3.14    Disclosure. The written reports, financial statements,
certificates and the other written information furnished in writing by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent, any
Arranger or any Lender in connection with the negotiation of this Agreement or
any other Loan Document, or included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished), when
taken as a whole together with any reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, as the case may be, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading (after giving effect to all
supplements and updates thereto theretofore made); provided that, with respect
to forecasts or projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Restatement Effective Date, as of the Restatement
Effective Date (it being understood that (i) such forecasts or projections are
as to future events and are not to be viewed as facts, (ii) such forecasts and
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, (iii) no
assurance can be given by the Borrower that any particular forecasts or
projections will be realized and (iv) actual results during the period or
periods covered by any such forecasts and projections may differ significantly
from the projected results and such differences may be material).







--------------------------------------------------------------------------------

92
    


SECTION 3.15    Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto and effectiveness thereof, will
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral (as defined
therein) and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, but subject to Liens permitted by Section 6.02, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements in such filing offices, prior and superior to the rights of any other
Person, but subject to Liens permitted under Section 6.02.
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02.
(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
or developed by the Loan Parties after the Restatement Effective Date).
SECTION 3.16    Federal Reserve Regulations; Use of Proceeds. None of the
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets of
the Borrower and the Restricted Subsidiaries subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock. The proceeds of the Loans
and Letters of Credit will be used in compliance with Section 5.11.
SECTION 3.17    [Reserved.]







--------------------------------------------------------------------------------

93
    


SECTION 3.18    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents while acting on behalf of the Borrower or its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions. The Borrower,
its Subsidiaries and to the knowledge of the Borrower, their respective
officers, employees, directors and agents, are in compliance with (i)
Anti-Corruption Laws, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (ii) applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
ARTICLE IV    

Conditions
SECTION 4.01    [Reserved].
SECTION 4.02    Each Credit Event. Except as otherwise expressly provided in
Section 2.21 with respect to Incremental Term Loans incurred to finance a
Limited Condition Transaction and Section 2.24, the obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(c)    at the time of and immediately after giving effect to any Borrowing or
the issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01 or 2.05(b).
ARTICLE V    

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have







--------------------------------------------------------------------------------

94
    


expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)    within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of
Ernst & Young LLP or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, so long as the Borrower shall be
subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available thereunder for the filing of such form) its
consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis as
of the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of certain footnotes;
(c)    if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail;
(d)    concurrently with each delivery of financial statements under clause (a)
or (b) above (beginning with the delivery of financial statements for the fiscal
year ending December 31, 2017), a completed Compliance Certificate signed by a
Financial Officer of the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed







--------------------------------------------------------------------------------

95
    


calculations demonstrating compliance with Section 6.12 as of the last day of
the fiscal period covered by such financial statements, (iii) solely in the case
of any delivery of financial statements under clause (a) above, setting forth a
reasonably detailed calculation of Excess Cash Flow for the applicable fiscal
year (and, in the case of the fiscal year ending December 31, 2017, the last
fiscal quarter thereof), (iv) identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is (x) an Excluded Subsidiary and is not a
Loan Party or a request has been made to release the Guarantee of such
Subsidiary pursuant to Section 9.14 or (y) an Unrestricted Subsidiary, in each
case as of such date but has not been identified as an Excluded Subsidiary or
Unrestricted Subsidiary in Schedule 3.11A or in any prior Compliance Certificate
or (B) has previously been identified as an Excluded Subsidiary or Unrestricted
Subsidiary but has ceased to be (x) an Excluded Subsidiary (only in the event
that such Subsidiary is not a Loan Party at the time of the delivery of such
certificate) or (y) an Unrestricted Subsidiary and (v) setting forth a complete
and correct schedule, in the form of Schedule III to the Collateral Agreement,
of all material United States registered and applied for Patents, Trademarks,
and Copyrights (each as defined in the Collateral Agreement) owned by each Loan
Party and recorded with the United States Patent and Trademark Office, United
States Copyright Office or any office or agency in any political subdivision of
the United States, in existence on the date thereof and not theretofore
disclosed to the Administrative Agent on Schedule III to the Collateral
Agreement, as supplemented from time to time in accordance herewith.
(e)    concurrently with each delivery of financial statements under clause (a)
above, a certificate of an Authorized Officer or a Financial Officer of the
Borrower confirming that, since the date of the Perfection Certificate delivered
on the Restatement Effective Date, as supplemented by the certificates delivered
pursuant to this Section 5.01(e), there has been no change in the information
set forth in Schedules 1 and 2A therein or identifying all such changes in the
information set forth therein;
(f)    on and after the Restatement Effective Date and not later than five days
after any delivery of financial statements under paragraph (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether it obtained knowledge during the course of its examination of
such financial statements of any Default relating to Section 6.12 and, if such
knowledge has been obtained, describing such Default (which certificate may be
limited to the extent required by accounting rules or guidelines);
(g)    concurrently with each delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any formal revisions to such budget;
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;
(i)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates







--------------------------------------------------------------------------------

96
    


has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(j)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, or with the USA
PATRIOT Act, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request, but subject to the limitations set
forth in the last sentence of Section 5.09 and Section 9.04.
Information required to be delivered pursuant to clause (a), (b) or (h) of this
Section or referred to in Section 3.04(a) shall be deemed to have been delivered
or furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following, in each case after
it obtains knowledge thereof:
(a)    the occurrence of, or receipt by the Borrower of any written notice
claiming the occurrence of, any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by the Borrower
to the Administrative Agent and the Lenders, that in each case could reasonably
be expected to result in a Material Adverse Effect or that in any manner
questions the validity of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Additional Subsidiaries. If any Restricted Subsidiary is formed
or acquired after the Restatement Effective Date, or any existing Restricted
Subsidiary ceases to be an Excluded Subsidiary after the Restatement Effective
Date, the Borrower will, as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may reasonably agree to
in writing), notify the Administrative Agent thereof and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such newly formed or
acquired Restricted Subsidiary (if it is a Designated Subsidiary), or







--------------------------------------------------------------------------------

97
    


such existing Restricted Subsidiary, as applicable, and, to the extent not
already satisfied with respect to any such existing Subsidiary, with respect to
any Equity Interests in or Indebtedness of such Restricted Subsidiary owned by
any Loan Party.
SECTION 5.04    Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent prompt written notice of any change in (i) the legal
name of any Loan Party, as set forth in its Organizational Documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. With respect to any change
referred to in the preceding sentence, the Borrower shall, within 30 days of
such change, make all filings under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
SECTION 5.05    Existence; Conduct of Business.
(a)    The Borrower and each Restricted Subsidiary will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect (i)
its legal existence and (ii) the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05.
(b)    The Borrower and each Restricted Subsidiary will take all actions
reasonably necessary in its reasonable business judgment to protect all material
patents, trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property necessary to
the conduct of its business, including (i) protecting the secrecy and
confidentiality of the material confidential information and trade secrets of
the Borrower or such Restricted Subsidiary, (ii) taking all actions reasonably
necessary to ensure that none of the material trade secrets of the Borrower or
such Restricted Subsidiary shall fall into the public domain and
(iii) protecting the secrecy and confidentiality of the material source code of
all computer software programs and applications owned or licensed by the
Borrower or such Restricted Subsidiary, except in each case where the failure to
take any such action, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06    Payment of Obligations. The Borrower and each Restricted
Subsidiary will pay its obligations (other than obligations with respect to
Indebtedness), including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the failure to make payment could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect or (b) the validity or amount of such obligation is
being contested in good faith by appropriate proceedings and the Borrower or
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP.
SECTION 5.07    Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.







--------------------------------------------------------------------------------

98
    


SECTION 5.08    Insurance. The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable insurance companies (as
determined in good faith by the Borrower), insurance in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations (as determined in good faith by the
Borrower). On and after the Restatement Effective Date, each such policy of
liability or property insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy, name the Secured Parties and
the Administrative Agent, as additional insureds thereunder and (b) in the case
of each property insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
additional loss payee thereunder. On and after the Restatement Effective Date,
the Borrower shall use commercially reasonable efforts to ensure that each such
policy provides for at least 30 days’ (or such shorter number of days as may be
agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy.
SECTION 5.09    Books and Records; Inspection and Audit Rights. The Borrower and
each Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries that are in all material respects in accordance
with GAAP and applicable law The Borrower and each Restricted Subsidiary will
permit the Administrative Agent (and Lenders acting in conjunction with the
Administrative Agent) and any agent designated by any of the foregoing, upon
reasonable prior notice during regular business hours (in each case to the
extent it is within the Borrower’s or such Restricted Subsidiary’s, as
applicable, control to so permit), (a) to visit and inspect its properties,
(b) to examine and make extracts from its books and records and (c) to discuss
its operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
provided that (a) no such discussion with any such independent accountants shall
be permitted unless the Borrower shall have received reasonable notice thereof
and a reasonable opportunity to participate therein and (b) unless an Event of
Default shall have occurred and be continuing, the Lenders, coordinating through
the Administrative Agent, shall exercise such rights only once during any
calendar year, at the Borrower’s expense. Notwithstanding anything to the
contrary in this Section or in Section 5.01(j), none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies of abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
SECTION 5.10    Compliance with Laws. The Borrower and each Restricted
Subsidiary will comply with all Requirements of Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.11    Use of Proceeds and Letters of Credit.
(a)    The proceeds of the Revolving Loans, together with cash on hand of the
Borrower and its Restricted Subsidiaries, will be used on the Restatement
Effective Date to pay for the Existing Credit Facility Refinancing and to pay
the Transaction Costs.
(b)    The proceeds of the Revolving Loans will be used on or after the
Restatement Effective Date solely for working capital and other general
corporate purposes of the Borrower and the Restricted Subsidiaries.







--------------------------------------------------------------------------------

99
    


(c)    Letters of Credit will be used by the Borrower and the Restricted
Subsidiaries on or after the Restatement Effective Date for general corporate
purposes.
(d)    The proceeds of any Incremental Term Loans will be used for the purpose
or purposes set forth in the applicable Incremental Facility Agreement. The
proceeds of any Refinancing Loans will be used for the purposes set forth in
Section 2.24(b).
(e)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) for the purpose of offering, paying,
promising to pay, or authorizing the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (ii)
for the purpose of violating any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government, including those administered by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom (including any Sanctions) applicable to any party
hereto.
SECTION 5.12    Further Assurances. On and after the Restatement Effective Date,
subject to any applicable limitations set forth in the Security Documents and in
the definition of the term “Collateral and Guarantee Requirement”, the Borrower
will, and will cause each other Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents and to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the
Borrower and the other Loan Parties. The Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents. Subject
to any applicable limitations set forth in the Security Documents and in the
definition of the term “Collateral and Guarantee Requirement”, if any assets
(including any owned real estate or improvements thereto (but not any leased
real property) or any interest therein) with a fair market value (determined in
good faith by the Borrower at the time of acquisition of such assets) in excess
of $15,000,000 (individually) are acquired by the Borrower or any other Loan
Party after the Restatement Effective Date (other than assets constituting
Excluded Assets and other assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent (who
shall notify the Lenders) thereof and will promptly cause such assets to be
subjected to a Lien securing the applicable Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in the definition of the term “Collateral and Guarantee Requirement”,
all at the expense of the Borrower and the other Loan Parties.
SECTION 5.13    Certain Post-Closing Collateral Obligations and Delivery of
Schedule 5.13. As promptly as practicable after the Restatement Effective Date,
and in any event within the time period after the Restatement Effective Date set
forth therefor in Schedule 5.13, the Borrower and each other Loan Party will
satisfy all requirements set forth on Schedule 5.13, in each case except to the
extent otherwise agreed by the Administrative Agent pursuant to its authority as
set forth in the definition of the term “Collateral and Guarantee Requirement”.
The Borrower will deliver Schedule 5.13 (in form reasonably satisfactory to







--------------------------------------------------------------------------------

100
    


the Administrative Agent) on the Restatement Effective Date with such time
periods as reasonably agreed between the Borrower and the Administrative Agent
(which shall be authorized to negotiate such periods without any consent from
any other Credit Party).
SECTION 5.14    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such other Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 5.15    Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
specifying such designation and certifying that the conditions to such
designation set forth in this Section 5.15 are satisfied; provided that:
(a)    both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing;
(b)    after giving pro forma effect to such designation, the Borrower shall be
in pro forma compliance with each Financial Maintenance Covenant, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Latest Financial Statements);
(c)    in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 5.15;
(d)    in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, each Subsidiary of which such designated Subsidiary is a
subsidiary has been, or concurrently therewith will be, designated as a
Restricted Subsidiary in accordance with this Section 5.15; and
(e)    no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated as an Unrestricted Subsidiary or if it is a
“restricted subsidiary” pursuant to the terms of any Material Indebtedness of
the Borrower or any of its Restricted Subsidiaries.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Restatement Effective Date shall constitute an Investment by the Borrower in
such Subsidiary on the date of designation in an amount equal to the fair market
value of the Borrower’s Investment therein (as determined reasonably and in good
faith by a Financial Officer of the Borrower). The designation of any
Unrestricted Subsidiary as a Restricted







--------------------------------------------------------------------------------

101
    


Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.
ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01    Indebtedness; Certain Equity Securities. (a) None of the
Borrower or any Restricted Subsidiary will create, incur, assume or permit to
exist any Indebtedness, except:
(i)    (A) Indebtedness created under the Loan Documents, (B) any Credit
Agreement Refinancing Indebtedness and (C) and Refinancing Indebtedness in
respect of any such Credit Agreement Refinancing Indebtedness;
(ii)    (A) Permitted Equal Priority Secured Indebtedness, Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness; provided that the
aggregate principal amount of Indebtedness incurred under this
Section 6.01(a)(ii)(A) on any date shall not exceed the sum of (1) the
Incremental Base Amount as of such date plus (2) assuming that the full amount
of any Incremental Revolving Commitment Increases then in effect have been
funded as Loans on such date, an additional aggregate amount, such that, after
giving pro forma effect to the incurrence of such Indebtedness and the use of
proceeds thereof, the Borrower shall be in pro forma compliance, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Latest Financial Statements), with (x) in
the case of the incurrence of any Permitted Equal Priority Secured Indebtedness
under this clause (ii), a First Lien Secured Leverage Ratio that is no greater
than 3.25:1.00; provided further that solely for the purpose of calculating the
First Lien Secured Leverage Ratio under this clause (x), the Consolidated First
Lien Debt Cash Netting Amount shall be capped at $100,000,000, (y) in the case
of the incurrence of any Permitted Junior Lien Secured Indebtedness under this
clause (ii), a Senior Secured Leverage Ratio that is no greater than 4.00:1.00
and (z) in the case of the incurrence of any Permitted Unsecured Indebtedness
under this clause (ii), a Total Leverage Ratio that is no greater than
4.50:1.00; provided further that in the case of any incurrence of Incremental
Equivalent Indebtedness under this clause (ii)(A), at the time of the incurrence
of such Incremental Equivalent Indebtedness, (1) no Event of Default (or in the
case of a Limited Condition Transaction, no Event of Default described in clause
(a), (b), (i) or (j) of Section 7.01) shall have occurred and be continuing,
both immediately prior to and immediately after giving effect to the incurrence
of such Incremental Equivalent Indebtedness, (2) such Incremental Equivalent
Indebtedness shall comply with the Required Debt Parameters, (3) after giving
pro forma effect to the incurrence of such Incremental Equivalent Indebtedness
and the use of proceeds thereof, the Borrower shall be in pro forma compliance
with each Financial Maintenance Covenant, in each case recomputed as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Latest Financial Statements), and (4) the Administrative Agent
shall have received a certificate of an Authorized Officer of the







--------------------------------------------------------------------------------

102
    


Borrower, dated the date of incurrence of such Incremental Equivalent
Indebtedness, confirming compliance with the conditions set forth in the first
proviso to this clause (ii)(A) and clauses (1) and (3) of this proviso to clause
(ii)(A), and setting forth reasonably detailed calculations in support thereof
and (A) any Refinancing Indebtedness in respect of any Indebtedness permitted
under clause (A) above or under this clause (B);
(iii)    Indebtedness existing on the Restatement Effective Date and set forth
on Schedule 6.01 and Refinancing Indebtedness in respect thereof;
(iv)    Indebtedness of (A) any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary; provided that any such Indebtedness owing by any
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and shall be evidenced by the Intercompany Note, (B) any Restricted
Subsidiary that is not a Loan Party owing to any other Restricted Subsidiary
that is not a Loan Party and (C) to the extent permitted by Section 6.04, any
Restricted Subsidiary that is not a Loan Party owing to any Loan Party; provided
that any such Indebtedness shall be evidenced by the Intercompany Note;
(v)    Guarantees incurred in compliance with Section 6.04;
(vi)    Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction, repair, replacement, expansion or
improvement of any fixed or capital assets; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction, repair, replacement, expansion or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing, repairing, replacing, expanding or improving such fixed or capital
assets (it being understood that property subject to a Capital Lease Obligation
not entered into as part of a Sale/Leaseback Transaction will be deemed acquired
at the time such Capital Lease Obligation becomes effective) or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that, immediately
after giving effect to the incurrence or assumption of such Indebtedness and the
use of the proceeds thereof, the aggregate principal amount of Indebtedness
(including Capital Lease Obligations and Synthetic Lease Obligations and
Refinancing Indebtedness) incurred in reliance on, and then outstanding under,
this Section 6.01(a)(vi), shall not exceed the greater of (x) $60,000,000 and
(y) 2.0% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
Latest Financial Statements) at the time incurred;
(vii)    (1) Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance a Permitted Acquisition or other similar Investment permitted by
Section 6.04, (2) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary) in a transaction
permitted under this Agreement, (3) Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or any Restricted Subsidiary in a Permitted
Acquisition or other similar Investment permitted by Section 6.04 or (4)
Refinancing Indebtedness of any of the foregoing; provided that, in the case of
Indebtedness referred to in clauses (1), (2) and (3) above:







--------------------------------------------------------------------------------

103
    


(A)    both immediately before and immediately after giving effect thereto, no
Event of Default (or in the case of a Limited Condition Transaction, no Event of
Default described in clause (a), (b), (i) or (j) of Section 7.01) shall have
occurred and be continuing;
(B)    after giving pro forma effect to the incurrence or assumption of such
Indebtedness, the Borrower shall be in pro forma compliance with a Total
Leverage Ratio, recomputed as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Latest
Financial Statements), that is no greater than 4.50:1.00;
(C)    after giving pro forma effect to the incurrence or assumption of such
Indebtedness and the use of the proceeds thereof, the Borrower shall be in pro
forma compliance with each Financial Maintenance Covenant, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Latest Financial Statements);
(D)    with respect to any newly incurred Indebtedness, the stated maturity date
of such Indebtedness is not earlier than the latest Maturity Date in effect at
the time of incurrence of such Indebtedness;
(E)    with respect to any Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary) or Indebtedness of
any Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with the acquisition of assets by the Borrower or any Restricted
Subsidiary, such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in contemplation thereof or in connection therewith;
(F)    immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred in
reliance on, and then outstanding under, this Section 6.01(a)(vii), when
aggregated with the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries that are not Loan Parties incurred in reliance on, and then
outstanding under Section 6.01(a)(xi), shall not exceed the greater of (x)
$125,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of the
then most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements) at the time incurred; and
(G)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower, dated the date of incurrence or assumption
of such Indebtedness, confirming compliance with the conditions set forth in
clauses (A), (B), (C) and (F), and setting forth reasonably detailed
calculations in support thereof.







--------------------------------------------------------------------------------

104
    


(viii)    Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, in each case
incurred in the ordinary course of business;
(ix)    Indebtedness in respect of (A) letters of credit, bankers’ acceptances,
bank guarantees or similar instruments or facilities issued for the account of
the Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations under workers’ compensation, unemployment insurance and
other social security laws and (B) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and obligations of a
like nature incurred in the ordinary course of business and not in connection
with the borrowing of money;
(x)    Indebtedness of the Borrower or any Restricted Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;
(xi)    additional senior, senior subordinated or subordinated Indebtedness of
the Borrower or any Restricted Subsidiary; provided that:
(A)    both immediately before and immediately after giving effect to the
incurrence of any such Indebtedness, no Event of Default shall have occurred and
be continuing;
(B)    after giving pro forma effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Borrower shall be in pro forma compliance with
a Total Leverage Ratio, recomputed as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Latest
Financial Statements), that is no greater than 4.50:1.00;
(C)    immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred in
reliance on, and then outstanding under, this Section 6.01(a)(xi), when
aggregated with the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries that are not Loan Parties incurred in reliance on, and then
outstanding under, Section 6.01(a)(vii), shall not exceed the greater of (x)
$125,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of the
then most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements);
(D)    such Indebtedness shall comply with the Required Debt Parameters; and
(E)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower, dated the date of incurrence of such
Indebtedness, confirming compliance with the conditions set forth in clauses
(A), (B) and (C), and setting forth reasonably detailed calculations in support
thereof;







--------------------------------------------------------------------------------

105
    


(xii)    Permitted Non-Loan Party Indebtedness; provided, that, immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, the aggregate principal amount of Indebtedness incurred in
reliance on, and then outstanding under, this Section 6.01(a)(xii) shall not
exceed the greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Latest Financial Statements);
(xiii)    other Indebtedness; provided, that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, the
aggregate principal amount of Indebtedness incurred in reliance on, and then
outstanding under, this Section 6.01(a)(xiii) shall not exceed the greater of
(x) $125,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Latest Financial Statements);
(xiv)    unsecured Indebtedness in respect of (A) obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (B) intercompany
obligations of the Borrower or any Restricted Subsidiary in respect of accounts
payable incurred in connection with goods sold or services rendered in the
ordinary course of business and not in connection with the borrowing of money;
(xv)    obligations of the Borrower or any Restricted Subsidiary to pay
insurance premiums arising in the ordinary course of business and not in
connection with the borrowing of money;
(xvi)    unsecured Indebtedness consisting of promissory notes issued by any
Loan Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower, in each case to the extent
permitted by Section 6.08;
(xvii)    to the extent constituting Indebtedness, Hedging Obligations permitted
under Section 6.07; and
(xviii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xvii) above.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (i) and (iii) through (xvii) above, the
Borrower shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify all or a portion of such item of Indebtedness (or any
portion thereof) in a manner that complies with this Section 6.01 and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents and any Credit Agreement Refinancing Indebtedness incurred to
Refinance (in whole or in part) such Indebtedness will be







--------------------------------------------------------------------------------

106
    


deemed to have been incurred in reliance only on the exception set forth in
Section 6.01(a)(i) (but the Borrower shall not have the right to classify and
reclassify, or later divide, classify or reclassify, Indebtedness incurred under
Section 2.21 or Section 6.01(a)(ii) as between the Incremental Base Amount and
the amount incurrence in reliance on Section 2.21(a)(B) or
Section 6.01(a)(ii)(A)(2), as applicable).
At the time of incurrence, the Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the types of Indebtedness described
in the paragraphs above. It is understood and agreed that any Indebtedness in
the form of loans secured by Liens on the Collateral having a priority ranking
equal to the priority of the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) shall be subject to Section 2.21
as if such Indebtedness were an Incremental Term Loan.
(b)    The Borrower will not permit any Restricted Subsidiary to issue any
preferred Equity Interests, except preferred Equity Interests issued to and held
by the Borrower or any other Restricted Subsidiary (and, in the case of any
preferred Equity Interests issued by any Subsidiary Loan Party, such preferred
Equity Interests shall be held by the Borrower or a Subsidiary Loan Party).
SECTION 6.02    Liens. (a) None of the Borrower or any Restricted Subsidiary
will create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    (A) Liens created under the Loan Documents and (B) Liens on the
Collateral securing any Credit Agreement Refinancing Indebtedness and any
Refinancing Indebtedness in respect thereof;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Restatement Effective Date and set forth on Schedule 6.02 or, to
the extent not listed in such Schedule, such property or assets have a fair
market value that does not exceed $5,000,000 in the aggregate; provided that (A)
such Lien shall not attach to any other asset of the Borrower or any Restricted
Subsidiary other than after-acquired property that is affixed or incorporated
into the property covered by such Lien and the proceeds and products thereof and
(B) such Lien shall secure only those obligations that it secures on the
Restatement Effective Date and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof and, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01 as Refinancing Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Restatement Effective
Date prior to the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (B) such Lien shall
not attach to any other asset of the Borrower or any Restricted Subsidiary other
than (x) after-acquired property that is affixed or incorporated into the
property covered by such Lien, (y) after-acquired property subject to a Lien
securing Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being







--------------------------------------------------------------------------------

107
    


understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(z) the proceeds and products thereof, and (C) such Lien shall secure only those
obligations (or, in the case of any such obligations constituting Indebtedness,
any Refinancing Indebtedness in respect thereof permitted by Section 6.01) that
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary (or is so merged or consolidated);
(v)    Liens securing Capital Lease Obligations and Liens on fixed or capital
assets acquired, constructed, repaired, replaced, expanded or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) permitted by Section 6.01(a)(vi) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not attach to any asset
of the Borrower or any Restricted Subsidiary other than the assets financed by
such Indebtedness, replacements thereof and accessions and additions to such
property and ancillary rights thereto and the proceeds and the products thereof
and customary security deposits, related contract rights and payment intangibles
and other assets related thereto; provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    any agreement to sell, transfer, lease or otherwise Dispose of any
property in a transaction permitted under Section 6.05, in each case, solely to
the extent such sale, Disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such agreement;
(viii)    in the case of (A) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (B) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the Organizational Documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;
(ix)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(x)    ground leases in respect of real property on which facilities owned or
leased by any of the Restricted Subsidiaries are located;
(xi)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Restricted
Subsidiaries in the ordinary course of business
(xii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;







--------------------------------------------------------------------------------

108
    


(xiii)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Cash Equivalents”;
(xiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
(xv)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law or pursuant to terms and
conditions generally imposed by such banking institution on its customers
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(xvi)    Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Restricted Subsidiary permitted
under Section 6.01;
(xvii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Restricted Subsidiaries in
the ordinary course of business;
(xviii)    Liens on the Collateral securing Incremental Equivalent Indebtedness;
(xix)    other Liens securing Indebtedness or other obligations; provided, that,
immediately after giving effect to such Indebtedness or other obligations and
the use of proceeds thereof, the aggregate principal amount of Indebtedness or
other obligations secured by Liens incurred in reliance on, and then outstanding
under, this Section 6.02(a)(xix), shall not exceed the greater of (x)
$125,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of the
then most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements); provided further that, in the event the
Liens incurred pursuant to this Section 6.02(a)(xix) are consensual Liens that
are secured by the Collateral securing the Obligations (other than cash and Cash
Equivalents), then such Liens shall rank junior to the Liens on the Collateral
securing the Obligations and, in any such case, the beneficiaries thereof (or an
agent on their behalf) shall have enter into a Junior Lien Intercreditor
Agreement; and
(xx)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder.
(b)    Notwithstanding the foregoing, no Liens on any Intellectual Property that
is Collateral shall be permitted at any time, other than pursuant to
Section 6.02(a)(i), (ii), (iii), (iv), (vi), (vii), (xvii), (xviii) or (xix).
SECTION 6.03    Fundamental Changes; Business Activities. (a) None of the
Borrower or any Restricted Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Restricted Subsidiary or any other Person (other than the Borrower) may
be merged or consolidated with or into any one of more Restricted Subsidiaries;
provided that, in the case of any merger or consolidation involving one or more
Restricted Subsidiaries that are Loan Parties, (A) a Restricted Subsidiary that
is a Loan Party shall be the continuing or surviving corporation, (B) if the
Restricted Subsidiary formed by or surviving any such merger or consolidation is
a Designated Subsidiary and not then a Loan Party, the Borrower shall as
promptly as







--------------------------------------------------------------------------------

109
    


practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may reasonably agree to), take all steps necessary to cause
such Restricted Subsidiary to comply with the Collateral and Guarantee
Requirement, to the extent applicable to such Designated Subsidiary and (C) if
the Restricted Subsidiary formed by or surviving any such merger or
consolidation is not a Designated Subsidiary or does not thereby become a Loan
Party, such merger or consolidation shall be deemed to be an “Investment” and
shall be permitted only if it is also permitted under Section 6.04, (iii) any
Restricted Subsidiary may merge into or consolidate with any Person in a
transaction permitted under Section 6.05 (other than clause (g) thereof) in
which, after giving effect to such transaction, the surviving entity is not a
Restricted Subsidiary, (iv) [reserved] and (v) any Restricted Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger or
consolidation involving a Person that is not the Borrower or a wholly owned
Restricted Subsidiary immediately prior thereto shall not be permitted unless
(x) it is also permitted under Section 6.04 and (y) at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing.
(b)    The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrower and the Restricted
Subsidiaries, taken as a whole, on the Restatement Effective Date and other
business activities reasonably related or incidental thereto.
(c)    The Borrower will not permit any Person other than the Borrower, or one
or more of its Restricted Subsidiaries that is not a CFC, to own any Equity
Interests in any Domestic Subsidiary (other than as a result of an acquisition
permitted under Section 6.04 of a CFC that owns Equity Interests in a Domestic
Subsidiary and such ownership structure is not established in contemplation of
such acquisition).
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. None
of the Borrower or any Restricted Subsidiary will make any Investment in any
other Person, except:
(a)    [reserved];
(b)    Investments constituting Cash Equivalents at the time such Investments
are made;
(c)    Investments (i) existing or contemplated on the Restatement Effective
Date and set forth on Schedule 6.04, (ii) existing on the Restatement Effective
Date of the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary; and (iii) in the case of each of clauses (i) and (ii),
any modification, renewal or extension thereof, so long as the aggregate amount
of all Investments pursuant to clause (i) or (ii), as applicable, of this
Section 6.04(c) is not increased at any time above the amount of such
Investments under clause (i) or (ii), as applicable, existing on the Restatement
Effective Date, except pursuant to the terms of any such Investment under clause
(i) existing as of the Restatement Effective Date and set forth on Schedule 6.04
or as otherwise permitted by this Section 6.04 and the terms of any Investment
are not otherwise modified from the terms that are in effect on the Restatement
Effective Date in a manner that is materially adverse to the Lenders;
(d)    Investments (including pursuant to any merger or consolidation) (i) in
any Loan Party, (i) made by a Restricted Subsidiary that is not a Loan Party in
another Restricted Subsidiary that is not a Loan Party and (i) made by a Loan
Party in any Restricted Subsidiary that is not a Loan Party or to acquire a
Restricted Subsidiary that will not be a Loan Party; provided that, immediately
after any such Investment is made, the aggregate amount of all Investments made
pursuant to this Section 6.04(d)(iii) (excluding Investments to the extent
funded with amounts referred to in the proviso to this Section 6.04(d)







--------------------------------------------------------------------------------

110
    


(iii)), when combined with the aggregate amount of consideration relating to all
Permitted Acquisitions made or directly or indirectly provided by any Loan Party
to purchase or acquire any Non-Compliant Subsidiary or Assets and that is
allocable to the purchase or acquisition of Non-Compliant Subsidiaries or Assets
pursuant to the penultimate sentence of the definition of the term “Permitted
Acquisition” (other than amounts applied in reliance on the proviso to such
sentence), shall not exceed (determined at the time such Investment is made) the
greater of (A) $375,000,000 and (B) 125% of Consolidated EBITDA determined on a
pro forma basis for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the most recent period of four
consecutive fiscal quarters or the Borrower included in the Latest Financial
Statements); provided that all or any portion of the amount of any Investment
made pursuant to this Section 6.04(d)(iii) may also be funded in amount not
exceeding the then available Qualifying Equity Proceeds and the Available
Amount; provided further that no Loan Party shall transfer to any Subsidiary
that is not a Loan Party (1) any confidential proprietary database, any
ownership rights (or exclusive licenses) thereto or any Intellectual Property
required for the operation or exploitation of any confidential proprietary
database or (2) ownership rights (or exclusive licenses) to Intellectual
Property that are material to the business or operations of the Borrower and the
Restricted Subsidiaries, taken as a whole; provided, however, that the foregoing
proviso shall not prohibit the transfer by any Loan Party to a Foreign
Subsidiary of any non-U.S. confidential proprietary database, any non-U.S.
ownership rights (or exclusive licenses) thereto or non-U.S. Intellectual
Property or Intellectual Property rights, including ownership rights (or
exclusive licenses), covering or relating to jurisdictions outside the United
States (provided that the Loan Parties shall retain all rights required for or
material to the operation of their businesses in the United States);
(e)    loans or advances made by the Borrower or any Restricted Subsidiary to
any Restricted Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by clause (iv) of Section 6.01(a) and (ii) the amount of
such loans and advances made by the Loan Parties to Restricted Subsidiaries that
are not Loan Parties shall be subject to the limitation set forth in clause (d)
above;
(f)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any Letter of Credit or any other letter of credit
or letter of guaranty); provided that (i) a Restricted Subsidiary shall not
Guarantee any Permitted Equal Priority Secured Indebtedness, any Permitted
Junior Lien Secured Indebtedness, any Permitted Unsecured Indebtedness or any
Subordinated Indebtedness (other than Subordinated Indebtedness of a Foreign
Subsidiary that is not a Loan Party) unless such Restricted Subsidiary has
Guaranteed the Obligations pursuant to the Collateral Agreement, (ii) such
Guarantee of Subordinated Indebtedness is subordinated to the Loan Document
Obligations on terms no less favorable to the Lenders than those of the
Subordinated Indebtedness, (iii) any such Guarantee constituting Indebtedness is
permitted by Section 6.01 and (iv) the aggregate amount of Indebtedness and
other obligations of Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party pursuant to this clause (f) shall be subject to the
limitation set forth in clause (d)(iii) above;
(g)    Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests (other than Disqualified Equity Interests)
of the Borrower or of an Unrestricted Subsidiary;
(h)    Investments received (i) in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, or
(ii) upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any







--------------------------------------------------------------------------------

111
    


secured Investment in a Person other than the Borrower or a Restricted
Subsidiary and that, in each case, was made without contemplation of such
foreclosure (or transfer of title in lieu of foreclosure);
(i)    Investments made as a result of the receipt of noncash consideration from
a Disposition of any asset in compliance with Section 6.05;
(j)    Investments by the Borrower or any Restricted Subsidiary that result
solely from the receipt by the Borrower or such Restricted Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);
(k)    Investments in the form of Hedging Agreements permitted under
Section 6.07;
(l)    payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Borrower or any Restricted
Subsidiary to cover matters that are expected at the time of such advances to be
treated as expenses of the Borrower or such Restricted Subsidiary for accounting
purposes and that are made in the ordinary course of business;
(m)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(n)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(o)    loans and advances to officers, directors and employees of the Borrower
or any Restricted Subsidiary for purposes not contemplated by clause (l) above;
provided that the aggregate amount of such loans and advances outstanding at any
time shall not exceed $10,000,000;
(p)    Permitted Acquisitions;
(q)    Investments held by any Person (other than in such Person’s subsidiaries)
acquired by the Borrower or a Restricted Subsidiary after the Restatement
Effective Date or of any Person merged or consolidated into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 6.03 after the Restatement Effective Date, in each case to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation; provided that this clause (q) is
intended solely to grandfather such investments as are indirectly acquired as a
result of an acquisition of such Person otherwise permitted hereunder and any
consideration paid in connection with such acquisition that may be allocable to
such Investments must be permitted by, and be taken into account in computing
compliance with, any basket amounts or limitations applicable to such
acquisition hereunder;
(r)    other Investments (as valued at the fair market value (as determined in
good faith by the Borrower) of such Investment at the time each such Investment
is made) in an aggregate amount not to exceed (determined at the time such
Investment is made) the greater of (x) $75,000,000 and (y) 2.5% of Consolidated
Total Assets as of the last day of the then most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Latest Financial Statements);
provided that all or any portion of the amount of any Investment made pursuant
to this Section 6.04(r) may







--------------------------------------------------------------------------------

112
    


also be funded in an amount not exceeding the then available Qualifying Equity
Proceeds and the Available Amount; provided, further, that no Loan Party shall
transfer to any Subsidiary that is not a Loan Party pursuant to this Section
6.04(r) (i) any confidential proprietary database, any ownership rights (or
exclusive licenses) thereto or any Intellectual Property required for the
operation or exploitation of any confidential proprietary database or (ii)
ownership rights (or exclusive licenses) to Intellectual Property that are
material to the business or operations of the Borrower and the Restricted
Subsidiaries, taken as a whole;
(s)    (i) Investments by the Borrower and any other Loan Party in non-Loan
Parties so long as such Investments are part of a series of transactions that
result in the proceeds of such Investments ultimately being invested in (or
distributed to) the Borrower or any other Loan Party within 30 days of the
initiation of the first applicable Investment in the applicable series of
transactions, (ii) intercompany Investments, reorganizations and related
activities related to tax planning and reorganization (A) [reserved] or (B) so
long as after giving effect thereto, the security interest of the Lenders in the
Collateral, taken as a whole, is not impaired in any material respect (it being
understood that the contribution of the Equity Interests of one or more
“first-tier” Foreign Subsidiaries to a newly created “first-tier” Foreign
Subsidiary shall be permitted) and (iii) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any rollover or
extension of terms) and made in the ordinary course of business;
(t)    Investments in commercial mortgage backed securities for a cumulative
aggregate purchase price for all such Investments not exceeding $15,000,000 plus
an amount equal to any returns on such Investments;
(u)    additional Investments so long as (i) both immediately prior and
immediately after such Investment, no Event of Default shall have occurred and
be continuing and (ii) after giving pro forma effect to such Investment, the
Borrower shall be in pro forma compliance with a First Lien Secured Leverage
Ratio, recomputed as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Latest Financial Statements),
that is not greater than 3.50:1.00; and
(v)    Investments consisting of Indebtedness, fundamental changes,
Dispositions, Restricted Payments and debt payments permitted under Section 6.01
(other than Section 6.01(a)(iv)(C) or 6.01(a)(v)), Section 6.03 (other than
Section 6.03(a)(ii)(C) or 6.03(a)(x)), Section 6.05 (other than the first
proviso to Section 6.05(c) or 6.05(g)) and Section 6.08.
provided that this Section 6.04 shall not prohibit the transfer by the Borrower
or any Restricted Subsidiary to a Foreign Subsidiary of any non-U.S.
confidential proprietary database, any non-U.S ownership rights (or exclusive
licenses) thereto or non-U.S. Intellectual Property or Intellectual Property
rights, including ownership rights (or exclusive licenses), covering or relating
to jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States).
SECTION 6.05    Asset Sales. None of the Borrower or any Restricted Subsidiary
will sell, transfer, lease or otherwise Dispose of, or exclusively license
outside the ordinary course of business, any asset, including any Equity
Interest owned by it, nor will any Restricted Subsidiary issue any additional
Equity Interest in such Restricted Subsidiary (other than to the Borrower or a
Restricted Subsidiary in compliance with Section 6.04, and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under Requirements of Law) (each, a
“Disposition”), except:







--------------------------------------------------------------------------------

113
    


(a)    Dispositions of the following in the ordinary course of business: (i)
obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the Borrower’s and the
Restricted Subsidiaries’ business (including allowing any registrations or any
applications for registration of any immaterial Intellectual Property to expire,
lapse or be abandoned), (i) inventory and other goods held for sale or other
immaterial assets, and (i) cash and Cash Equivalents;
(b)    leases, subleases, licenses or sublicenses of any real or personal
property, other than any Intellectual Property, in the ordinary course of
business;
(c)    Dispositions to the Borrower or any Restricted Subsidiary; provided that
any such Disposition involving a Restricted Subsidiary that is not a Loan Party,
to the extent such Disposition constitutes an Investment, shall be made in
compliance with Section 6.04; provided, further, that no Disposition of
Intellectual Property material to the business or operations of the Borrower and
its Restricted Subsidiaries, taken as a whole, owned by a Loan Party may be made
to a Subsidiary that is not a Loan Party pursuant to this clause (c); provided
that the foregoing proviso shall not prohibit the transfer by the Borrower or
any Restricted Subsidiary to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States);
(d)    Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;
(e)    Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);
(f)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(g)    Liens permitted by Section 6.02, Dispositions permitted by Section 6.03,
Investments permitted by Section 6.04 (other than Section 6.04(v)) and
Restricted Payments permitted by Section 6.08;
(h)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(i)    Dispositions of auction rate securities held on the Restatement Effective
Date;
(j)    Dispositions of the Equity Interest in, Indebtedness of, or other
securities issued by, an Unrestricted Subsidiary;
(k)    Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) no Event of Default shall have occurred and be
continuing at the time of execution of the definitive agreements related to such
Disposition, (i) the aggregate fair value of all assets sold, transferred,
leased or otherwise Disposed of in reliance on this Section 6.05(k) shall not
exceed (A) 15% of Consolidated Total Assets of the Borrower in any fiscal year
(measured as of the last day of the immediately preceding







--------------------------------------------------------------------------------

114
    


fiscal year for which financial information has been delivered pursuant to
Section 5.01(a), or, prior thereto, as set forth in the Latest Financial
Statements) or (B) 30% of Consolidated Total Assets of the Borrower during the
term of this Agreement (measured as of the last day of the immediately preceding
fiscal year for which financial information has been delivered pursuant to
Section 5.01(a), or, prior thereto, as set forth in the Latest Financial
Statements) and (i) all Dispositions made in reliance on this clause, other than
Dispositions of assets having a fair value not in excess of $20,000,000 for any
individual Disposition or $40,000,000 in the aggregate for all such Dispositions
during the term of this Agreement, shall be made for fair value and at least 75%
Cash Consideration.
“Cash Consideration” means, in respect of any Disposition by the Borrower or any
Restricted Subsidiary, (a) cash or Cash Equivalents received by it in
consideration of such Disposition, (b) any liabilities (as shown on the most
recent balance sheet of the Borrower provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Loan Document
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, and
(c) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition.
Notwithstanding the foregoing, (i) no such Disposition of any Equity Interests
in any Restricted Subsidiary shall be permitted unless such Equity Interests
constitute all the Equity Interests in such Restricted Subsidiary held by the
Borrower and the Restricted Subsidiaries, or such Disposition (x) is a
Disposition of a portion of the Equity Interests of a Restricted Subsidiary that
is not a Loan Party, (y) is a Disposition of a portion of the Equity Interests
of a Restricted Subsidiary that is a Loan Party and such Restricted Subsidiary
will continue to be a Loan Party following such Disposition or (z) is a
Disposition of a portion of the Equity Interests of a Restricted Subsidiary to
the extent permitted under Section 6.04, and (ii) no Disposition of Intellectual
Property will be made pursuant to this Section 6.05 of (1) any confidential
proprietary database, any rights thereto or any Intellectual Property required
for the operation or exploitation of any confidential proprietary database or
(2) any other Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Restricted
Subsidiaries, taken as a whole; provided that this clause (ii) shall not
prohibit (x) the transfer by the Borrower or any Restricted Subsidiary to a
Foreign Subsidiary of any non-U.S. confidential proprietary database, any
non-U.S. ownership rights (or exclusive licenses) thereto or non-U.S.
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses), covering or relating to jurisdictions outside
the United States (provided that the Loan Parties shall retain all rights
required for or material to the operation of their businesses in the United
States in compliance with Section 5.05) or (y) the transfer of any confidential
proprietary database, any ownership rights (or exclusive licenses) thereto or
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses) in connection with any Disposition of Equity
Interests in, or substantially all the assets of, any Person, or assets
constituting a business unit, division, product line or line of business, as
long as (A) any confidential proprietary database or Intellectual Property so
transferred shall, at the time of such Disposition, be used in connection with
the operation of such Person or the business unit, division, product line or
line of business transferred in such Disposition, (B) such Disposition is not
otherwise prohibited under this Agreement and (C) the Borrower and its
Restricted Subsidiaries, after giving effect to such Disposition, are in
compliance with Section 5.05.
SECTION 6.06    Sale/Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale/Leaseback Transaction, except in
compliance with Section 6.05.







--------------------------------------------------------------------------------

115
    


SECTION 6.07    Hedging Agreements. None of the Borrower or any Restricted
Subsidiary will enter into any Hedging Agreement that is, at the time entered
into, for speculation purposes.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) None
of the Borrower or any Restricted Subsidiary will declare or make any Restricted
Payment, except that:
(i)    the Borrower may declare and make any Restricted Payments with respect to
its Equity Interests payable solely in additional Equity Interests permitted
hereunder;
(ii)    any Restricted Subsidiary may declare and make any Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests;
(iii)    the Borrower may redeem in whole or in part any of its Qualified Equity
Interests in exchange for another class of Qualified Equity Interests or rights
to acquire its Qualified Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its Qualified
Equity Interests;
(iv)    the Borrower may repurchase Equity Interests upon the exercise of stock
options or warrants if such Equity Interests represent all or a portion of the
exercise price of such options or warrants;
(v)    the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;
(vi)    so long as no Event of Default has occurred, is continuing or would
result therefrom, the Borrower may redeem, acquire, retire or repurchase
(including through the issuance of promissory notes by the Borrower or any other
Loan Party pursuant to Section 6.01(a)(xvi)) its Equity Interests (or any
options or warrants or stock appreciation or similar rights issued with respect
to any of such Equity Interests) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of the Borrower and its Restricted Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any stock option or stock appreciation or similar rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement; provided that, except with
respect to non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreement or equity holders’ agreement, the aggregate amount of
all cash and Cash Equivalents paid in respect of all such Equity Interests (or
any options or warrants or stock appreciation or similar rights issued with
respect to any of such Equity Interests) so redeemed, acquired, retired or
repurchased in any calendar year does not exceed the sum of (w) $10,000,000;
notwithstanding the foregoing, 100.0% of the unused amount of payments in
respect of this Section 6.08(a)(vi)(w) (before giving pro forma effect to any
carry forward), up to a maximum of $10,000,000 may be carried forward to
succeeding calendar years and utilized to make payments pursuant to this
Section 6.08(a) plus (x) all Net Proceeds obtained by the Borrower during such
calendar year from the sale of such Equity Interests to other present or former
officers, consultants, employees and directors in connection with any permitted
compensation and incentive arrangements







--------------------------------------------------------------------------------

116
    


(that are not treated as Qualifying Equity Proceeds) plus (y) the then available
Qualifying Equity Proceeds plus (z) all net cash proceeds obtained from any
key-man life insurance policies received during such calendar year;
(vii)    the Borrower may make Restricted Payments in an amount equal to
withholding or similar taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) in connection with the exercise
of stock options and the vesting of restricted stock and restricted stock units
and may redeem, acquire, retire or repurchase (including through deemed
repurchases) its Equity Interests from such persons in connection therewith in
an amount equal to such withholding or similar taxes payable or expected to be
payable;
(viii)    so long as no Event of Default shall have occurred and be continuing
or would result therefrom, any Restricted Payment in an amount not in excess of
the sum of (A) the Available Amount (provided that, other than with respect to
any amounts attributable to clauses (a)(i), (a)(iii), (a)(iv) and (a)(v) of the
definition of “Available Amount”, the Available Amount may only be used for
payments pursuant to this clause (viii) if the Borrower, after giving pro forma
effect to such Restricted Payment, shall be in pro forma compliance with a Total
Leverage Ratio, recomputed as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Latest
Financial Statements), that is no greater than 4.50:1.00) and (B) the amount of
Qualifying Equity Proceeds, in each case, immediately prior to making such
Restricted Payment in reliance on this clause (viii);
(ix)    [Reserved.];
(x)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any additional Restricted Payment in an amount, together
with the amount of all payments and other distributions in respect of Junior
Financings made pursuant to Section 6.08(b)(vii) below, not to exceed the
greater of (x) $125,000,000 in the aggregate since the Restatement Effective
Date and (y) 5.0% of Consolidated Total Assets as of the last day of the then
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements) (determined at the time of the making of any
such Restricted Payment); and
(xi)    any additional Restricted Payments, so long as (A) no Event of Default
shall have occurred and be continuing or would result therefrom and (B) after
giving pro forma effect to such Restricted Payment, the Borrower shall be in pro
forma compliance with a First Lien Secured Leverage Ratio, recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Latest Financial Statements), that is no greater than
3.00:1.00.
(b)    None of the Borrower or any Restricted Subsidiary will make any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment of
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any Junior
Financing, except:







--------------------------------------------------------------------------------

117
    


(i)    regularly scheduled interest and principal payments as and when due in
respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any, or any
Junior Lien Intercreditor Agreement;
(ii)    refinancings of any Junior Financing to the extent permitted under
Section 6.01;
(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
(iv)    payments of secured Junior Financing that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;
(v)    payments of or in respect of Junior Financing made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);
(vi)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any payment or other distribution in respect of any
Junior Financing in an amount not in excess of the sum of (A) the Available
Amount (provided that, other than with respect to any amounts attributable to
clauses (a)(i), (a)(iii), (a)(iv) and (a)(v) of the definition of “Available
Amount”, the Available Amount may only be used for payments and distributions
pursuant to this clause (vi) if the Borrower, after giving pro forma effect to
such payment or other distribution in respect of Junior Financing, shall be in
pro forma compliance with a Total Leverage Ratio, recomputed as of the last day
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements), that is no greater than 4.50:1.00) and (B)
the amount of Qualifying Equity Proceeds, in each case, immediately prior to
giving effect to making such payment in reliance on this paragraph (vi);
(vii)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any additional payments or other distributions in
respect of any Junior Financing in an amount, together with the amount of all
Restricted Payments made pursuant to Section 6.08(a)(x) above, not to exceed the
greater of (x) $125,000,000 in the aggregate since the Restatement Effective
Date and (y) 5.0% of Consolidated Total Assets as of the last day of the then
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Latest Financial Statements) (determined at the time of the making of any
such payment); and
(viii)    any additional payments or other distributions in respect of any
Junior Financing, so long as (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) after giving pro forma effect to
such payment or other distribution, the Borrower shall be in pro forma
compliance with a First Lien Secured Leverage Ratio, recomputed as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Latest Financial Statements), that is no greater than 3.00:1.00.
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.08(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.







--------------------------------------------------------------------------------

118
    


SECTION 6.09    Transactions with Affiliates. None of the Borrower or any
Restricted Subsidiary will sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the Borrower or such Restricted Subsidiary as those that would
prevail at such time in comparable arm’s-length transactions with unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliate and transactions between or among Restricted Subsidiaries
that are not Loan Parties not involving any other Affiliate, (c) transactions
between or among the Borrower and a Restricted Subsidiary or among Restricted
Subsidiaries and not involving any other Affiliate, (d) any Restricted Payment
permitted under Section 6.08, (e) issuances by the Borrower of Equity Interests
(other than Disqualified Equity Interests), and receipt by the Borrower of
capital contributions, (f) compensation, expense reimbursement and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or any Restricted Subsidiary entered in the
ordinary course of business and (g) loans and advances permitted under clauses
(l), (m) and (o) of Section 6.04, (h) the payment of Transaction Costs and the
consummation of the Transactions, (i) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of the Borrower or any
Restricted Subsidiary in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower or such Restricted
Subsidiaries, (j) loans and Guarantees among the Borrower and the Restricted
Subsidiaries to the extent permitted under Article VI, (k) employment and
severance arrangements and health, disability and similar insurance or benefit
plans between the Borrower and the Restricted Subsidiaries, on the one hand, and
their respective directors, officers, employees, on the other hand (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors of the Borrower, and (l) payments by any Restricted
Subsidiary to the Borrower (either directly or indirectly through such
Restricted Subsidiary’s parent entity or entities) made to permit Borrower to
pay any Taxes imposed on it as the common parent of a group filing a
consolidated, combined, unitary or affiliated tax return of Borrower and the
Restricted Subsidiaries are members in such amounts as required by the Borrower
to pay the tax liability in respect of such tax return to the extent such
liability is directly attributable to the income of the Restricted Subsidiaries
or the Borrower; provided that such payments by the Restricted Subsidiaries to
the Borrower shall not exceed the amount owed to any Governmental Authority
pursuant to such consolidated, combined, unitary, or affiliated tax return.
SECTION 6.10    Restrictive Agreements. None of the Borrower or any Restricted
Subsidiary will enter into, incur or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Borrower or any wholly-owned Domestic Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Obligations, (b) the ability
of the Borrower or any wholly-owned Domestic Subsidiary to Guarantee any
Obligations or (c) the ability of any Restricted Subsidiary that is not a Loan
Party to pay dividends or make other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by Requirements of Law, by any Loan
Document or the terms of any Credit Agreement Refinancing Indebtedness,
(B) restrictions and conditions existing on the Restatement Effective Date and
identified on Schedule 6.10 but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition which makes such
restrictions and conditions, taken as a whole, materially more restrictive and,
if such restrictions and conditions relate to any Indebtedness, restrictions
under any Refinancing Indebtedness of such Indebtedness, if such restrictions
and conditions are not, taken as a whole, materially more restrictive, (C) in
the case of any Restricted Subsidiary that is not a wholly-owned Restricted
Subsidiary, restrictions and conditions







--------------------------------------------------------------------------------

119
    


imposed by its Organizational Documents, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Restricted Subsidiary, (D) restrictions and conditions imposed on any
Restricted Subsidiary in existence at the time such Restricted Subsidiary became
a Restricted Subsidiary (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition which makes such
restrictions and conditions, taken as a whole, materially more restrictive);
provided that such restrictions and conditions apply only to such Restricted
Subsidiary, and (E) customary provisions contained in leases, sub-leases,
licenses, sub-licenses or similar agreements, including with respect to
Intellectual Property and other agreements, in each case entered into in the
ordinary course of business; provided that such provisions apply only to the
assets that are the subject of such lease, sub-lease, license, sub-license or
other agreement and shall not apply to any other assets of the Borrower or any
Restricted Subsidiary, (ii) clauses (a) and (b) of the foregoing shall not apply
to restrictions on pledging joint venture interests included in customary
provisions in joint venture agreements or arrangements and other agreements and
other similar agreements applicable to joint ventures, (iii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (vi) or (vii)(2)
or (vii)(3) of Section 6.01(a) if such restrictions or conditions apply only to
the assets securing such Indebtedness, (B) restrictions on conditions on pledges
or deposits constituting Permitted Encumbrances if such restrictions on
conditions apply only to such pledges or deposits, (C) customary provisions in
leases, licenses and other agreements restricting the assignment thereof , and
(D) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or sale agreement to which the Borrower
or any Restricted Subsidiary is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance solely of the
property or assets of the Borrower or the Restricted Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property and (iv) clauses (b)
and (c) of the foregoing shall not apply to (A) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder, (B) restrictions and conditions imposed by agreements
relating to Indebtedness of any Restricted Subsidiary in existence at the time
such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted by clause (vii)(2) or (vii)(3) of Section 6.01(a) (but shall apply to
any amendment or modification expanding the scope of, any such restriction or
condition), provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (C) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, and (D) restrictions and conditions imposed by agreements relating to
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
under Section 6.01(a), provided that such restrictions and conditions apply only
to such Restricted Subsidiaries. Nothing in this paragraph shall be deemed to
modify the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” or the obligations of the Loan Parties under
Sections 5.03, 5.04 or 5.12 or under the Security Documents.
SECTION 6.11    Amendment of Material Documents. None of the Borrower or any
Restricted Subsidiary will amend, modify or waive any of its rights under (a)
any agreement or instrument governing or evidencing any Junior Financing or (b)
its Organizational Documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.
SECTION 6.12    Financial Covenants. (a) The Borrower will not permit the First
Lien Secured Leverage Ratio as of the last day of any Test Period to exceed 3.50
to 1.00.







--------------------------------------------------------------------------------

120
    


(b)    At any time after the incurrence of any Indebtedness for borrowed money
under any Incremental Facility Agreement pursuant to Section 2.21, any
Incremental Equivalent Indebtedness pursuant to Section 6.01(a)(ii),
Indebtedness for borrowed money incurred or assumed pursuant to 6.01(a)(vii) or
Indebtedness for borrowed money incurred or assumed pursuant to 6.01(a)(xi), in
each case in an aggregate amount exceeding $10,000,000 (together with all
outstanding Indebtedness described in this clause (b) incurred prior thereto),
the Borrower will not permit the Total Leverage Ratio as of the last day of any
Test Period to exceed 4.50 to 1.00.
In the event that the financial covenant set forth in this Section 6.12(b) shall
have become operative as a result of the incurrence or assumption of any
Indebtedness as set forth above, any provision of this Agreement that contains a
requirement for the Borrower to be in pro forma compliance with the Financial
Maintenance Covenants, unless the context otherwise specifically provides, shall
require pro forma compliance with the financial covenant set forth in this
Section 6.12(b).
SECTION 6.13    Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.
ARTICLE VII    

Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any written
report, certificate, financial statement or other written statement or document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower) or 5.11 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof by
the Borrower from the Administrative Agent or the Required Lenders (with a copy
to the Administrative Agent in the case of any such notice from the Required
Lenders);







--------------------------------------------------------------------------------

121
    


(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable and such failure shall continue beyond the
period of grace, if any, provided in the agreement or instrument under which
such Material Indebtedness was created;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Hedging Agreement, the applicable counterparty, after the expiration
of any applicable grace period, to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or, in the case of any Hedging Agreement, to
cause the termination thereof; provided that this clause (g) shall not apply to
(A) Material Indebtedness outstanding under any Hedging Agreement that becomes
due pursuant to the occurrence of a termination event or equivalent event under
the terms of such Hedging Agreement, in each case, other than as a result of the
occurrence of a default or event of default under, or breach of the terms of,
such Hedging Agreement, (B) any secured Indebtedness that becomes due as a
result of the voluntary Disposition of, or any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any of the assets securing such Indebtedness, or (C) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.01 or (D) any Indebtedness permitted to exist or be incurred
under the terms of this Agreement that is required to be repurchased, prepaid,
defeased, redeemed or satisfied (or as to which an offer to repurchase, prepay,
defease, redeem or satisfy is required to be made) in connection with any asset
sale event, casualty or condemnation event, change of control, excess cash flow
or other customary provision in such Indebtedness giving rise to such
requirement to so offer or repurchase, prepay, defease, redeem or satisfy in the
absence of any default thereunder;
(h)    one or more ERISA Events shall have occurred that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Designated Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(i) or (ii) above, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(j)    the Borrower or any Designated Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (v) of Section 6.03(a)), reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Designated Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Designated Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (j) or clause (i)
of this Article;







--------------------------------------------------------------------------------

122
    


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively satisfied ,
vacated, discharged, stayed or bonded pending appeal, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;
(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any Collateral having, individually or in the aggregate, a fair market
value in excess of $15,000,000, with the priority required by the applicable
Security Document, except as a result of (i) a Disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or other release
or termination of such Lien in accordance with the Loan Documents, (ii) the
Administrative Agent’s failure to maintain possession of any stock certificate,
promissory note or other instrument delivered to it under the Collateral
Agreement or to file or record any document delivered to it for filing or
recording or (iii) the wilful misconduct of the Administrative Agent, and except
for Collateral consisting of real property to the extent such losses are covered
by the applicable title insurance policy;
(m)    any Guarantee or co-borrower obligation of the Borrower, the Co-Borrower
or any other Loan Party under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except upon the
consummation of any transaction permitted under this Agreement as a result of
which the Subsidiary Loan Party providing such Guarantee ceases to be a
Restricted Subsidiary or upon the termination of such Loan Document in
accordance with its terms;
(n)    Intercompany Subordinated Indebtedness of the Borrower or any other Loan
Party constituting Material Indebtedness shall cease to be, or shall be asserted
by any Loan Party not to be, validly subordinated in right of payment to the
Loan Document Obligations as provided in the Intercompany Note; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section 7.01), and at any time during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case without







--------------------------------------------------------------------------------

123
    


presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Solely for the purpose of determining whether a
Default or Event of Default has occurred under clause (i) or (j) of this
Section 7.01, any reference in any such clause to any Designated Subsidiary
shall be deemed not to include any Designated Subsidiary affected by any event
or circumstances referred to in any such clause that did not, as of the last day
of the most recent completed fiscal quarter of the Borrower, have total assets
equal to 5% or more of the Consolidated Total Assets of the Borrower (excluding
the assets of the Foreign Subsidiaries) and did not, as of the Test Period
ending on the last day of such fiscal quarter, have gross revenues equal to 5%
or more of the consolidated gross revenues of the Borrower (excluding the gross
revenues of the Foreign Subsidiaries), it being agreed that all Designated
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Designated
Subsidiary, for purposes of determining whether the condition specified above is
satisfied.
SECTION 7.02    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in this Article VII,
in the event that the Borrower reasonably expects to fail (or has failed) to
comply with Section 6.12 as of the last day of any fiscal quarter, at any time
during such fiscal quarter and until the expiration of the 10th Business Day
subsequent to the date the financial statements are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b) with respect to such fiscal
quarter (the “Cure Deadline”), the Borrower shall have the right to issue Equity
Interests (other than Disqualified Equity Interests) for cash or otherwise
receive cash contributions in respect of the Equity Interests (other than
Disqualified Equity Interests) of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of the Net Proceeds of such issuance or
contribution (the “Cure Amount”) pursuant to the exercise by the Borrower of
such Cure Right (provided such Cure Amount is received by the Borrower on or
before the applicable Cure Deadline) compliance with Section 6.12 as of the last
day of such fiscal quarter shall be recalculated giving effect to the following
pro forma adjustments:
(i)    Consolidated EBITDA shall be increased with respect to the applicable
fiscal quarter with respect to which such Cure Amount is received by the
Borrower and for the applicable subsequent periods that include such fiscal
quarter, solely for the purpose of determining whether an Event of Default has
occurred and is continuing as a result of a violation of Section 6.12 and,
subject to clause (b)(iv) below, not for any other purpose under this Agreement
(including for determining the Applicable Rate, the availability or usage of the
Available Amount or Qualifying Equity Proceeds or the availability or amount of
any baskets), by an amount equal to the Cure Amount and any prepayment of
Indebtedness with the Cure Amount shall be disregarded for purposes of measuring
compliance with Section 6.12 as of the last day of such fiscal quarter;
(ii)    if, after giving effect to such increase in Consolidated EBITDA, the
Borrower shall then be in compliance with the requirements of Section 6.12, the
Borrower shall be deemed to have satisfied the requirements of Section 6.12 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable Default
under Section 6.12 that had occurred shall be deemed cured for purposes of this
Agreement; and
(iii)    no Cure Amount shall reduce or be included in the calculations of
Consolidated First Lien Debt, Consolidated Senior Secured Debt or Consolidated
Total Debt in the fiscal quarter with respect to which such Cure Amount is
deemed applied;
provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.







--------------------------------------------------------------------------------

124
    


(b)    Notwithstanding anything herein to the contrary, (i) in each four
fiscal-quarter period there shall be no more than two fiscal quarters with
respect to which the Cure Right is exercised, (ii) there shall be no more than
five exercises of the Cure Right in the aggregate, (iii) the Cure Amount shall
be no greater than the amount required for purposes of complying with
Section 6.12 as of the end of the applicable Test Period (such amount, the
“Necessary Cure Amount”); provided, however, that, if the Cure Right is
exercised prior to the date financial statements are required to be delivered
for any fiscal quarter, then the Cure Amount shall be equal to the amount
reasonably determined by the Borrower in good faith to be required for purposes
of complying with Section 6.12 as of the last day of such fiscal quarter (such
amount, the “Expected Cure Amount”) and (iv) all Cure Amounts (other than any
excess of the Expected Cure Amount over the Necessary Cure Amount with respect
to any fiscal quarter) shall be disregarded for all purposes other than
determining compliance with Section 6.12 (including for determining the
Applicable Rate, the availability or usage of the Available Amount or Qualifying
Equity Proceeds or the availability or amount of any baskets).
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The Lenders hereby
authorize the Administrative Agent to enter into any Equal Priority
Intercreditor Agreement or Junior Lien Intercreditor Agreement in the event that
any such Equal Priority Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable, is required to be executed and delivered pursuant to
this Agreement and each Lender hereby agrees, upon execution and delivery of
such Equal Priority Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable, to be bound by and take no actions contrary to the
provisions of such Equal Priority Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable. The Lenders hereby authorize the
Administrative Agent to negotiate the terms of any Security Document.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the







--------------------------------------------------------------------------------

125
    


Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its







--------------------------------------------------------------------------------

126
    


intent to resign to the Lenders, the Issuing Banks and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which successor, so long as no Event of Default
shall have occurred and be continuing, shall be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the Borrower (to the extent required) and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, then the retiring Administrative Agent may (with the consent
of the Borrower, such consent not to be unreasonably withheld or delayed), on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.







--------------------------------------------------------------------------------

127
    


Each Lender, by delivering its signature page to the Restatement Agreement on
the Restatement Effective Date, or delivering its signature page to an
Assignment and Assumption, an Incremental Facility Agreement or a Refinancing
Facility Agreement pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Restatement Effective Date or the Restatement Effective Date.
No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Hedging
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
Notwithstanding anything herein to the contrary, neither no Person named on the
cover page of this Agreement as Joint Lead Arranger, Joint Bookrunner,
Co-Syndication Agent or Co-Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.
Except as set forth in the sixth paragraph of this Article, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and, except as set forth in the sixth paragraph of this
Article, none of the Borrower or any other Loan Party shall have any rights as a
third party beneficiary of any such provisions.
ARTICLE IX    

Miscellaneous







--------------------------------------------------------------------------------

128
    


SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
communication, as follows:
(i)    if to the Borrower or the Co-Borrower, to it at CoStar Group, Inc., 1331
L Street, NW, Washington, DC 20005, Attention of “Treasurer” (Fax
No. 888-893-3504) (email: ccolligan@costar.com), with a copy to
jcoleman@costar.com (Fax No. +1-202-346-6703) and swheeler@costar.com, it being
agreed that notice delivered to the Borrower shall be deemed to have been given
to the Co-Borrower upon delivery to the Borrower;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603-2300,
Attention of Lamekia Davis (Telephone No. (312) 732-2300; Fax No. (844)
235-1788) (email: lamekia.davis@chase.com or jpm.agency.cri@jpmorgan.com), with
a copy to JPMorgan Chase Bank, N.A., 395 North Service Road, 3rd Floor,
Melville, New York 11747, Attention of Alicia Schreibstein (Fax No. (631)
514-3222) (email: alicia.t.schreibstein@jpmorgan.com);
(iii)    if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and
(iv)    if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Borrower or the
Co-Borrower may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.
(c)    Any party hereto may change its address or fax number or email address
for notices and other communications hereunder by notice to the Administrative
Agent and the Borrower.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan







--------------------------------------------------------------------------------

129
    


Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Except as otherwise expressly provided in this Agreement or any other
Loan Document, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) (A) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
and (B) if agreed to by the Administrative Agent and the Borrower, the term
“LIBO Rate” may be amended to refer to a comparable successor rate, so long as,
in each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (ii) no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent or the waiver of any Default, Event of
Default or mandatory prepayment shall not constitute an increase of any
Commitment), (B) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.13(c)
or in the applicability of post-default interest, it being understood that a
waiver of a Default shall not constitute a reduction of interest for this
purpose), or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby, (C) postpone the scheduled
maturity date of any Loan, or the date of any scheduled amortization payment of
the principal amount of any Term Loan under Section 2.10, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby, (D) except as otherwise set forth in this Agreement, change
Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby, (E) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be); provided that, with the consent of the Required Lenders, the provisions
of this Section and the definition of the term “Required Lenders” may be amended
to include references to any new class of loans created under this Agreement (or
to lenders extending such loans) on substantially the same basis as the
corresponding references relating to the Existing Classes of Loans or Lenders,
(F) release Guarantees







--------------------------------------------------------------------------------

130
    


constituting all or substantially all the value of the Guarantees under the
Collateral Agreement, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document), (G)
release all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (except as expressly
provided in Section 9.14 or the applicable Security Document (including any such
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), it being understood that an amendment or other modification of the
type of obligations secured by the Security Documents shall not be deemed to be
a release of the Collateral from the Liens of the Security Documents), (H)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of Collateral or payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class, and (I) change any provisions of Section 5.02
of the Collateral Agreement, without the written consent of each Lender;
provided further that (1) no such agreement shall (x) amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent or any
Issuing Bank without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be, or (y) amend or modify the provisions of
Section 2.05 or any letter of credit application and any bilateral agreement
between the Borrower and any Issuing Bank regarding such Issuing Bank’s LC
Commitment or the respective rights and obligations between the Borrower and any
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and each applicable Issuing
Bank, respectively, and (2) any amendment, waiver or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular Class (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B), (C) or (D) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly and adversely affected by such amendment, waiver or
other modification or (y) in the case of any vote requiring the approval of all
Lenders or each affected Lender, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, (i) the consent
of the Lenders or the Required Lenders, as the case may be, shall not be
required (A) for the Administrative Agent to negotiate, execute and deliver on
behalf of the Secured Parties the Equal Priority Intercreditor Agreement or the
Junior Lien Intercreditor Agreement, or any amendment thereto, in connection
with any Permitted Equal Priority Secured Indebtedness or Permitted Junior Lien
Secured Indebtedness incurred in accordance with Section 6.01, (B) to make any
changes necessary to be made to this Agreement in connection with any borrowing
of Incremental Term Loans to effect the provisions of Section 2.21, (C) to
provide for any Incremental Revolving Commitment Increase, (D) otherwise to
effect the provisions of Section 2.21, 2.22, 2.23 or 2.24 in accordance with the
terms thereof, (E) to agree to any time period set forth in Schedule 5.13 to be
delivered on the Restatement Effective Date or (F) to negotiate any Security
Document with the Borrower or any other Loan Party and (ii) the Administrative
Agent and the Borrower may, without the consent of any Secured Party or any
other Person, amend this Agreement, the Collateral Agreement and any other
Security Document to add provisions with respect to “parallel debt” and other
non-U.S. guarantee and collateral matters, including any authorizations,
collateral trust arrangements or other granting of powers by the Lenders and the
other Secured Parties in favor of the Administrative Agent, in each case if such
amendment is necessary or desirable to create or perfect, or







--------------------------------------------------------------------------------

131
    


preserve the validity, legality, enforceability and perfection of, the
Guarantees and Liens contemplated to be created pursuant to this Agreement.
(c)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
(d)    Notwithstanding anything to the contrary contained in this Section 9.02,
the Borrower and the Administrative Agent may, without the input or consent of
the Lenders, (i) effect amendments, supplements or waivers to any of the
Security Documents, Guarantees, intercreditor agreements or related documents
executed by any Loan Party in connection with this Agreement if such amendment,
supplement or waiver is delivered in order (in each case, as determined by the
Administrative Agent in its sole discretion) (x) to comply with local law or
advice of local counsel or (y) to cause such Security Documents, Guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Loan Documents and (ii) effect changes to this Agreement
or any other Loan Document that are necessary and appropriate to provide for, or
make changes to, the Auction Procedures. To the extent notice has been provided
to the Administrative Agent pursuant to this Agreement with respect to the
inclusion of any Previously Absent Financial Maintenance Covenant or other
restrictive covenant, this Agreement shall be automatically and without further
action on the part of any Person hereunder and notwithstanding anything to the
contrary in this Section 9.02 deemed modified to include such Previously Absent
Financial Maintenance Covenant or other restrictive covenant on the date of the
incurrence of the applicable Indebtedness to the extent required by the terms of
this Agreement.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including expenses incurred in connection
with due diligence and the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and any other counsel for any of the foregoing
retained with the Borrower’s consent (such consent not to be unreasonably
withheld, conditioned or delayed), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein,
including the preparation, execution and delivery of the Engagement Letter and
the Fee Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Issuing Bank
and the Lenders, including the reasonable fees, charges and disbursements of one
counsel for any of the foregoing (and, if necessary, one firm of local counsel
in each appropriate jurisdiction (which may include a single local counsel
acting in multiple jurisdictions)), in connection with the enforcement or
protection of their rights in connection with the Loan Documents, including
their rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. All amounts payable under this Section 9.03(a) shall
be paid within ten Business Days after receipt by the Borrower of an invoice
relating thereto setting forth such amounts in reasonable detail.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person







--------------------------------------------------------------------------------

132
    


being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
arising out of any actual or prospective claim, litigation, investigation or
proceeding related to (i) the structuring, arrangement and the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of the Engagement Letter, the Fee Letter, this Agreement, the
other Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Engagement Letter, the Fee
Letter, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or alleged presence or Release of Hazardous Materials on or
from any Mortgaged Property or any other property currently or formerly owned or
operated by the Borrower or any Subsidiary, or any other Environmental Liability
to the extent related to the Borrower or any Subsidiary, in each case including
the reasonable and documented or invoiced out-of-pocket fees, charges and
disbursements of one counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for such affected Indemnified Institution), incurred by
or asserted against any Indemnitee, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Engagement Letter,
the Fee Letter, this Agreement or any other Loan Document, any Affiliate of any
of the foregoing or any third party (and regardless of whether any Indemnitee is
a party thereto and regardless of whether such claim, litigation or proceeding
is brought by a third party or by the Borrower or any of the Subsidiaries);
provided that such indemnity shall not, as to any Indemnified Institution, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnified Institution or any of its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach by such Indemnified Institution or one of its
Related Parties of this Agreement (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) any dispute
between and among Indemnified Institutions that does not involve an act or
omission by the Borrower or the Restricted Subsidiaries; provided that, in the
case of clause (iii) of the immediately preceding proviso, the Administrative
Agent and the Arrangers, to the extent fulfilling their respective roles as an
agent or arranger under the Loan Documents and in their capacities as such,
shall remain indemnified to the extent that none of the exceptions set forth in
clause (i) or (ii) of the immediately preceding proviso applies to such Person
at such time. This paragraph shall not apply with respect to Taxes, other than
any Taxes that represent losses or damages arising from any non-Tax claim. All
amounts payable under this Section 9.03(b) shall be paid within ten Business
Days after receipt by the Borrower of an invoice relating thereto setting forth
such amounts in reasonable detail.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof), any Issuing Bank or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent), such Issuing Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing Bank
in connection







--------------------------------------------------------------------------------

133
    


with such capacity. For purposes of this Section, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures, outstanding Term Loans and unused Commitments at the time (or most
recently outstanding and in effect).
(d)    No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct, bad faith or gross negligence (as determined
by a court of competent jurisdiction in a final, non-appealable decision). None
of the Borrower, any Restricted Subsidiary or any other Loan Party or any
Indemnitee shall have any liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that nothing contained in this sentence will limit the indemnity and
reimbursement obligations of the Borrower set forth in this Section.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.03, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, any Arranger,
any Issuing Bank and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Notwithstanding anything to the contrary contained herein, other than
acquisitions or repurchases of Term Loans by the Borrower pursuant to Purchase
Offers under Section 2.23 or pursuant to clause (e) below, neither the Borrower
nor any Affiliate of the Borrower may acquire by assignment, participation or
otherwise any right to or interest in any of the Commitments or Term Loans
hereunder (and any such attempted acquisition shall be null and void). Subject
to the conditions set forth in paragraph (b)(ii) below, and subject to paragraph
(b)(vi) below, any Lender may assign to one or more Eligible Assignees (or,
pursuant to Section 2.23, the Borrower) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment of Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund, (2) for an assignment to a Revolving Lender and (3) if an Event
of Default under paragraph (a), (b), (i) or (j) of Section 7.01 has occurred and
is continuing, for any other assignment; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required (1) for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund, (2) for an assignment to a Revolving
Lender or (3) for an assignment to the Borrower under Section 2.23; and







--------------------------------------------------------------------------------

134
    


(C)    each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans and (y) $5,000,000, in each case unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that no such consent of the Borrower shall be required if an Event of Default
under paragraph (a), (b), (i) or (j) of Section 7.01 has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and
(D)    the assignee, if it shall not be a Lender or the Borrower, shall deliver
to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).
(iv)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the







--------------------------------------------------------------------------------

135
    


Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and, as
to entries pertaining to it, any Issuing Bank or Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register, including, if applicable, any
cancelation of Term Loans required pursuant to Section 2.23; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.
(vi)    It being understood and agreed that notwithstanding anything to the
contrary contained herein, for as long as either Goldman Sachs Bank USA or
Goldman Sachs Lending Partners LLC, as applicable, is a Lender hereunder, no
consent of the Borrower shall be required for an assignment by or to Goldman
Sachs Bank USA to or by Goldman Sachs Lending Partners LLC. For the avoidance of
doubt, it is further understood and agreed that the foregoing provisions of this
clause (vi) shall only apply exclusively in connection with an assignment
between Goldman Sachs Bank USA and Goldman Sachs Lending Partners LLC.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to







--------------------------------------------------------------------------------

136
    


approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (ii) of the first
proviso to Section 9.02(b) that adversely affects such Participant or requires
the approval of all the Lenders. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16, and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant to which it has sold
a participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    In addition to the provisions of Section 2.23 and notwithstanding
anything else to the contrary contained in this Agreement, any Lender may, at
any time, assign all or a portion of its Term Loans and its related rights and
obligations under this Agreement to a Purchasing Borrower Party (which
assignment will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Loan Documents); provided that,
(i)    no Event of Default has occurred or is continuing or would result
therefrom;
(ii)    such assignment shall be effected pursuant to an open market purchase;
(iii)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments, Revolving Loans, Extended Revolving Commitments or
Extended Revolving Loans to any Purchasing Borrower Party;







--------------------------------------------------------------------------------

137
    


(iv)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder; and
(v)    no Purchasing Borrower Party may use the proceeds from Revolving Loans or
Extended Revolving Loans (or any other revolving credit facility that is
effective in reliance on Section 6.01(a)(i) or Section 6.01(a)(ii)) to purchase
any Term Loans.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. Any Loan Document may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment advices submitted by them (but do not supersede any
provisions of the Engagement Letter or the Fee Letter (or any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Bank) that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). This Agreement shall become effective as provided in Section
3 of the Restatement Agreement, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of any Loan
Document by facsimile or other electronic imaging shall be effective as delivery
of a manually executed counterpart of such Loan Document.







--------------------------------------------------------------------------------

138
    


SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at stated maturity, by acceleration,
or otherwise) to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or Issuing Bank, or by such an Affiliate, to or for the credit or
the account of the Borrower or the Co-Borrower against any of and all the
obligations then due and payable of the Borrower or the Co-Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have. Each Lender and Issuing Bank agrees promptly
to notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender or Issuing Bank, as applicable; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any enforcement action or proceeding
relating to this Agreement or any other Loan Document, including any such action
or proceeding in connection with the exercise of remedies with respect to
Collateral, against the Borrower, the Co-Borrower or any of their properties in
the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.







--------------------------------------------------------------------------------

139
    


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors
which in each case shall be subject to confidentiality obligations, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that, unless prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any regulatory authority (other than
any such request in connection with an examination of the Administrative Agent,
applicable Lender or Issuing Bank) for disclosure of any such non-public
Information prior to disclosure of such Information, (c) to the extent required
by applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with (i) the exercise of any remedy
or the enforcement of any right under this Agreement or any other Loan Document
in any litigation or arbitration action or proceeding relating thereto, to the
extent such disclosure is reasonably necessary in connection with such
litigation or arbitration action or proceeding (provided that the Borrower shall
be given notice thereof and a reasonable opportunity to seek a protective court
order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter)) and (ii) any
foreclosure, sale or other disposition of any Collateral in connection with the
exercise of remedies under the Security Documents, subject to each potential
transferee of such Collateral having entered into customary confidentiality
undertakings with respect to such Collateral prior to the disclosure thereof to
such Person (which confidentiality obligations will cease to apply to any
transferee upon the consummation of its acquisition of such Collateral),
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or any Restricted Subsidiary and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or







--------------------------------------------------------------------------------

140
    


(ii) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any Affiliate of any of the foregoing on a nonconfidential basis from a
source other than the Borrower that, to the knowledge of the Administrative
Agent or the applicable Lender, Issuing Bank or Affiliate, is not subject to
contractual or fiduciary confidentiality obligations. For purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or any Subsidiary or their businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14    Release of Liens and Guarantees. (a) The Lenders hereby
irrevocably agree that the Liens granted to the Administrative Agent by the Loan
Parties on any Collateral shall be automatically released (i) in full, as set
forth in clause (b) below, (ii) upon the sale, transfer or other Disposition of
such Collateral (including as part of or in connection with any other sale,
transfer or other Disposition permitted under this Agreement) to a joint venture
permitted under this Agreement or to any Person other than a wholly owned
Domestic Subsidiary that is not a Subsidiary Loan Party (unless such Domestic
Subsidiary becomes a Subsidiary Loan Party pursuant to, or in connection with,
such sale, transfer or other Disposition), in each case, to the extent such
sale, transfer or other Disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on a certificate
to that effect provided to it by any Loan Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Loan Party by a Person that is not a Loan Party, upon
termination or expiration of such lease or to the extent such Collateral is or
becomes an Excluded Asset, upon any occurrence of such event, (iv) if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required in accordance with Section 9.02), (v) to the extent the property
constituting such Collateral is owned by any Restricted Subsidiary, upon the
release of such Restricted Subsidiary from its obligations under the Collateral
Agreement (in accordance with the second succeeding sentence and Section 7.13 of
the Collateral Agreement) and (vi) as required by the Administrative Agent to
effect any sale, transfer or other Disposition of Collateral in connection with
any exercise of remedies of the Administrative Agent pursuant to the Security
Documents. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary shall be released from the Guarantees under the Collateral
Agreement upon consummation of any transaction permitted hereunder resulting in
such Restricted Subsidiary ceasing to constitute a Restricted Subsidiary, or







--------------------------------------------------------------------------------

141
    


otherwise becoming an Excluded Subsidiary or otherwise ceasing to be subject to
the Collateral and Guarantee Requirement. The Lenders hereby authorize the
Administrative Agent to, and the Administrative Agent will at the sole cost and
expense of the Borrower or applicable Loan Party, execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantee or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender. Any representation, warranty or covenant contained in any Loan Document
relating to any such Guarantee or Collateral shall no longer be deemed to be
repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Loan Document Obligations (other than contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or back-stopped in a manner
satisfactory to the applicable Issuing Bank and the Issuing Banks have no
further obligation to issue or amend Letters of Credit, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any
Obligations that are not Loan Document Obligations or any contingent or
indemnification obligations not then due. Any such release of Liens securing the
Loan Document Obligations shall be deemed subject to the provision that such
Liens shall be reinstated if after such release any portion of any payment in
respect of the Loan Document Obligations secured thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or other Loan
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.
SECTION 9.15    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
SECTION 9.16    No Fiduciary Relationship. Each of the Borrower and the
Co-Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Co-Borrower, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders,
the Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from, and may have economic
interests that conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or
their Affiliates has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates.
SECTION 9.17    Non-Public Information.







--------------------------------------------------------------------------------

142
    


(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower, the Co-Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower, the Co-Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
(b)    The Borrower, the Co-Borrower and each Lender acknowledge that, if
information furnished by the Borrower or the Co-Borrower pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that the Borrower or the Co-Borrower has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower or the Co-Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. Each of the Borrower and the Co-Borrower
agrees to clearly designate all information provided to the Administrative Agent
by or on behalf of the Borrower or the Co-Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Borrower or the
Co-Borrower without liability or responsibility for the independent verification
thereof.
SECTION 9.18    Co-Borrower Obligations.
(a)    Joint and Several Liability. In consideration of the establishment of the
Commitments and the making of the Loans and issuance of the Letters of Credit
hereunder, and of the benefits to the Borrower and the Co-Borrower that are
anticipated to result therefrom, each of the Borrower and the Co-Borrower agrees
that, notwithstanding any other provision contained herein or in any other Loan
Document, the Co-Borrower will be a co-borrower hereunder and shall be fully
liable for all of the Obligations, both severally and jointly, with the
Borrower. Accordingly, the Co-Borrower irrevocably agrees with each Lender and
the Administrative Agent and their respective successors and assigns that the
Co-Borrower will make prompt payment in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) of the
Obligations, strictly in accordance with the terms thereof. The Co-Borrower
hereby further agrees that if any Loan Party shall fail to pay in full when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Obligations, then it will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
(b)    Obligations Unconditional. The obligations of the Co-Borrower under
paragraph (a) above are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other Loan Document, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations of
the Co-Borrower hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed







--------------------------------------------------------------------------------

143
    


that the occurrence of any one or more of the following shall not affect the
joint and several liability of the Co-Borrower hereunder:
(i)    at any time or from time to time, without notice to the Co-Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted; or
(iii)    the maturity of any of the Obligations shall be accelerated or delayed,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.
(c)    Certain Waivers. The Co-Borrower hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against either it or the Borrower under this Agreement or
any other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.
(d)    Reinstatement. The obligations of the Co-Borrower under this Section
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or the Co-Borrower in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
(e)    Remedies. Each of the Borrower and the Co-Borrower agrees that, as
between them, in their capacity as co-obligors with joint and several liability,
and the Lenders, the obligations of either of them under this Agreement may be
declared to be forthwith due and payable as provided in Article VII hereof (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against either of them and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by one of them) shall forthwith
become due and payable by the other, in its capacity as obligor or co-obligor,
as applicable, for purposes of such paragraph (a).
(f)    Continuing Obligation. Each of the agreements of the Borrower and the
Co-Borrower in this Section is a continuing agreement and undertaking, and shall
apply to all Obligations whenever arising.
(g)    Standstill. Upon payment by the Co-Borrower of any sums as provided under
paragraph (a) above, all rights, if any, of the Co-Borrower against the Borrower
arising as a result thereof by way of subrogation or otherwise shall in all
respects be irrevocably waived prior to the indefeasible payment in full in cash
of all of the Obligations.
SECTION 9.19    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or







--------------------------------------------------------------------------------

144
    


understanding among any the parties hereto, each party hereto acknowledges that
any liability of any EEA Financial Institution arising under any Loan Document
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.











--------------------------------------------------------------------------------








Amended and Restated Schedules







--------------------------------------------------------------------------------

    




Schedule 1.01A
Existing Letters of Credit




Letter of Credit, dated December 1, 2014, in the amount of $221,906 under that
certain Continuing Agreement for Commercial & Standby Letters of Credit with JP
Morgan Chase Bank, N.A.

















--------------------------------------------------------------------------------


    


Schedule 2.01
Commitments
Lender
Revolving Commitment
LC Commitment
JPMorgan Chase Bank, N.A.


$100,000,000.00




$4,000,000.00


Bank of America, N.A.


$100,000,000.00




$4,000,000.00


Citibank, N.A.


$100,000,000.00




$4,000,000.00


SunTrust Bank


$100,000,000.00




$4,000,000.00


Wells Fargo Bank, N.A.


$100,000,000.00




$4,000,000.00


Goldman Sachs Bank USA


$75,000,000.00


—
Capital One, National Association


$55,000,000.00


—
Regions Bank


$55,000,000.00


—
HSBC Bank USA, N.A.


$32,500,000.00


—
PNC Bank, National Association


$32,500,000.00


—
TOTAL


$750,000,000.00




$20,000,000.00
















--------------------------------------------------------------------------------


    


Schedule 3.05
Mortgaged Properties


None









--------------------------------------------------------------------------------


    


Schedule 3.11A
Subsidiaries and Joint Ventures
Name of Subsidiary
Jurisdiction of Organization
Ownership Interest
Owned By
Subsidiary Loan Party
(Y/N)
Excluded Subsidiary
(Y/N)
Unrestricted Subsidiary
(Y/N)
CoStar Realty Information, Inc.
Delaware
100%
CoStar Group, Inc.
Y
N
N
CoStar International LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
CoStar Field Research, LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
CoStar Portfolio Strategy, LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
CoStar Limited
U.K.
100%
CoStar Group, Inc.
Y
Y
N
CoStar UK Limited
U.K.
100%
CoStar Limited
Y
Y
N
Grecam S.A.S.
France
100%
CoStar Limited
N
Y
N
CoStar Realty Information Canada Ltd.
B.C.
100%
CoStar Group, Inc.
N
Y
N
CS Land LLC
Delaware
100%
CoStar Realty Information, Inc.
Y
Y
N
Network Communications, LLC
Georgia
100%
CoStar Realty Information, Inc.
Y
N
N
Westside Rentals, LLC
California
100%
CoStar Realty Information, Inc.
Y
Y
N
Westside Credit Services, LLC
California
100%
CoStar Realty Information, Inc.
Y
Y
N
The Screening Pros, LLC
California
100%
CoStar Realty Information, Inc.
Y
Y
N








--------------------------------------------------------------------------------

    


Name of Subsidiary
Jurisdiction of Organization
Ownership Interest
Owned By
Subsidiary Loan Party
(Y/N)
Excluded Subsidiary
(Y/N)
Unrestricted Subsidiary
(Y/N)
Property and Portfolio Research Ltd.
U.K.
100%
CoStar Portfolio Strategy, LLC
N
Y
N
CoStar Europe Ltd.
U.K.
100%
Property and Portfolio Research Ltd.
N
Y
N
CoStar España, S.L.
Spain
100%
CoStar Europe Ltd.
N
Y
N
Thomas Daily GmbH
Germany
100%
CoStar Europe Ltd.
N
Y
N














--------------------------------------------------------------------------------


    


Schedule 3.11B
Disqualified Equity Interests


None







--------------------------------------------------------------------------------


    


Schedule 3.12
Insurance
See Attached









--------------------------------------------------------------------------------


    


Schedule 5.13


Post-Closing Collateral Obligations
Within 30 days after the Restatement Effective Date (or such later date as the
Administrative Agent may reasonably agree):
1.
the Borrower shall (i) deliver to the Administrative Agent an original stock
certificate together with the corresponding undated stock power, duly executed
in blank, representing 100% of the equity interests of Property & Portfolio
Research Limited held by CoStar Portfolio Strategy, LLC or (ii) amend the
governing documents of Property & Portfolio Research Limited so that no such
stock certificate shall be required to be delivered pursuant to the Loan
Documents;

2.
the Borrower shall deliver to the Administrative Agent an original counterpart
to an undated note power to the Intercompany Note executed on behalf of Thomas
Daily GMBH; and

3.
to the extent required by the Collateral Agreement, the Borrower and the
Administrative Agent shall enter into IP Security Agreements with respect to
material domestic Intellectual Property described in the Perfection Certificate
delivered by the Borrower on the Restatement Effective Date, which Intellectual
Property is not the subject of an existing IP Security Agreement.














--------------------------------------------------------------------------------


    


Schedule 6.01
Existing Indebtedness
None













--------------------------------------------------------------------------------






Schedule 6.02
Existing Liens


#
Debtor
Secured Party
Jurisdiction
UCC File No.
File Date
Collateral


1
CoStar Group, Inc.
Ikon Financial Services
DE
20104513390
12/21/2010
Certain equipment
2
CoStar Group, Inc.
Presidio Technology Capital, LLC
DE
201222162016
6/6/2012
Certain equipment










--------------------------------------------------------------------------------





Schedule 6.04
Existing Investments
Restricted Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
CoStar Group, Inc.
CoStar Realty Information, Inc.
3
2
8,000
2,000
100%
CoStar Group, Inc.
CoStar Limited
2
100
100%
CoStar Group, Inc.
CoStar Realty Information Canada Ltd.
2


5
100


110




100%
CoStar Realty Information, Inc.
CoStar International LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
CoStar Portfolio Strategy, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
CoStar Field Research, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
Network Communications, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
Westside Rentals, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
Westside Credit Services, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
The Screening Pros, LLC
N/A
N/A
100%
CoStar Realty Information, Inc.
CS Land LLC
N/A
N/A
100%
CoStar Portfolio Strategy, LLC
Property & Portfolio Research Limited
101
1
100%
CoStar Limited
CoStar UK Limited
1001
4,512,372
100%
CoStar Limited
Grecam S.A.S.
Registered securities
10,798
100%
Property and Portfolio Research Ltd.
CoStar Europe Ltd.
1
2
1
1
100%
CoStar Europe Ltd.
CoStar España, S.L.
N/A
100,000
100%
CoStar Europe Ltd.
Thomas Daily GmbH
N/A (Serial No. 1)
1
100%





Variable rate debt instruments with an auction reset feature, mostly AAA-rated
auction rate securities (“ARS”), which are primarily student loan securities
supported by guarantees from the Federal Family Education Loan Program (“FFELP”)
of the U.S. Department of Education 1




___________________________


1 The par value of the ARS as of June 30, 2017 was $10,800,000. The fair value
of the ARS as of June 30, 2017 was $9,952,022. The maturity dates of the ARS
vary between March 1, 2042 and January 1, 2044.







--------------------------------------------------------------------------------






Schedule 6.10
Existing Restrictions
None







--------------------------------------------------------------------------------






Amended and Restated Exhibits







--------------------------------------------------------------------------------


EXHIBIT A


[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor: ________________________________________________________    

2.
Assignee: ________________________________________________________    
[and is an Affiliate/Approved Fund of [Identify Lender]]1 

3.
Borrower: CoStar Group, Inc.

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement



_________________________
1 Select as applicable.







--------------------------------------------------------------------------------


2




5.
Credit Agreement: Amended and Restated Credit Agreement dated as of October 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CoStar Group, Inc., as Borrower, CoStar
Realty Information, Inc., as Co-Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent

6.
Assigned Interest:2 

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans3
Revolving Commitment/Loans
$
$
%
[ ]4
$
$
%



Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.




__________________________
2 
Must comply with the minimum assignment amount set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

3 
Set forth, to at least nine decimals, as a percentage of the Commitments/Loans
of all Term Lenders, Revolving Lenders or Incremental Term Lenders of any
Series, as applicable.

4 
In the event Incremental Term Commitments/Loans of any Series are established
under Section 2.21 of the Credit Agreement or Refinancing Term Commitments/Loans
of any Series are established under Section 2.24 of the Credit Agreement, refer
to the Series of such Incremental Term Commitments/Loans or Refinancing Term
Commitments/Loans assigned

    







--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor,

by
    _________________
    Name:
Title:




[NAME OF ASSIGNEE], as Assignee,

by
    _________________        
     Name:
Title:





--------------------------------------------------------------------------------






[Consented to and]5 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

    by
        ___________________________    
        Name:
Title:




[Consented to:]6

[COSTAR GROUP, INC., as Borrower,]

    by
        ___________________________    
        Name:
Title:




[Consented to:]7

[ISSUING BANK,]

    by
        ____________________________    
        Name:
Title:














_____________________


5 
To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.

6 
To be included only if the consent of the Borrower is required by Section
9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit Agreement.

7 
To be included only if the consent of any Issuing Bank is required by Section
9.04(b)(i)(C) of the Credit Agreement.






--------------------------------------------------------------------------------


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the Co-Borrower, any of the Borrower’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, the Co-Borrower, any of the
Borrower’s Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is a
U.S. Person, attached to this Assignment and Assumption is IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax,
(vi) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.17 of the
Credit Agreement, duly completed and executed by the Assignee, and (vii) it does
not bear a relationship to the Borrower or the Co-Borrower as described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.





--------------------------------------------------------------------------------

2


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.







--------------------------------------------------------------------------------


EXHIBIT C-1



[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, IL 60603
Attention: Lamekia Davis
Fax: (844) 235-1788


Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
395 N. Service Rd., Floor 3
Melville, NY 11747
Attention: Alicia Schreibstein
Fax: (631) 514-3222
[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement. This notice constitutes a Borrowing Request
and the Borrower hereby gives you notice, pursuant to Section 2.03 of the Credit
Agreement, that it requests a Borrowing under the Credit Agreement, and in
connection therewith specifies the following information with respect to such
Borrowing:
(A)
Class of Borrowing:1 ____________________________________

(B)
Aggregate principal amount of Borrowing :2 $_________________

(C)
Date of Borrowing (which is a Business Day): ________________

(D)
Type of Borrowing:3 ____________________________________

____________________
1 
Specify Extended Term Borrowing, Revolving Borrowing (including whether such
Revolving Borrowing constitutes an Extended Revolving Borrowing), Incremental
Term Borrowing or Refinancing Term Borrowing, and if applicable, specify the
Series.

2 Must comply with Section 2.02(c) of the Credit Agreement.







--------------------------------------------------------------------------------

2




(E)
Interest Period and the last daythereof:4 _____________________

(F)
[Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)]

[Issuing Bank to which proceeds of the requested Borrowing are to be disbursed:
____________________]5 
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby and the use of proceeds
thereof, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01(b) of the Credit Agreement.


Very truly yours,

COSTAR GROUP, INC.,
 
By:
 
 
Name:
 
Title:

















________________________________________________________________________


3    Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
4    Applicable to Eurocurrency Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, to the extent made available by all Lenders participating in the
requested Borrowing, twelve months). If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
    5 Specify only in the case of a Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) of the Credit
Agreement





--------------------------------------------------------------------------------


EXHIBIT C-2




[FORM OF] LETTER OF CREDIT REQUEST
Dated      1      
JPMorgan Chase Bank, N.A.
as Administrative Agent for the Lenders
383 Madison Avenue    
New York, NY 10179

[Issuing Bank and address]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc., as Borrower,
CoStar Realty Information, Inc., as Co-Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.
[We hereby request that the Issuing Bank, in its individual capacity, issue a
Letter of Credit for the account of [the undersigned] [ ]2 on       3     ,
which Letter of Credit shall be denominated in dollars and shall be in the
aggregate amount of       4     . The beneficiary of the requested Letter of
Credit will be      5      , and such Letter of Credit will be in support of
     6       and will have a stated expiration date of      7    .8] [We hereby
request
______________________
1 Insert date of Letter of Credit Request.
2 The Borrower may request the issuance of Letters of Credit for the account of
a Restricted Subsidiary if permitted by 2.05(a).
3 Insert date of issuance, which shall be a Business Day that is at least [two
(2)] Business Days from the date hereof.
4 Insert aggregate initial amount of the Letter of Credit.
5 Insert name and address of beneficiary.
6 Insert brief description of supportable obligations.
7 Insert the last date upon which drafts may be presented which may not be later
than the dates referred to in Section 2.05(c) of the Credit Agreement.
8 Also include any other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare the Letter of Credit.





--------------------------------------------------------------------------------





that the Issuing Bank, in its individual capacity, amend, renew or extend an
existing Letter of Credit that was issued by the Issuing Bank for the account of
[the undersigned]9 on    10    . Such existing Letter of Credit was issued for
the benefit of      11     , in the aggregate amount of     12      and has an
expiration date of      13     . Attached to this Letter of Credit Request is a
description of requested amendment, renewal or extension of such existing Letter
of Credit.]
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the issuance, amendment, renewal or extension of the
Letter of Credit requested hereby, (i) the LC Exposure will not exceed
$20,000,000, (ii) the Aggregate Revolving Exposure will not exceed the Aggregate
Revolving Commitment, (iii) no Revolving Lender will have a Revolving Exposure
greater than its Revolving Commitment and (iv) unless otherwise agreed by the
applicable Issuing Bank, the portion of the LC Exposure attributable to Letters
of Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank.


Very truly yours,

COSTAR GROUP, INC.,
 
By:
 
 
Name:
 
Title:









_______________________


9 Insert name of account party if the Letter of Credit was issued for the
account of a Restricted Subsidiary.
10 Insert date of issuance of the existing Letter of Credit.
11 Insert name and address of beneficiary of the existing Letter or Credit.
12 Insert aggregate amount of the existing Letter of Credit.
13 Insert date of expiration of the existing Letter of Credit.


 
2
 




--------------------------------------------------------------------------------


EXHIBIT D






















[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT
dated as of April 1, 2014,
as amended and restated as of
October 19, 2017,
among
COSTAR GROUP, INC.,
COSTAR REALTY INFORMATION, INC.,
THE SUBSIDIARIES OF COSTAR GROUP, INC.
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




















--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I

Definitions
SECTION 1.01. Defined Terms    1
SECTION 1.02. Other Defined Terms    1


ARTICLE II

Guarantee
SECTION 2.01. Guarantee    6
SECTION 2.02. Guarantee of Payment; Continuing Guarantee    6
SECTION 2.03. No Limitations    7
SECTION 2.04. Reinstatement    8
SECTION 2.05. Agreement To Pay; Subrogation    9
SECTION 2.06. Information    9
SECTION 2.07. Payments Free of Taxes    9




ARTICLE III

Pledge of Securities


SECTION 3.01. Pledge    9
SECTION 3.02. Delivery of the Pledged Collateral    10
SECTION 3.03. Representations, Warranties and Covenants    11
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests    12
SECTION 3.05. Registration in Nominee Name; Denominations    13
SECTION 3.06. Voting Rights; Dividends and Interest    13




ARTICLE IV

Security Interests in Personal Property


SECTION 4.01. Security Interest    15
SECTION 4.02. Representations and Warranties    17
SECTION 4.03. Covenants    19
SECTION 4.04. Other Actions    22
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral    23
SECTION 4.06. Collections    24





--------------------------------------------------------------------------------





ARTICLE V

Remedies
SECTION 5.01. Remedies Upon Default    25
SECTION 5.02. Application of Proceeds    26
SECTION 5.03. Grant of License to Use Intellectual Property    27
SECTION 5.04. Securities Act    28
ARTICLE VI

Indemnity, Subrogation and Subordination
SECTION 6.01. Indemnity and Subrogation    29
SECTION 6.02. Contribution and Subrogation    29
SECTION 6.03. Subordination    30
ARTICLE VII

Miscellaneous
SECTION 7.01. Notices    30
SECTION 7.02. Waivers; Amendment    30
SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification    31
SECTION 7.04. Successors and Assigns    31
SECTION 7.05. Survival of Agreement    31
SECTION 7.06. Counterparts; Effectiveness; Several Agreement    32
SECTION 7.07. Severability    32
SECTION 7.08. Right of Set-Off    32
SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process    33
SECTION 7.10. WAIVER OF JURY TRIAL    34
SECTION 7.11. Headings    34
SECTION 7.12. Security Interest Absolute    34
SECTION 7.13. Termination or Release    34
SECTION 7.14. Additional Subsidiaries    35
SECTION 7.15. Administrative Agent Appointed Attorney-in-Fact    35









--------------------------------------------------------------------------------






Schedules
Schedule I    Subsidiary Loan Parties
Schedule II    Pledged Equity Interests; Pledged Debt Securities
Schedule III    Intellectual Property
Schedule IV    Commercial Tort Claims
Exhibits
Exhibit I    Form of Supplement
Exhibit II-1    Form of Trademark Security Agreement
Exhibit II-2    Form of Copyright Security Agreement
Exhibit II-3    Form of Patent Security Agreement











--------------------------------------------------------------------------------






[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT dated as of April 1, 2014, as
amended and restated as of October 19, 2017 (this “Agreement”), among COSTAR
GROUP, INC., COSTAR REALTY INFORMATION, INC., the Subsidiaries from time to time
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among COSTAR GROUP, INC., a Delaware corporation
(the “Borrower”), COSTAR REALTY INFORMATION, INC., a Delaware corporation (the
“Co-Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning specified in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)     The rules of construction specified in Section 1.03 and 1.04 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.     Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).





--------------------------------------------------------------------------------

2


“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.
“Claiming Party” has the meaning assigned to such term in Section 6.02.
“Co-Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.
“Contributing Party” has the meaning assigned to such term in Section 6.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright owned by any Grantor or
that such Grantor otherwise has the right to license, or granting any right to
any Grantor under any Copyright owned by any other Person or that such other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any similar office in any other country), including, in the case of any Grantor,
the registered United States Copyrights set forth next to its name on
Schedule III.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) any other Swap Obligation





--------------------------------------------------------------------------------

3


designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and counterparty applicable to
such Swap Obligations. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Tax Subsidiaries” means (i) any Subsidiary that is a CFC or (ii) any
FSHCO.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“Grantors” means the Borrower, the Co-Borrower and the Subsidiary Loan Parties.
“Guarantors” means the Borrower (except with respect to obligations of the
Borrower), the Co-Borrower and the Subsidiary Loan Parties.
“Indemnified Amount” has the meaning assigned to such term in Section 6.02.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential proprietary databases, confidential or proprietary
technical and business information, know-how, show-how or other data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“IP Security Agreement” means a fully executed short form agreement,
substantially in the form of Exhibit II-1, Exhibit II-2 or Exhibit II-3 hereto,
as applicable, or otherwise reasonably satisfactory to the Administrative Agent,
containing a description of Article 9 Collateral consisting of Intellectual
Property and suitable for recording by the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Person is a party, including those exclusive Copyright Licenses covering
registered United States Copyrights under which any Grantor is a licensee listed
on Schedule III.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or





--------------------------------------------------------------------------------

4


allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under or pursuant to the Credit
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) Loan Document Obligations, (b) to the extent designated
by the applicable Lender in a written notice to the Administrative Agent as
“Obligations” hereunder (provided that any such obligations owed to the
Administrative Agent shall be deemed “Obligations” hereunder), any Cash
Management Obligations (as defined in the Credit Agreement) of each Loan Party
owed to a Lender or an Affiliate of a Lender arising from Cash Management
Services, and (c) the due and punctual payment and performance of all Hedging
Obligations (as defined in the Credit Agreement) of each Loan Party under each
Hedging Agreement that (i) is in effect on the Original Closing Date or the
Restatement Effective Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Original Closing Date or the Restatement Effective Date,
as applicable or (ii) is entered into after the Restatement Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into; provided, however, the term “Obligations”
shall not create any guarantee by any Guarantor of or grant of security interest
by any Guarantor to support any Excluded Swap Obligations of such Guarantors.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention covered by a
Patent now or hereafter owned by any Grantor, or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to make, use or sell
any invention covered by a Patent owned by any other Person, or that any other
Person now or hereafter otherwise has the right to license, and all rights of
any Grantor under any such agreement.





--------------------------------------------------------------------------------

5


“Patents” means with respect to any Person all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations thereof, and
all applications for letters patent of the United States or the equivalent
thereof in any other country, including registrations and pending applications
in the United States Patent and Trademark Office or any similar offices in any
other country, including those United States registrations and applications
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Perfection Certificate” means the Perfection Certificate dated the Restatement
Effective Date delivered by the Borrower to the Administrative Agent pursuant to
Section 4.01(b) of the Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership certificates or other certificated
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services (as defined in the
Credit Agreement) the liabilities in respect of which constitute Obligations,
(e) each counterparty to any Hedging Agreement with a Loan Party the Hedging
Obligations under which constitute Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.


“Security Interest” has the meaning assigned to such term in Section 4.01(a).
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Restatement Effective Date, in each case other than those that have been
released pursuant to Section 7.13; provided, however that in no case shall
Subsidiary Loan Parties mean or include any Excluded Tax Subsidiaries.





--------------------------------------------------------------------------------

6


“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor, or
that any Grantor otherwise has the right to license, or granting any Grantor any
right to use any Trademark now or hereafter owned by any other Person, or that
any other Person otherwise has the right to license, and all rights of any
Grantor under any such agreement.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof, and all registrations and
applications filed in connection therewith, including registrations and
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all extensions or renewals thereof, including, in the
case of any Grantor, the United States registrations and applications set forth
next to its name on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
ARTICLE II

Guarantee
SECTION 2.01.     Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.
SECTION 2.02.     Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have





--------------------------------------------------------------------------------

7


stayed the accrual of collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of any of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of the Borrower, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.
SECTION 2.03.     No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13 and
paragraph (c) below, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations, or otherwise. Without limiting the
generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 7.13, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on, any security held by the Administrative Agent
or any other Secured Party for any of the Obligations; (iv) any default, failure
or delay, wilful or otherwise, in the performance of the Obligations; (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
the Obligations (excluding contingent obligations (other than any such
obligations in respect of a Letter of Credit) as to which no claim has been
made)); (vi) any illegality, lack of validity or lack of enforceability of any
of the Obligations; (vii) any change in the corporate existence, structure or
ownership of any Loan Party, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Loan Party or its assets or any resulting
release or discharge of any of the Obligations; (viii) the existence of any
claim, set-off or other rights that any Guarantor may have at any time against
the Borrower, the Administrative Agent, any other Secured Party or any other
Person, whether in connection with the Credit Agreement, the other Loan
Documents or any unrelated transaction; (ix) this Agreement having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Original Closing
Date; (x) the fact that any Person that, pursuant to the Loan Documents, was
required to become a party hereto may not have executed or is not effectually
bound by this Agreement, whether or not this fact is known to the Secured
Parties; (xi) any action





--------------------------------------------------------------------------------

8


permitted or authorized hereunder; or (xii) any other circumstance (including
any statute of limitations), or any existence of or reliance on any
representation by the Administrative Agent, any other Secured Party or any other
Person, that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrower, any Guarantor or any other guarantor or surety
(other than the payment in full in cash of the Obligations (excluding contingent
obligations (other than any such obligations in respect of a Letter of Credit)
as to which no claim has been made)). Each Guarantor expressly authorizes the
Secured Parties to take and hold security in accordance with the terms of the
Loan Documents for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
(b)     To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may, at
their election and in accordance with the terms of the Loan Documents and
applicable law, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.
(c)     The guarantee given by each Guarantor incorporated in England and Wales
does not apply to any liability to the extent that it would result in this
guarantee constituting unlawful financial assistance within the meaning of
Section 677 of the Companies Act 2006 or any equivalent provision of any
applicable law.
SECTION 2.04.     Reinstatement. Each of the Guarantors agrees that, unless
released pursuant to Section 7.13(b), its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.





--------------------------------------------------------------------------------

9


SECTION 2.05.     Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
SECTION 2.06.     Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
SECTION 2.07.     Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Guarantor hereunder or under any other Loan Document
shall be made without withholding for any Taxes to the same extent that payments
by the Borrower are required to be so made pursuant to the terms of Section 2.17
of the Credit Agreement. The provisions of Section 2.17 of the Credit Agreement
shall apply to each Guarantor, mutatis mutandis.
ARTICLE III

Pledge of Securities
SECTION 3.01.     Pledge. As security for the payment or performance, as the
case may be, in full of the Obligations, each Grantor hereby assigns and pledges
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under:
(a)
(i) the shares of capital stock and other Equity Interests owned by such Grantor
including those listed opposite the name of such Grantor on Schedule II and in
the amount listed therein, (ii) any other Equity Interests obtained in the
future by such Grantor and (iii) the certificates, if any, representing all such
Equity Interests (collectively, the “Pledged Equity






--------------------------------------------------------------------------------

10


Interests”); provided that the Pledged Equity Interests shall not include
Excluded Equity Interests.
(b)
(i) the debt securities owned by such Grantor, including those listed opposite
the name of such Grantor on Schedule II, (ii) any debt securities in the future
issued to such Grantor and (iii) the promissory notes and any other instruments
evidencing all such debt securities (the “Pledged Debt Securities”);

(c) 
all other property that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 3.01 or Section 3.02;

(d) 
subject to Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(e) 
subject to Section 3.06, all rights and privileges of such Grantor with respect
to the securities and other property referred to in clauses (a), (b), (c) and
(d) above;

(f)
the Intercompany Note; and

(g) 
all Proceeds of any of the foregoing (the items referred to in clauses (a)
through (f) above being collectively referred to as the “Pledged Collateral”).

SECTION 3.02.     Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent (i) on or prior to
the Restatement Effective Date any and all Pledged Equity Securities owned by
such Grantor on the Restatement Effective Date and listed on Schedule II and
(ii) as promptly as practicable, and in any event within 30 days after the
acquisition thereof (or such longer period as the Administrative Agent may
reasonably agree), any Pledged Securities acquired by such Grantor after the
Restatement Effective Date; provided, however, that no certificates representing
Pledged Equity Interests in any Person that is not a Subsidiary of the Borrower
or any of the other Grantors or that is an Excluded Subsidiary described in
clause (e) of the definition of the term “Excluded Subsidiary” shall be required
to be delivered to the Administrative Agent.
(b)     As promptly as practicable, each Grantor will (i) cause all Indebtedness
for borrowed money (except with respect to intercompany Indebtedness) in a
principal amount in excess of $10,000,000 (individually) that is owed to such
Grantor by any Person to be evidenced by a duly executed promissory note, (ii)
pledge or cause to be pledged such promissory note pursuant to a supplement in a
form reasonably satisfactory to the Administrative Agent and (iii) deliver or
cause such promissory note,





--------------------------------------------------------------------------------

11


together with undated instruments of transfer with respect thereto endorsed in
blank, to be delivered to the Administrative Agent pursuant to the terms hereof.
(c)     Upon delivery to the Administrative Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II and be made a part hereof; provided that
failure to provide any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities.
SECTION 3.03.     Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties, that:
(a)    as of the Restatement Effective Date, Schedule II sets forth a true and
complete list, with respect to each Grantor, of (i) all the Pledged Equity
Interests owned by such Grantor in any Subsidiary and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests owned by such Grantor and
(ii) all the Pledged Debt Securities owned by such Grantor;
(b)    the Pledged Equity Interests and the Pledged Debt Securities have been
duly and validly authorized and issued by the issuers thereof and, in the case
of Pledged Equity Interests, are fully paid and nonassessable; provided that the
foregoing representation, insofar as it relates to the Pledged Debt Securities
issued by a Person other than the Borrower, the Co-Borrower or any Subsidiary,
is made to the knowledge of the Grantors;
(c)    except for the security interests granted hereunder and under any other
Loan Documents, each of the Grantors (i) is and, subject to any Dispositions or
other transactions made in compliance with the Credit Agreement, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantor, (ii) holds the same free and
clear of all Liens, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement and subject to Dispositions or other transactions made in
compliance with the Credit Agreement, (iii) will make no further assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens permitted
pursuant to Section 6.02 of the Credit Agreement and other transactions made in





--------------------------------------------------------------------------------

12


compliance with the Credit Agreement, and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens created by
this Agreement and the other Loan Documents and Liens permitted pursuant to
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Equity Interests with respect to
wholly-owned Subsidiaries and the Intercompany Note are and will continue to be
freely transferable and assignable, and none of such Pledged Equity Interests
with respect to wholly-owned Subsidiaries and the Intercompany Note are or will
be subject to any option, right of first refusal, shareholders agreement,
charter, by‑law or other organizational document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner adverse to the Secured Parties in any material respect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and
(f)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in the State of New York in accordance with this Agreement, the Administrative
Agent will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities, free of any adverse claims, under the New York UCC
to the extent such lien and security interest may be created and perfected under
the New York UCC, as security for the payment and performance of the
Obligations.
SECTION 3.04.     Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (i) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the New York UCC and is governed
by Article 8 of the New York UCC, such interest shall be certificated and
(ii) each such interest shall at all times hereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Administrative Agent of such election and such
interest is thereafter represented by a





--------------------------------------------------------------------------------

13


certificate that is promptly delivered to the Administrative Agent pursuant to
the terms hereof.
SECTION 3.05.     Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.
SECTION 3.06.     Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:
(i)    each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral or the rights
and remedies of any of the Administrative Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;
(ii)    the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section;
(iii)    each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent not prohibited by the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged





--------------------------------------------------------------------------------

14


Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent).
(b)     Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.06 shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate of an
Authorized Officer of the Borrower to that effect, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
(c)     Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an





--------------------------------------------------------------------------------

15


Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Administrative Agent a certificate of an Authorized Officer of the Borrower
to that effect, all rights vested in the Administrative Agent pursuant to this
paragraph (c) shall cease, and the Grantors shall have the exclusive right to
exercise the voting and consensual rights and powers they would otherwise be
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06.
(d)     Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE IV

Security Interests in Personal Property
SECTION 4.01.     Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in, all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all General Intangibles, including all Intellectual Property;
(vii)all Instruments;
(viii)all Inventory;
(ix)    all other Goods





--------------------------------------------------------------------------------

16


(x)    all Investment Property;
(xi)    Letter-of-Credit Rights;
(xii)all Commercial Tort Claims specifically described on Schedule IV hereto, as
such schedule may be supplemented from time to time pursuant to Section 4.04(d);
(xiii)all books and records pertaining to the Article 9 Collateral; and
(xiv)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that in no event shall the Security Interest attach to Excluded Assets
(it being understood that, to the extent the Security Interest shall not have
attached to any such Excluded Assets, the term “Article 9 Collateral” shall not
include any such Excluded Asset).
(b)     Each Grantor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Administrative Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including indicating the Collateral as “all assets” of such Grantor or words of
similar effect, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or analogous legislation of each applicable jurisdiction
for the filing of any financing statement or amendment, including (A) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates. Each Grantor agrees to
provide such information to the Administrative Agent promptly upon request.
Each Grantor also authorizes and ratifies any initial financing statements filed
by the Administrative Agent prior to, on or after the Restatement Effective Date
in any relevant jurisdiction or amendments thereto with respect to the Article 9
Collateral or any part thereof naming any Grantor as debtor or the Grantors as
debtors and the Administrative Agent as secured party, if filed prior to the
Restatement Effective Date.
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of United States registered
or applied for Patents, Trademarks or





--------------------------------------------------------------------------------

17


Copyrights granted by each Grantor, and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured party.
(c)     The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
SECTION 4.02.     Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
(a)     The Article 9 Collateral with respect to which a Security Interest is
purported to be granted hereunder is not subject to any Liens, except for Liens
pursuant to this Agreement or any other Loan Document and Liens permitted under
the Credit Agreement, and each Grantor has full power and authority to grant to
the Administrative Agent, for the benefit of the Secured Parties, the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and except to the extent that failure to obtain
or make such consent or approval, as the case may be, individually or in
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(b)     The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
and jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Restatement Effective Date. The Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection Certificate (or specified by
notice from the Borrower to the Administrative Agent after the Restatement
Effective Date in the case of filings, recordings or registrations required by
Section 5.04 or 5.12 of the Credit Agreement), are all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States registered and applied for Patents, Trademarks and Copyrights owned by
(and in the case of Copyrights, exclusively licensed to) each Grantor) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any





--------------------------------------------------------------------------------

18


such jurisdiction, except as provided under applicable law with respect to the
filing of continuation statements (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of United States registered or applied for Patents, Trademarks and
Copyrights acquired or developed by a Grantor after the Restatement Effective
Date). The Grantors undertake that (i) a fully executed IP Security Agreement
containing a description of the Article 9 Collateral consisting of United States
registered Patents and United States registered Trademarks (and applications for
any of the foregoing) owned by each Grantor has been delivered to the
Administrative Agent for recording with the United States Patent and Trademark
Office and (ii) a fully executed IP Security Agreement containing a description
of the Article 9 Collateral consisting of United States registered Copyrights
(and applications for any of the foregoing) owned by or exclusively licensed to
each Grantor has been delivered to the Administrative Agent for recording with
the United States Copyright Office, in each case pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of United States registered or applied for Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of United States registered or applied for
Patents, Trademarks and Copyrights acquired or developed by a Grantor after the
Restatement Effective Date).
(c)    Subject to the limitations in Section 4.03(e), the Security Interest
constitutes (i) a valid and enforceable security interest in all the Article 9
Collateral securing the payment and performance of the Obligations, (ii) subject
to the filings described in paragraph (b) of this Section 4.02, a perfected
security interest in all Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code and
(iii) subject to the filings described in paragraph (b) of this Section 4.02, a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of an IP
Security Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement.
(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other





--------------------------------------------------------------------------------

19


applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in the case of each of clauses (i), (ii) and (iii)
above, such as have been filed for the Administrative Agent for the benefit of
the Secured Parties pursuant to this Agreement or any other Loan Document or are
filed in respect of Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
SECTION 4.03.     Covenants. (a) Each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not permitted pursuant to Section 6.02 of the
Credit Agreement, subject to the rights of such Grantor under Section 9.14 of
the Credit Agreement and corresponding provisions of the Security Documents to
obtain a release of the Liens created under the Security Documents.
(b)    Subject to the limitations set forth herein, the other Security Documents
and in the definition of the term “Collateral and Guarantee Requirement” in the
Credit Agreement, each Grantor will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law, or that the Administrative Agent or the Required
Lenders may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by this Agreement and the other Security Documents and to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise to effectuate the provisions of this Agreement and the other Security
Documents, all at its sole expense. Subject to the limitations set forth herein,
the other Security Documents and in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement, if any assets (including any
owned real estate or improvements thereto (but not any leased real property) or
any interest therein) with a fair market value (determined in good faith by the
Borrower at the time of acquisition of such assets) in excess of $15,000,000
(individually) are acquired by any Grantor after the Restatement Effective Date
(other than assets constituting Excluded Assets and other assets constituting
Collateral hereunder that become subject to the Lien created hereunder upon
acquisition thereof), such Grantor will notify the Administrative Agent (who
shall notify the Lenders) thereof and will promptly cause such assets to be
subjected to a Lien securing the applicable Obligations and will take such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens consistent with the applicable
requirements of this Agreement, including actions





--------------------------------------------------------------------------------

20


described in the definition of the term “Collateral and Guarantee Requirement”
in the Credit Agreement, all at its own expense.
Without limiting the generality of the foregoing, but subject to the limitations
set forth herein, the other Security Documents and in the definition of the term
“Collateral and Guarantee Requirement” in the Credit Agreement, each Grantor
hereby authorizes the Administrative Agent, with prompt written notice thereof
to the Grantors, to supplement this Agreement by supplementing Schedule III or
adding additional schedules hereto to identify specifically any asset or item
that may constitute an application or registration for any United States
Copyright, Patent or Trademark; provided that any Grantor shall have the right,
exercisable within 10 Business Days (or such longer period as shall be agreed by
the Borrower and the Administrative Agent) after it has been notified in writing
by the Administrative Agent of the specific identification of such Collateral,
to advise the Administrative Agent in writing of any inaccuracy (i) with respect
to such supplement or additional schedule or (ii) of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that, at the reasonable request of the Administrative Agent, it
will use commercially reasonable efforts to take such action as shall be
reasonably necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Collateral within 10 Business
Days (or such longer period as shall be agreed by the Borrower and the
Administrative Agent) after the date it has been notified in writing by the
Administrative Agent of the specific identification of such Collateral.
(c)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Administrative Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent, within 10 Business Days after demand, for
any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided that
nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
(d)    Each Grantor shall remain liable, as between such Grantor and the
relevant counterparty under each contract, agreement or instrument relating to
the Article 9 Collateral, to observe and perform all the conditions and
obligations to be observed and performed by it under such contract, agreement or
instrument, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify





--------------------------------------------------------------------------------

21


and hold harmless the Administrative Agent and the other Secured Parties from
and against any and all liability for such performance.
(e)    Notwithstanding the foregoing provisions or anything in this Agreement or
any other Loan Document to the contrary, (i) the provisions of this Agreement
shall not require the creation or perfection of pledges of or security interests
in, or the obtaining of title insurance, legal opinions or other deliverables
with respect to, particular assets of any Grantor, as to which the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets (taking into account any adverse tax consequences to the Borrower and the
Subsidiaries (including the imposition of withholding or other material taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) Liens required to be granted from time to time pursuant to the
terms of this Agreement shall be subject to exceptions and limitations set forth
herein, in the other Security Documents and the Credit Agreement and, to the
extent appropriate in the applicable jurisdiction, as reasonably agreed between
the Administrative Agent and the Borrower, (iii) in no event shall control
agreements or similar arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (iv) in no event shall the delivery
of landlord lien waivers, estoppels, collateral access letters or any similar
agreement or document be required, (v) in no event shall any Collateral include
any Excluded Assets and (vi) in no event shall any Grantor or any other
Subsidiary be required to deliver any documents or take any perfection steps
required or governed by the laws of any non-U.S. jurisdiction, including the
delivery of non-U.S. law pledge or charge agreements, non-U.S. law agreements or
filings with respect to Intellectual Property or non-U.S. law security
assignments or other non-U.S. agreements or filings. The Administrative Agent
may, without the consent of any Lender, grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets acquired, or Subsidiaries formed or acquired, after the Restatement
Effective Date) where it and the Borrower reasonably agree that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by the Credit Agreement,
this Agreement or any other Security Agreement. Without limiting the foregoing,
no perfection actions shall be required with respect to (A) motor vehicles and
other assets subject to certificates of title or ownership, (B) letter of credit
rights with a value (individually) of less than $15,000,000 (except that if such
letter of credit right is a “supporting obligation” (as defined in the New York
UCC) no perfection actions, other than the filing of a financing statement under
the New York UCC, shall be required) or (C) commercial tort claims with a value
(individually) of less than $15,000,000.
(f)    Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney‑in‑fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default





--------------------------------------------------------------------------------

22


and after notice to the Borrower of its intent to exercise such rights, of
making, settling and adjusting claims in respect of Article 9 Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent reasonably deems advisable. All sums
disbursed by the Administrative Agent in connection with this paragraph,
including reasonable out-of-pocket attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.
SECTION 4.04.     Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments constituting Collateral (other than any
Instrument with a face amount of less than $15,000,000 and other than checks to
be deposited in the ordinary course of business), such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in
Article III or elsewhere in this Agreement or any other Loan Document (and, for
the avoidance of doubt, excluding any securities relating to any Excluded Equity
Interest), if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall promptly, and in any event within 30 days of
first holding or acquiring such certificated securities (or such longer period
as the Administrative Agent may reasonably agree to), endorse, assign and
deliver the same to the Administrative Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
(c)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor with
an aggregate face amount greater than $15,000,000 that is not a Supporting
Obligation with respect to any of the Collateral, such Grantor shall promptly,
and in any event within 30 days of so becoming a beneficiary, notify the





--------------------------------------------------------------------------------

23


Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i) use
commercially reasonable efforts to arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the letter of credit or (ii) use commercially
reasonable efforts to arrange for the Administrative Agent to become the
transferee beneficiary of the letter of credit, with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under such letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred and is continuing.
(d)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $15,000,000,
such Grantor shall promptly, and in any event within 30 days of such Grantor
obtaining actual knowledge of holding or acquiring such Commercial Tort Claim,
notify the Administrative Agent thereof in a writing signed by such Grantor,
including a summary description of such claim, and Schedule IV shall be deemed
to be supplemented to include such description of such commercial tort claim as
set forth in such writing.
SECTION 4.05.     Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Except to the extent failure so to act could not reasonably be
expected to have a Material Adverse Effect and as otherwise permitted under the
Credit Agreement, with respect to registration or pending application of each
item of its Intellectual Property for which such Grantor has standing to do so,
each Grantor agrees (i) to maintain the validity and enforceability of any
registered Intellectual Property (or applications therefor) and to maintain such
registrations and applications of Intellectual Property in full force and effect
and (ii) to pursue the registration and maintenance of each Patent, Trademark or
Copyright registration or application, now or hereafter included in the
Intellectual Property of such Grantor, including the payment of required fees
and taxes, the filing of responses to office actions issued by the U.S. Patent
and Trademark Office, the U.S. Copyright Office or other governmental
authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect and as otherwise permitted under the Credit Agreement, no Grantor shall
do or permit any act or knowingly omit to do any act whereby any of its
Intellectual Property may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).





--------------------------------------------------------------------------------

24


(c)    Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all steps to preserve and
protect each item of its Intellectual Property, including maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the Restatement Effective Date, and taking all steps necessary to ensure
that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to the standards of quality.
(d)    Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property after the Restatement Effective Date, (i) the provisions
of this Agreement shall automatically apply thereto and (ii) any such
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement.
(e)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall prevent any Grantor from any Disposition of, abandoning,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement.
SECTION 4.06.     Collections. (a) After the occurrence and during the
continuance of an Event of Default, immediately upon the written request the
Administrative Agent, each Grantor agrees (i) to notify and direct promptly each
Account Debtor and every other Person obligated to make payments on Accounts or
in respect of any Inventory to make all such payments directly to an account or
accounts (the “Control Accounts”) specified by, and maintained with, the
Administrative Agent for the purpose (each of which accounts shall be subject to
the dominion and control of the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent), (ii) to use all reasonable efforts to
cause each Account Debtor and every other Person identified in clause (i) above
to make all payments with respect to Accounts and Inventory directly to the
Control Accounts and (iii) promptly to deposit all payments received by it on
account of Accounts and Inventory, whether in the form of cash, checks, notes,
drafts, bills of exchange, money orders or otherwise, in the Control Accounts in
precisely the form in which received (but with any endorsements of such Grantor
necessary for deposit or collection), and until they are so deposited such
payments shall be held in trust by such Grantor for and as the property of the
Administrative Agent.
(b)    After the establishment of the Control Accounts no Grantor shall change
the general instructions given to Account Debtors in respect of payment on
Accounts to be deposited in the Control Accounts without the prior written
consent of the Administrative Agent.
ARTICLE V    

Remedies





--------------------------------------------------------------------------------

25


SECTION 5.01.     Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Grantors that it exercises its rights under this Section 5.01, each
Grantor agrees to deliver, on demand, each item of Collateral to the
Administrative Agent or any Person designated by the Administrative Agent, and
it is agreed that the Administrative Agent shall have the right to take any of
or all the following actions at the same or different times: (a) with respect to
any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Grantors to the
Administrative Agent, for the benefit of the Secured Parties, or to license or
sublicense, whether on an exclusive or nonexclusive basis, any such Article 9
Collateral throughout the world on such terms and conditions and in such manner
as the Administrative Agent shall determine (other than in violation of any
then‑existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
or the Pledged Collateral and without liability for trespass to enter any
premises where the Article 9 Collateral or the Pledged Collateral may be located
for the purpose of taking possession of or removing the Article 9 Collateral or
the Pledged Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law and the notice requirements described below, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors no less than
10 days’ written notice (which each Grantor agrees is reasonable notice within
the meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at





--------------------------------------------------------------------------------

26


such time or times within ordinary business hours and at such place or places as
the Administrative Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. The Administrative Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court‑appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9‑610(b) of the New York UCC or its equivalent in other jurisdictions.
SECTION 5.02.     Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan





--------------------------------------------------------------------------------

27


Document or any of the Obligations, including all court costs and the reasonable
and documented fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent hereunder or under any other
Loan Document on behalf of any Grantor and any other reasonable and documented
out-of-pocket costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
THIRD, any surplus then remaining shall be paid to the Grantors, their
successors or assigns, or to whomsoever may be legally entitled to receive the
same or as a court of competent jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. Notwithstanding the foregoing, the proceeds of any collection, sale,
foreclosure or realization upon any Collateral of any Grantor, including any
collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other secured
obligations, but appropriate adjustments shall be made with respect to payments
from the other Grantors or on account of their assets to preserve the allocation
to the Obligations set forth above.
SECTION 5.03.     Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such times as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies in accordance with the provisions of this
Agreement, each Grantor hereby grants the Administrative Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense, solely during the
continuance of an Event of Default, any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof to the extent that such non-exclusive license (a) does not violate the
express terms of any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Collateral consisting of Intellectual Property,
or gives such third party any right of





--------------------------------------------------------------------------------

28


acceleration, modification or cancellation therein and (b) is not prohibited by
any Requirements of Law; provided that such licenses to be granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, during the continuation of an Event of Default; provided
further that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
SECTION 5.04.     Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Administrative
Agent and the other Secured Parties shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the





--------------------------------------------------------------------------------

29


quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.
ARTICLE VI    

Indemnity, Subrogation and Subordination
SECTION 6.01.     Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 in respect of any payment hereunder), the Borrower
agrees that (a) in the event a payment in respect of any obligation shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
SECTION 6.02.     Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor or Grantor (the “Claiming Party”) shall
not have been fully indemnified by the Borrower as provided in Section 6.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets (the “Indemnified Amount”), as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the Restatement Effective Date (or, in the case of any
Guarantor or Grantor becoming a party hereto pursuant to Section 7.14, the date
of the supplement hereto executed and delivered by such Guarantor or Grantor)
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the Restatement Effective Date (or, in the case of any Guarantor or
Grantor becoming a party hereto pursuant to Section 7.14, such other date). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6.02 shall (subject to Section 6.03) be subrogated to the rights of such
Claiming Party under Section 6.01 to the extent of such payment. Notwithstanding
the foregoing, to the extent that any Claiming Party’s right to indemnification
hereunder arises from a payment or sale of Collateral made to satisfy
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.





--------------------------------------------------------------------------------

30


SECTION 6.03.     Subordination. %3.Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the payment in full in cash of the Obligations. No
failure on the part of the Borrower or any Guarantor or Grantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.
ARTICLE VII    

Miscellaneous
SECTION 7.01.     Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to the Co-Borrower or any Subsidiary Loan Party shall be given to it
in care of the Borrower as provided in Section 9.01 of the Credit Agreement.
SECTION 7.02.     Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 7.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any





--------------------------------------------------------------------------------

31


Grantor from any covenant of such Grantor set forth herein to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement” in the
Credit Agreement, Section 4.03(b) or clause (ii) of the final sentence of
Section 9.02(b) of the Credit Agreement.
SECTION 7.03.     Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Grantor that is not a party to the Credit Agreement hereby acknowledges the
provisions of Section 9.03 of the Credit Agreement and agrees to be bound by
such provisions with the same force and effect, and to the same extent, as if
such Grantor were a party to the Credit Agreement and as if the references in
such Section to the Borrower were references to such Grantor.
(b)    The provisions of this Section 7.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 7.03. Any
such amounts payable as provided hereunder shall be additional Obligations.
SECTION 7.04.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Administrative Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.
SECTION 7.05.     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document, and
shall continue in full force and effect until such time as all Loan Document
Obligations (other than contingent or indemnification obligations not then due)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that is not cash collateralized or back-stopped
and





--------------------------------------------------------------------------------

32


the Issuing Banks have no further obligation to issue or amend Letters of Credit
under the Credit Agreement.
SECTION 7.06.     Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
SECTION 7.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good‑faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.
SECTION 7.08.     Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by any Grantor hereunder (whether at the stated maturity, by
acceleration or otherwise) to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Issuing Bank, or by such an Affiliate, to or for
the credit or the account of any Grantor against any of and all the obligations
then due of such Grantor now or hereafter existing under this Agreement held by
such Lender or Issuing Bank, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement; provided that to
the extent prohibited by





--------------------------------------------------------------------------------

33


applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set-off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender or Issuing Bank, as
applicable; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
SECTION 7.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any enforcement action or proceeding relating to
this Agreement or any other Loan Document, including any such action or
proceeding in connection with the exercise of remedies with respect to
Collateral, against any Grantor, Guarantor, or their respective properties in
the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.





--------------------------------------------------------------------------------

34


(e)    Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
SECTION 7.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.
SECTION 7.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 7.12.     Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Guarantor in respect of the Obligations or this
Agreement.
SECTION 7.13.     Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate when
all Loan Document Obligations (other than contingent or indemnification
obligations not then due) have been paid in full, all Commitments have
terminated or expired and no





--------------------------------------------------------------------------------

35


Letter of Credit shall be outstanding that is not cash collateralized or
back-stopped and the Issuing Banks have no further obligation to issue or amend
Letters of Credit under the Credit Agreement.
(b)    The guarantees, the Security Interest and all other security interests
granted hereby shall also terminate and be released with respect to a Guarantor,
a Grantor or an asset at the time or times and in the manner set forth in
Section 9.14 of the Credit Agreement.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) of this Section 7.13, the Administrative Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or warranty by the Administrative Agent.
SECTION 7.14.     Additional Subsidiaries. Pursuant to the Credit Agreement,
additional Subsidiaries may or may be required to become Guarantors and Grantors
after the Restatement Effective Date. Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Supplement, any such Subsidiary shall
become a Guarantor and/or a Grantor hereunder with the same force and effect as
if originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.
SECTION 7.15.     Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default and notice by the Administrative
Agent to the Borrower of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound,





--------------------------------------------------------------------------------

36


adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent as set forth in Section
4.06; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or wilful misconduct or that of
any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.


[Signature Pages Follow]





--------------------------------------------------------------------------------

37


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP, INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





[OTHER SUBSIDIARY LOAN PARTIES],
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------


1




JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------


Schedule I to
the Guarantee and
Collateral Agreement






SUBSIDIARY LOAN PARTIES







--------------------------------------------------------------------------------


Schedule II to
the Guarantee and
Collateral Agreement






EQUITY INTERESTS
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Equity Interests
Percentage Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------


Schedule III to
the Guarantee and
Collateral Agreement






U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations
Title
Reg. No.
Author
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Class
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------

2




EXCLUSIVE COPYRIGHT LICENSES







--------------------------------------------------------------------------------

3


II. Licensees/Sublicenses of [Name of Grantor] as Exclusive Licensee on
Restatement Effective Date
A.  Copyrights
[List U.S. copyrights in numerical order by Registration No.]
U.S. Copyrights
Licensor Name and
Address
Date of License/
Sublicense
Title of
U.S. Copyright
Author
Reg. No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

4


PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]
U.S. Patent Registrations
Patent Numbers
Issue Date
 
 
 
 
 
 
 
 
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 



TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations
Mark
Reg. Date
Reg. No.
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications
Mark
Filing Date
Application No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------


Schedule IV to
the Guarantee and
Collateral Agreement






Commercial Tort Claims









--------------------------------------------------------------------------------


Exhibit I to the
Guarantee and
Collateral Agreement






SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of April 1, 2014, as amended and restated as of
October 19, 2017 (the “Collateral Agreement”), among COSTAR GROUP, INC. (the
“Borrower”), COSTAR REALTY INFORMATION, INC. (the “Co-Borrower”), each
subsidiary of the Borrower listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, the Borrower and the Co-Borrower are
referred to collectively herein as the “Grantors”) and JPMORGAN CHASE BANK,
N.A., a national banking association (“JPMCB”), as Administrative Agent (in such
capacity, the “Administrative Agent”).
A. Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Co-Borrower, the lenders
from time to time party thereto and JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.
C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 7.14 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Subsidiary Loan Parties by the execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Loan Party in order
to induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, Grantor and Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Guarantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and





--------------------------------------------------------------------------------

2


performance in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
the New Subsidiary. Each reference to a “Guarantor” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary and
(c) set forth on Schedule III attached hereto is a true and correct schedule of
Intellectual Property consisting of United States registered or applied for
Copyrights, Patents and Trademarks of the New Subsidiary.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or





--------------------------------------------------------------------------------

3


unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement as
provided in, and subject to the provisions of, Section 9.03 of the Credit
Agreement.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
[NAME OF NEW SUBSIDIARY],
by
 
 
 
Name:
 
Title:
 
 





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------


Schedule I
to Supplement No. __ to the
Guarantee and
Collateral Agreement


NEW SUBSIDIARY INFORMATION
Name
Jurisdiction of Formation
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


Schedule II
to Supplement No. __ to the
Guarantee and
Collateral Agreement


PLEDGED SECURITIES


Equity Interests
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Debt Securities
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


Schedule III
to Supplement No. __ to the
Guarantee and
Collateral Agreement


INTELLECTUAL PROPERTY





--------------------------------------------------------------------------------


Exhibit II-1 to the
Guarantee and
Collateral Agreement






[FORM OF] TRADEMARK SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of April 1,
2014, as amended and restated as of October 19, 2017 (as further amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Borrower, the Co-Borrower, the Lenders party thereto and the
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Amended and Restated Credit Agreement dated as of October 19, 2017 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)).
The obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor (collectively, the “Trademark Collateral”):
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations
thereof, and all registration and applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those United States registrations and applications
listed on Schedule II (the “Trademarks”);





--------------------------------------------------------------------------------

2


(b) all goodwill associated with or symbolized by the Trademarks; and
(c) all other assets, rights and interests that uniquely reflect or embody the
Trademarks; provided that any Trademark application filed in the United States
Patent and Trademark Office on the basis of any Grantor’s “intent-to-use” such
Trademark, will not be deemed to be Trademark Collateral unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. §§ 1051, et seq.), if, to the extent,
and for so long as, granting a security interest or other lien in such Trademark
application prior to such filing could reasonably be expected to adversely
affect the enforceability or validity of such Trademark application.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------

3


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------






Schedule I
Subsidiary Parties
 
 
 
 
 








--------------------------------------------------------------------------------









Schedule II
I. Trademarks
Registered Owner
Mark
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Trademark Applications
Registered Owner
Mark
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------


Exhibit II-2 to the
Guarantee and
Collateral Agreement








[FORM OF] COPYRIGHT SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of April 1,
2014, as amended and restated as of October 19, 2017 (as further amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Borrower, the Co-Borrower, the Lenders party thereto and the
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Amended and Restated Credit Agreement dated as of October 19, 2017 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)).
The obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or, with respect to clause (b) below, in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”):
(a) all copyright rights in any work arising under the copyright laws of the
United States or any other country, whether as author, assignee, transferee or
otherwise, and all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
supplemental registrations and pending applications for registration in the
United States Copyright Office (or any similar office in any other country),
including those United States copyrights and applications listed on Schedule II
(the “Copyrights”); and





--------------------------------------------------------------------------------









(b) all exclusive Copyright Licenses covering registered United States
Copyrights under which any Grantor is a licensee, including those exclusive
Copyright Licenses listed on Schedule II hereto.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------








Schedule I
Subsidiary Parties
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule II
I. Copyrights
Registered Owner
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Copyright Applications
Registered Owner
Title
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



III. Exclusive Copyright Licenses
Licensee
Licensor
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


Exhibit II-3 to the
Guarantee and
Collateral Agreement




[FORM OF] PATENT SECURITY AGREEMENT, dated as of [         ], 201[ ], among
COSTAR GROUP, INC. (the “Borrower”), COSTAR REALTY INFORMATION, INC. (the
“Co-Borrower”), the Subsidiaries listed on Schedule I hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of April 1,
2014, as amended and restated as of October 19, 2017 (as further amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Borrower, the Co-Borrower, the Lenders party thereto and the
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Amended and Restated Credit Agreement dated as of October 19, 2017 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)).
The obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not defined herein shall have
the meaning assigned thereto in the Security Agreement. The rules of
construction specified in Section 1.01(b) of the Security Agreement also apply
to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor (collectively, the “Patent Collateral”):
all letters patent of the United States or the equivalent thereof in any other
country, all registrations thereof, and all applications for letters patent of
the United States or the equivalent thereof in any other country, including
registrations and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those United
States registrations and applications listed on Schedule II (the “Patents”), and
all reissues, continuations, divisions, continuations‑in‑part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.





--------------------------------------------------------------------------------





SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in connection with, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COSTAR GROUP INC.,
by
 
 
 
Name:
 
Title:





COSTAR REALTY INFORMATION, INC.,
by
 
 
 
Name:
 
Title:





EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------






Schedule I
Subsidiary Parties
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule II
I. Patents
Registered Owner
Title
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Patent Applications
Registered Owner
Title
Application Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------


EXHIBIT E


[FORM OF]
COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]


Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement.
The undersigned hereby certifies, in his capacity as [ ] of the Borrower and not
in a personal capacity, as follows:
1. I am a Financial Officer of the Borrower.
2. [Attached as Schedule I-A and I-B hereto are (a) the consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [ ], setting forth in each case in comparative
form the figures for the prior fiscal year, together with an audit opinion
thereon of [Ernst & Young LLP]1 required by Section 5.01(a) of the Credit
Agreement and (b) a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related projected statements of
income and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget).]
[or]


[Attached as Schedule I[-A] hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [ ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis as
of the end of and for
______________________
    1 An independent registered public accounting firm of recognized national
standing may be substituted for Ernst & Young LLP in accordance with Section
5.01(a) of the Credit Agreement.





--------------------------------------------------------------------------------





such fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments
and the absence of certain footnotes.]


[Attached as Schedule I-[C][B] are financial statements (in substantially the
same form as the financial statements attached as Schedule I-[A]) prepared on
the basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail.]2 


3. Attached as Schedule II hereto is a list of each Subsidiary that, as of the
date hereof, (a) is (x) an Excluded Subsidiary and is not a Loan Party or a
request has been made to release the Guarantee of such Subsidiary pursuant to
Section 9.14 of the Credit Agreement or (y) an Unrestricted Subsidiary and in
the case of (x) and (y) has not previously been identified as an Excluded
Subsidiary or an Unrestricted Subsidiary in Schedule 3.11A to the Credit
Agreement or in any prior Compliance Certificate or (b) has previously been
identified as an Excluded Subsidiary or an Unrestricted Subsidiary but has
ceased to be (x) an Excluded Subsidiary (only in the event that such Subsidiary
is not a Loan Party at the time of the delivery of this certificate) or (y) an
Unrestricted Subsidiary.    


4. Attached as Schedule III hereto is a complete and correct schedule, in the
form of Schedule III to the Collateral Agreement, of all material United States
registered and applied for Patents, Trademarks, and Copyrights (each as defined
in the Collateral Agreement) owned by each Loan Party and recorded with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States and all
exclusive Copyright Licenses covering registered United States Copyrights under
which such Loan Party is a licensee, in each case in existence on the date
hereof and not heretofore disclosed to the Administrative Agent on Schedule III
to the Collateral Agreement, as supplemented from time to time in accordance
with the Credit Agreement.
5. [Since the date of the Perfection Certificate delivered on the Restatement
Effective Date, as supplemented by any prior certificates delivered pursuant to
Section 5.01(e) of the Credit Agreement, there has been no change in the
information set forth in Schedules 1 and 2A therein [, other than those changes
set forth on Schedule IV hereto]3.]4 


6. I have no knowledge of the existence of any Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of
___________________________


2    To be included only if one or more Subsidiaries have been designated as
Unrestricted Subsidiaries.
3    Bracketed language to be deleted if not applicable.
4    To be included only if financial statements are being delivered pursuant to
Section 5.01(a) of the Credit Agreement.





--------------------------------------------------------------------------------





the date of this Certificate, except as set forth in a separate attachment, if
any, to this Certificate, specifying the details thereof and the action that the
Borrower has taken or proposes to take with respect thereto.


7. [The [financial covenant analyses and other] information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.]5 
The foregoing certifications are made and delivered on [ ], pursuant to
Section 5.01(d) [and Section 5.01(e)] of the Credit Agreement.


COSTAR GROUP, INC.

By: ______________________________    
Name:
Title:


















































_______________________


5    Calculation of Excess Cash Flow to be included only if this Certificate is
delivered with financial statements required under Section 5.01(a) of the Credit
Agreement.







--------------------------------------------------------------------------------


ANNEX A TO
COMPLIANCE CERTIFICATE




FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
1.    
Consolidated Net Income: (i) - (ii) - (iii) + (iv) - (v)
$[___,___,___]
 
(i) the net income (or loss) attributable to the Borrower and its consolidated
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP:
$[___,___,___]
 
(ii) any gains or losses for such period of any Person that is accounted for by
the equity method of accounting:
$[___,___,___]
 
(iii) the income of any Person (other than the Borrower) that is not a
consolidated Restricted Subsidiary:
$[___,___,___]
 
(iv) the amount (not in excess of such excluded gains or income of such Person
referred to in clause (ii) or (iii) above) of cash dividends or cash
distributions or other payments that are actually paid by such Person referred
to in clause (ii) or (iii) above in cash or Cash Equivalents (or other property
to the extent converted into cash or Cash Equivalents) to the Borrower or,
subject to clause (v) below, any other consolidated Restricted Subsidiary during
such period:
$[___,___,___]
 
(v) the income of any consolidated Restricted Subsidiary (other than the
Borrower or any Subsidiary Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Restricted Subsidiary is not permitted by the operation of
the terms of the Organizational Documents of or shareholder or similar agreement
applicable to such Restricted Subsidiary, unless such restriction with respect
to the payment of cash dividends and other similar cash distributions has been
legally and effectively waived:
$[___,___,___]





Annex A to Compliance Certificate

--------------------------------------------------------------------------------





2.    
Consolidated EBITDA:1 2   (i) + (ii) - (iii) =
$[___,___,___]
 
(i) Consolidated Net Income for such period:
$[___,___,___]
 
(ii)3   (a) consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations):
$[___,___,___]
 
(b) provision for taxes based on income, profits or losses, including federal,
foreign and state income and similar taxes (including foreign withholding
taxes), paid or accrued during such period:
$[___,___,___]
 
(c) all amounts attributable to depreciation and amortization for such period4:
$[___,___,___]
 
(d) any unusual or non-recurring charges for such period and any extraordinary
charges for such period, determined on a consolidated basis and, in the case of
any such extraordinary charges for such period, in accordance with GAAP:
$[___,___,___]
 
(e) any Non-Cash Charges5 for such period6:
$[___,___,___]





______________________________


1    To the extent included in Consolidated Net Income, Consolidated EBITDA for
any period shall be calculated so as to exclude (without any duplication of any
adjustment referred to in this calculation) the effect of (a) the cumulative
effect of any changes in GAAP or accounting principles applied by management
during such period, (b) any gains or losses on currency derivatives and any
currency transaction and translation and gains or losses that arise upon
consolidation or upon remeasurement of Indebtedness, (c) any gains or losses
attributable to the mark-to-market movement in the valuation of Hedging
Obligations or other derivative instruments pursuant to Accounting Standards
Codification 815, and (d) purchase accounting adjustments.
2    Consolidated EBITDA for any period shall be calculated so as to (a) include
(without duplication of any adjustment referred to in this calculation or made
pursuant to Section 1.09 of the Credit Agreement, if applicable) the Acquired
EBITDA of any Acquired Entity or Business or Converted Restricted Subsidiary for
the entire period (including the portion thereof occurring prior to the
acquisition or conversion of such Acquired Entity or Business or Converted
Restricted Subsidiary) determined on a historical pro forma basis and (b)
exclude (without duplication of any adjustment referred to in this calculation
or made pursuant to Section 1.09 of the Credit Agreement, if applicable), the
Disposed EBITDA of any Sold Entity or Business or Converted Unrestricted
Subsidiary for the entire period (including the portion thereof occurring prior
to the sale, transfer, disposition, closure, classification or conversion of
such Sold Entity or Business or Converted Unrestricted Subsidiary) determined on
a historical pro forma basis.
3    Items to be set forth without duplication and, except with respect to
clause (j)(A) and (l), to the extent deducted (and not added back) in
determining Consolidated Net Income for such period.
4    Excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period, but including amortization of deferred financing fees
and costs and amortization of intangibles.






Annex A to Compliance Certificate

--------------------------------------------------------------------------------





 
(f) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement:
$[___,___,___]
 
(g) one-time out-of-pocket costs and expenses relating to the Transactions,
including, without limitation, legal and advisory fees:
$[___,___,___]
 
(h) losses incurred as a result of dispositions of auction rate securities:
$[___,___,___]
 
(i) losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business:
$[___,___,___]









































______________________________________________________________________________________


5     Non-Cash Charges include (a) any write-off for impairment of long lived
assets including goodwill, intangible assets and fixed assets such as property,
plant and equipment, and investments in debt and equity securities pursuant to
GAAP, (b) non-cash expenses resulting from the grant of stock options,
restricted stock awards or other equity-based incentives or stock-based
compensation to any director, officer or employee of the Borrower or any
Restricted Subsidiary (excluding, for the avoidance of doubt, any cash payments
of income taxes made for the benefit of any such Person in consideration of the
surrender of any portion of such options, stock or other incentives upon the
exercise or vesting thereof), (c) any non-cash charges resulting from (i) the
application of purchase accounting or (ii) investments in minority interests in
a Person, to the extent that such investments are subject to the equity method
of accounting; provided that Non-Cash Charges shall not include additions to bad
debt reserves or bad debt expense and any noncash charge that results from the
write-down or write-off of accounts receivable and (d) the non-cash impact of
accounting changes or restatements.
6    Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period pursuant to this clause (e)
(or that would have been added back had the Credit Agreement been in effect
during such prior period) to be subtracted in computing Consolidated EBITDA for
the period in which such cash payment is made.






Annex A to Compliance Certificate

--------------------------------------------------------------------------------





 
(j) (A) pro forma adjustments related to any Specified Transaction or Specified
Restructuring, including pro forma “run rate” cost savings, operating expense
reductions and other synergies, in each case reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken, actions with respect to which substantial steps have been
taken or actions that are expected to be taken (in each case, in the good faith
determination of the Borrower), in any such case, within any applicable
Post-Transaction Period7 and (B) actual costs, expenses, and charges incurred
and attributable to the undertaking and/or the implementation of such “run rate”
cost savings, operating expense reductions and other synergies (including in
connection with the combination of the operations of any acquired Pro Forma
Entity with those of the Borrower and its Restricted Subsidiaries):
$[___,___,___]
 
(k) acquisition-related costs, restructuring charges, accruals or reserves and
related costs, costs related to the acquisition and transition of the Borrower’s
corporate headquarters and settlements and impairments incurred outside the
ordinary course of the Borrower’s normal business operations:8
$[___,___,___]











________________________


7    The amount added back under clause (j)(A) and pursuant to Section 1.09(c)
of the Credit Agreement shall not exceed an amount equal to 20.0% of
Consolidated EBITDA for such Test Period, calculated without giving effect to
such add-backs; provided that for the purposes of clause (j)(A), (I) any such
adjustments shall be included in Consolidated EBITDA for each Test Period ending
on or prior to the last day of the first Test Period ending after the expiration
of the applicable Post-Transaction Period and shall be calculated on a pro forma
basis as though such adjustments had been realized on the first day of the
relevant Test Period and shall be calculated net of the amount of actual
benefits realized from such actions and (II) no such adjustments shall be added
pursuant to clause (j)(A) to the extent duplicative of any items otherwise added
to or included in calculating Consolidated EBITDA (whether items included in the
definition of Consolidated Net Income, items added pursuant to clause (d) above,
adjustments included pursuant to the effects of Section 1.09 of the Credit
Agreement or otherwise) (it being understood that for purposes of clause (j)(A)
and Section 1.09 of the Credit Agreement “run rate” shall mean the full
recurring benefit that is associated with any such action.
8    The aggregate amount added back pursuant to this clause (k) in any Test
Period may not exceed $25,000,000.




Annex A to Compliance Certificate

--------------------------------------------------------------------------------





 
(l) the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party:
$[___,___,___]
 
(iii)9   (a) any interest income for such period, determined on a consolidated
basis in accordance with GAAP:
$[___,___,___]
 
(b) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP:
$[___,___,___]
 
(c) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement:
$[___,___,___]
 
(d) non-cash income in excess of $500,000 for any Test Period (other than
non-cash income of up to $2,000,000 in any Test Period resulting from the sale
of the Borrower’s corporate headquarters in Washington, D.C., which shall not be
required to be deducted):10
$[___,___,___]
 
(e) gains as a result of dispositions of auction rate securities:
$[___,___,___]
 
(f) gains as a result of Dispositions, closures, disposals or abandonments not
in the ordinary course of business:
$[___,___,___]
3.    
Consolidated Total Debt: (i) - (ii)
$[___,___,___]































________________________


9    Items to be set forth without duplication and to the extent included (and
not deducted) in determining Consolidated Net Income.
10    Any cash receipt (or any netting arrangements resulting in reduced cash
expenses) with respect to any non-cash income deducted in computing Consolidated
EBITDA for any prior period pursuant to this clause (d) (or that would have been
deducted in computing Consolidated EBITDA had the Credit Agreement been in
effect during such prior period) to be added in computing Consolidated EBITDA
for the period in which such cash is received (or netting arrangement becomes
effective).




Annex A to Compliance Certificate

--------------------------------------------------------------------------------











 
(i)    the aggregate principal amount of indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date, in the amount that would be
reflected on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries in accordance with GAAP consisting of indebtedness for borrowed
money, unpaid LC Disbursements and other unpaid drawings under letters of
credit, Capital Lease Obligations and purchase money debt and debt obligations
evidenced by bonds, debentures, notes or similar instruments, and, to the extent
the same would be reflected as a liability on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries prepared in accordance with GAAP,
but without any duplication of any of the foregoing, any letters of credit
supporting or any Guarantees of any of the foregoing:11
$[___,___,___]
 
(ii)    the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date:12
$[___,___,___]

4.    
Total Leverage Ratio: (i)/(ii) =
[ ]:1.00
 
(i) Consolidated Total Debt as of the last date of the Test Period most recently
ended on or prior to the date hereof:
$[___,___,___]
 
(ii) Consolidated EBITDA for the Test Period most recently ended on or prior to
the date hereof:
$[___,___,___]
5.    
Consolidated First Lien Debt: (i) – (ii)
$[___,___,___]





















______________________


11    To exclude the effects of (a) any election to value any indebtedness at
“fair value”, as described in Section 1.04(a) of the Credit Agreement, or any
other accounting principle that results in the amount of any such indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such indebtedness and (b) any discounting
of Indebtedness resulting from the application of purchase accounting in
connection with any Permitted Acquisition or Investments similar to those made
for Permitted Acquisitions.


Annex A to Compliance Certificate

--------------------------------------------------------------------------------





12    To exclude cash and Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date in accordance with GAAP.


 
(i) the aggregate principal amount of Consolidated Total Debt (determined
without regard to clause (b) of the definition of the term “Consolidated Total
Debt” in the Credit Agreement) (x) outstanding on the date of determination
under the Credit Agreement or (y) secured by Liens on the Collateral that do not
rank junior in priority to the Liens on the Collateral securing the Obligations:
$[___,___,___]
 
(ii) the aggregate amount of cash and Cash Equivalents reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP on such date:13
$[___,___,___]
6.    
First Lien Secured Leverage Ratio: (i)/(ii) =
[ ]:1.00
 
(i) Consolidated First Lien Debt as of the last date of the Test Period most
recently ended on or prior to the date hereof:
$[___,___,___]
 
(ii) Consolidated EBITDA for the Test Period most recently ended on or prior to
the date hereof:
$[___,___,___]
7.    
Excess Cash Flow (for Fiscal Year end Compliance Certificates only): 14 15 16  
(i) + (ii) + (iii) + (iv) - (v) - (vi) - (vii) - (viii) - (ix) - (x) =
$[___,___,___]
 
(i) Consolidated Net Income for such period: 17
$[___,___,___]
 
(ii) depreciation, amortization and other noncash charges or losses (including
deferred income taxes) deducted in determining Consolidated Net Income for such
period:
$[___,___,___]















______________________________


13    To exclude cash and Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date in accordance with GAAP.
14    Amounts used in connection with acquiring Loans under Section 2.23 of the
Credit Agreement shall not reduce or be credited against Excess Cash Flow.
15    Clauses (i), (ii), (iii) and (iv) to be calculated without duplication.
Clauses (v), (vi), (vii), (viii), (ix) and (x) to be calculated without
duplication.
16    This calculation of Excess Cash Flow for the fiscal year ending December
31, 2017, shall include only the Excess Cash Flow for the last fiscal quarter
thereof.


Annex A to Compliance Certificate

--------------------------------------------------------------------------------





17    To exclude any gains or losses attributable to any Disposition not in the
ordinary course of business.




 
(iii)18   (a) the amount, if any, by which Net Working Capital decreased during
such period:
$[___,___,___]
 
(b) the net amount, if any, by which the consolidated deferred revenues of the
Borrower and its consolidated Restricted Subsidiaries increased during such
period:
$[___,___,___]
 
(iv) income tax expense to the extent deducted in determining Consolidated Net
Income for such period:
$[___,___,___]
 
(v) the amount of all non-cash gains included in arriving at Consolidated Net
Income for such period:
$[___,___,___]
 
(vi) noncash items of income attributable to the sale and leaseback of the
Borrower’s headquarters building or that represent the reversal of any accrual
made in a prior period for anticipated cash charges and noncash gains, in each
case included in determining Consolidated Net Income for such period:
$[___,___,___]
 
(vii)19   (a) the amount, if any, by which Net Working Capital increased during
such period:
$[___,___,___]
 
(b) the net amount, if any, by which the consolidated deferred revenues of the
Borrower and its consolidated Restricted Subsidiaries decreased during such
period:
$[___,___,___]
 
(viii) (a) the aggregate amount of Capital Expenditures by the Borrower and its
consolidated Restricted Subsidiaries made in cash during such period:
$[___,___,___]

































____________________________


18 Sum of (a) and (b) to be determined without duplication.
19 Sum of (a) and (b) to be determined without duplication.


Annex A to Compliance Certificate

--------------------------------------------------------------------------------







 
(b) the aggregate amount of cash consideration paid during such period by the
Borrower and its consolidated Restricted Subsidiaries to make Permitted
Acquisitions and other Investments (other than Investments in cash, Cash
Equivalents or Investments in the Borrower or any of its Restricted
Subsidiaries) made in reliance on Section 6.04(p) of the Credit Agreement (other
than any such cash consideration paid to acquire Non-Compliant Subsidiaries in a
Permitted Acquisition in reliance on the final proviso to the definition of
“Permitted Acquisition” in the Credit Agreement) or Section 6.04(r) of the
Credit Agreement (to the extent not made in reliance on the proviso therein):
$[___,___,___]
 
(c) to the extent not deducted in arriving at net income or loss or pursuant to
clauses (i) through (vii) above, the amount of Restricted Payments paid to
Persons other than the Borrower or any Restricted Subsidiaries during such
period pursuant to Section 6.08 of the Credit Agreement, other than Restricted
Payments made in reliance on Section 6.08(a)(viii) or 6.08(b)(vi) of the Credit
Agreement:
$[___,___,___]
 
(d) payments in cash made by the Borrower and its consolidated Restricted
Subsidiaries with respect to any noncash charges added back pursuant to clause
(ii) above in computing Excess Cash Flow for any prior period:
$[___,___,___]
 
(ix) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its consolidated Restricted Subsidiaries during such period
(including the principal component of payments in respect of Capital Lease
Obligations)20:
$[___,___,___]



















___________________________


20    To exclude (a) Indebtedness in respect of Revolving Loans and Letters of
Credit or other revolving extensions of credit (except to the extent that any
repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in related commitments), (b) repayments or purchases of Long-Term
Indebtedness made in reliance on Section 6.08(b)(vi) of the Credit Agreement to
the extent made in reliance on the Available Amount and (c) repayments or
prepayments of Long-Term Indebtedness to the extent financed from Excluded
Sources.


Annex A to Compliance Certificate

--------------------------------------------------------------------------------





 
(x) income taxes, including penalties and interest, paid in cash during such
period:
$[___,___,___]





Annex A to Compliance Certificate

--------------------------------------------------------------------------------


EXHIBIT H


form of INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, Illinois 60603-2300


Attention: Lamekia Davis


Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
395 North Service Road, 3rd Floor
Melville, New York 11747


Attention: Alicia Schreibstein


[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc., as Borrower,
CoStar Realty Information, Inc., as Co-Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement. This notice constitutes an Interest Election Request and the Borrower
hereby gives you notice, pursuant to Section 2.07 of the Credit Agreement, that
it requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:


1.    Borrowing to which this request applies:
Class/Series:1_______________________________
        Principal Amount:_______________________________
        
_______________________
1     Specify Extended Term Borrowing, Incremental Term Borrowing, Refinancing
Term Borrowing or Revolving Borrowing (including whether such Revolving
Borrowing constitutes an Extended Revolving Borrowing), and if applicable,
specify the Series.





--------------------------------------------------------------------------------

2


Type:2____________________________
Interest Period:3_______________________
2.    Effective date of this election:4_______________________________
3.    Resulting Borrowing[s]5
        Class/Series:6_______________________________
        Principal Amount:7 _______________________________
        Type:8_______________________________
        Interest Period:9_______________________________


Very truly yours,


COSTAR GROUP, INC.
by
 
 
 
Name:
 
Title:









________________________


2    Specify ABR Borrowing or Eurocurrency Borrowing.
3    In the case of a Eurocurrency Borrowing, specify the last day of the
current Interest Period therefor.
4    Must be a Business Day.
5    If different options are being elected with respect to different portions
of the Borrowing, provide the information required by this Item 3 for each
resulting Borrowing. Each resulting Borrowing shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Type in Section 2.02(c) of the Credit Agreement.
6    To match the Class/Series of the Borrowing being converted/continued.
7    Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in Item 1 above.
8    Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing.
    9 Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing. Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, to the extent made available by all
Lenders participating in the resulting Borrowing, twelve months). Cannot extend
beyond the applicable Maturity Date. If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.







--------------------------------------------------------------------------------


EXHIBIT I








[FORM OF MORTGAGE]1 



--------------------------------------------------------------------------------

PREPARED BY
AND WHEN RECORDED MAIL TO:

[__________________________________]
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT
From
[_____________]
To
JPMORGAN CHASE BANK, N.A.
________________________________________
Dated: ______________, 20[●]
Premises: 
________________________________________



--------------------------------------------------------------------------------











___________________
    1 Note: this document will be formatted as a deed of trust where applicable.







--------------------------------------------------------------------------------






THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of ________________, 20[●] (this “Mortgage”), by [
_____________ ], a [ ________ ] corporation, having an office at [ _____________
] (the “Mortgagor”), to JPMORGAN CHASE BANK, N.A., a national association,
having an office at 383 Madison Avenue, New York, New York  10179 (the
“Mortgagee”) as Administrative Agent for the Secured Parties (as such terms are
defined below).
WITNESSETH THAT:
Reference is made to (i) the Amended and Restated Credit Agreement dated as of
October 19, 2017, (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the lenders
from time to time party thereto (the “Lenders”), the issuing banks from time to
time party thereto (the “Issuing Banks”) with respect to any letters of credit
(the “Letters of Credit”) issued pursuant to the terms of the Credit Agreement
and JPMorgan Chase Bank, N.A. as administrative agent (the “Administrative
Agent”) for the Lenders and (ii) the Guarantee and Collateral Agreement dated as
of April 1, 2014, as amended and restated as of October 19, 2017 (as further
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among Borrower, Co-Borrower, the subsidiaries of
Borrower identified therein and JPMorgan Chase Bank, N.A. Capitalized terms used
but not defined herein have the meanings given to them in the Credit Agreement
and the Guarantee and Collateral Agreement.
In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”, together with Term
Loans, the “Loans”) to the Borrower and (ii) the Issuing Banks have issued or
agreed to issue from time to time Letters of Credit for the account of the
Borrower, in each case pursuant to, upon the terms, and subject to the
conditions specified in, the Credit Agreement. Subject to the terms of the
Credit Agreement, Borrower may borrow, prepay and reborrow Revolving Loans.
Mortgagor [is a wholly owned Subsidiary of the Borrower and] will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Banks. In order to induce the Lenders to
make Loans and the Issuing Banks to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower and Co-Borrower under the
Credit Agreement pursuant to the terms of the Collateral Agreement.
As used in this Mortgage, the term “Obligations” shall mean the unpaid principal
of and interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is





--------------------------------------------------------------------------------





allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower to the Administrative Agent or to any Lender (or, in the case of
Hedging Agreements and Cash Management Obligations, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any agreement governing Cash Management
Obligations or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Issuing Lender, (d) each counterparty to
any Hedging Agreement with a Loan Party the obligations under which constitute
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing.
Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.
Granting Clauses
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all of
Mortgagor’s right, title and interest in all the following described property
(the “Mortgaged Property”) whether now owned or held or hereafter acquired:
(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);





--------------------------------------------------------------------------------





(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);
(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);
(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);





--------------------------------------------------------------------------------





(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and
(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.
TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Encumbrances (as defined in the Credit Agreement) and to
satisfaction and release as provided in Section 3.04.





--------------------------------------------------------------------------------





ARTICLE I

Representations, Warranties and Covenants of Mortgagor
Mortgagor agrees, covenants, represents and/or warrants as follows:
SECTION 1.01.     Title, Mortgage Lien. (a) Mortgagor has good and marketable
fee simple title to the Mortgaged Property, subject only to Permitted
Encumbrances.
(b)     The execution and delivery of this Mortgage is within Mortgagor's
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Mortgage has been duly executed and delivered
by Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(c)     The execution, delivery and recordation of this Mortgage (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Mortgage, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Mortgagor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon Mortgagor or its
assets, or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.
(d)     This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Mortgage, when duly recorded in the public
records identified in the Perfection Certificate will create a valid, perfected
and enforceable lien upon and security interest in all of the Mortgaged
Property.
(e)     Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights until the Obligations are fully paid and performed.
SECTION 1.02.     Credit Agreement. This Mortgage is given pursuant to the
Credit Agreement. Mortgagor expressly covenants and agrees to pay when due, and
to timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents.
SECTION 1.03.     Payment of Taxes, and Other Obligations. (a) Mortgagor will
pay and discharge from time to time prior to the time when the same shall become





--------------------------------------------------------------------------------





delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.
(b)     In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly (i) notify Mortgagee of such event,
(ii) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (iii) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.
SECTION 1.04.     Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.
SECTION 1.05.     Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Schedule IV of the Guarantee and Collateral Agreement and
shall purchase such additional insurance as may be required from time to time
pursuant to the Credit Agreement. Federal Emergency Management Agency Standard
Flood Hazard Determination Forms will be purchased by Mortgagor for each
Mortgaged Property on which Improvements are located.
SECTION 1.06.     Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Proceeds received by or on behalf of
the Mortgagor in respect of any such casualty, damage or taking shall constitute
trust funds held by the Mortgagor for the benefit of the Secured Parties to be
applied to repair, restore or replace the Mortgaged Property or, if a prepayment
event shall occur with respect to any such Net Proceeds, to be applied in
accordance with the Credit Agreement.
SECTION 1.07.     Assignment of Leases and Rents. (a) Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations. Mortgagor has not





--------------------------------------------------------------------------------





assigned or executed any assignment of, and will not assign or execute any
assignment of, any Leases or the Rents payable thereunder to anyone other than
Mortgagee.
(b)     All Leases shall be subordinate to the lien of this Mortgage. Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.
(c)     Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor's name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.
(d)     So long as an Event of Default shall not have occurred and be
continuing, Mortgagee will not exercise any of its rights under Section 1.07(c),
and Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant's successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant's successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.
(e)     Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of





--------------------------------------------------------------------------------





any of the Mortgaged Property, for negligence in the management, upkeep, repair
or control of any of the Mortgaged Property or any other act or omission by any
other person.
(f)     So long as an Event of Default shall have occurred and be continuing,
Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.
SECTION 1.08.     Restrictions on Transfers and Encumbrances. Mortgagor shall
not directly or indirectly sell, convey, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property, or be divested of its title
to the Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation), or
engage in any common, cooperative, joint, time-sharing or other congregate
ownership of all or part thereof, except in each case in accordance with and to
the extent permitted by the Credit Agreement; provided, that Mortgagor may, in
the ordinary course of business and in accordance with reasonable commercial
standards, enter into easement or covenant agreements that relate to and/or
benefit the operation of the Mortgaged Property and that do not materially and
adversely affect the value, use or operation of the Mortgaged Property.
SECTION 1.09.     Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a "Security Agreement" within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.
SECTION 1.10.     Filing and Recording. Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each





--------------------------------------------------------------------------------





UCC continuation statement and instrument of further assurance to be filed,
registered or recorded and, if necessary, refiled, rerecorded and reregistered,
in such manner and in such places as may be required by any present or future
law in order to publish notice of and fully to perfect the lien hereof upon, and
the security interest of Mortgagee in, the Mortgaged Property until this
Mortgage is terminated and released in full in accordance with Section 3.04
hereof. Mortgagor will pay all filing, registration and recording fees, all
Federal, state, county and municipal recording, documentary or intangible taxes
and other taxes, duties, imposts, assessments and charges, and all reasonable
expenses incidental to or arising out of or in connection with the execution,
delivery and recording of this Mortgage, UCC continuation statements any
mortgage supplemental hereto, any security instrument with respect to the
Personal Property, Permits, Plans and Warranties and Proceeds or any instrument
of further assurance.
SECTION 1.11.     Further Assurances. Upon demand by Mortgagee, Mortgagor will,
at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.
SECTION 1.12.     Additions to Mortgaged Property. All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.





--------------------------------------------------------------------------------





SECTION 1.13.     No Claims Against Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof, nor as giving Mortgagor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Mortgagee in respect thereof.
SECTION 1.14.     Fixture Filing. (a) Certain portions of the Mortgaged Property
are or will become "fixtures" (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.
(b)     The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.
ARTICLE II

Defaults and Remedies
SECTION 2.01.     Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.
SECTION 2.02.     Demand for Payment. If an Event of Default shall occur and be
continuing beyond any applicable notice and cure period, then, upon written
demand of Mortgagee, Mortgagor will pay to Mortgagee all amounts due hereunder
and under the Credit Agreement and the Guarantee and Collateral Agreement and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys' fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.





--------------------------------------------------------------------------------





SECTION 2.03.     Rights To Take Possession, Operate and Apply Revenues. (a) If
an Event of Default shall occur and be continuing beyond any applicable notice
and cure period, Mortgagor shall, upon demand of Mortgagee, forthwith surrender
to Mortgagee actual possession of the Mortgaged Property and, if and to the
extent not prohibited by applicable law, Mortgagee itself, or by such officers
or agents as it may appoint, may then enter and take possession of all the
Mortgaged Property without the appointment of a receiver or an application
therefor, exclude Mortgagor and its agents and employees wholly therefrom, and
have access to the books, papers and accounts of Mortgagor.
(b)     If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee's attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.13(c) of the Credit Agreement (the "Interest Rate"); and
all such expenses and compensation shall, until paid, be secured by this
Mortgage.
(c)     Upon every such entry or taking of possession and for so long as an
Event of Default shall have occurred and be continuing beyond any applicable
notice and cure period, Mortgagee may, to the extent not prohibited by
applicable law, hold, store, use, operate, manage and control the Mortgaged
Property, conduct the business thereof and, from time to time, (i) make all
necessary and proper maintenance, repairs, renewals, replacements, additions,
betterments and improvements thereto and thereon, (ii) purchase or otherwise
acquire additional fixtures, personalty and other property necessary for the
continued use and operation of the Mortgaged Property, (iii) insure or keep the
Mortgaged Property insured in the same manner required by the terms of the
Credit Agreement, (iv) manage and operate the Mortgaged Property and exercise
all the rights and powers of Mortgagor to the same extent as Mortgagor could in
its own name or otherwise with respect to the same, or (v) enter into any and
all agreements with respect to the exercise by others of any of the powers
herein granted Mortgagee, all as may from time to time be directed or determined
by Mortgagee to be in its best interest and Mortgagor hereby appoints Mortgagee
as its true and lawful attorney-in-fact and agent, for Mortgagor and in its
name, place and stead, in any and all capacities, to perform any of the
foregoing acts. For so long as an Event of Default shall have occurred and be
continuing beyond any applicable notice and cure period, Mortgagee may collect
and receive all the Rents, issues, profits and revenues from the Mortgaged
Property, including those past due as well as those accruing thereafter, and,
after deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the





--------------------------------------------------------------------------------





Mortgaged Property or any part thereof and (vi) the compensation, expenses and
disbursements of the attorneys and agents of Mortgagee, Mortgagee shall apply
the remainder of the moneys and proceeds so received first to the payment of the
Mortgagee for the satisfaction of the Obligations, and second, if there is any
surplus, to Mortgagor, subject to the entitlement of others thereto under
applicable law.
(d)     Whenever, before any sale of the Mortgaged Property under Section 2.06,
all Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.
SECTION 2.04.     Right To Cure Mortgagor's Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person.
SECTION 2.05.     Right to a Receiver. If an Event of Default shall occur and be
continuing beyond any applicable notice and cure period, Mortgagee, upon
application to a court of competent jurisdiction, shall be entitled as a matter
of right to the appointment of a receiver to take possession of and to operate
the Mortgaged Property and to collect and apply the Rents. The receiver shall
have all of the rights and powers permitted under the laws of the state wherein
the Mortgaged Property is located. Mortgagor shall pay to Mortgagee upon demand
all reasonable expenses, including receiver's fees, reasonable attorney's fees
and disbursements, costs and agent's compensation incurred pursuant to the
provisions of this Section 2.05; and all such expenses shall be secured by this
Mortgage and shall be, without demand, immediately repaid by Mortgagor to
Mortgagee with interest thereon at the Interest Rate.
SECTION 2.06.     Foreclosure and Sale. (a) If an Event of Default shall occur
and be continuing beyond any applicable notice and cure period, Mortgagee may
elect to sell the Mortgaged Property or any part of the Mortgaged Property by
exercise of the power of foreclosure or of sale granted to Mortgagee by
applicable law or this Mortgage. In such case, Mortgagee may commence a civil
action to foreclose this Mortgage, or it may proceed and sell the Mortgaged
Property to satisfy any Obligation. Mortgagee or an officer appointed by a
judgment of foreclosure to sell the Mortgaged Property, may sell all or such
parts of the Mortgaged Property as may be chosen by Mortgagee at the time and
place of sale fixed by it





--------------------------------------------------------------------------------





in a notice of sale, either as a whole or in separate lots, parcels or items as
Mortgagee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder. Mortgagee or an officer appointed by a judgment
of foreclosure to sell the Mortgaged Property may postpone any foreclosure or
other sale of all or any portion of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, Mortgagee or an officer appointed to sell the Mortgaged
Property may make such sale at the time fixed by the last postponement, or may,
in its discretion, give a new notice of sale. Any person, including Mortgagor or
Mortgagee or any designee or affiliate thereof, may purchase at such sale.
(b)     The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.
(c)     Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.
(d)     If an Event of Default shall occur and be continuing beyond any
applicable notice and cure period, Mortgagee may instead of, or in addition to,
exercising the rights described in Section 2.06(a) above and either with or
without entry or taking possession as herein permitted, proceed by a suit or
suits in law or in equity or by any other appropriate proceeding or remedy
(i) to specifically enforce payment of some or all of the Obligations, or the
performance of any term, covenant, condition or agreement of this Mortgage or
any other Loan Document or any other right, or (ii) to pursue any other remedy
available to Mortgagee, all as Mortgagee shall determine most effectual for such
purposes.
SECTION 2.07.     Other Remedies. (a) In case an Event of Default shall occur
and be continuing beyond any applicable notice and cure period, Mortgagee may
also exercise, to the extent not prohibited by law, any or all of the remedies
available to a secured party under the UCC.
(b)     In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.
SECTION 2.08.     Application of Sale Proceeds and Rents. At such intervals as
may be agreed upon by the Mortgagor and the Administrative Agent, or, if an
Event of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent shall apply all
Proceeds held in the Collateral Account in





--------------------------------------------------------------------------------





payment of such Mortgagor’s Obligations, first, to all fees and reasonable costs
and expenses incurred by Administrative Agent or any other Secured Party with
respect to the Credit Agreement, the other Loan Documents or the Collateral;
second, to all fees due and owing to Administrative Agent or any other Secured
Party; third, to accrued and unpaid interest on the Loan Document Obligations;
fourth, to the principal amounts of the Loan Document Obligations outstanding;
and fifth, to any other Loan Document Obligations owing to the Administrative
Agent or any other Secured Party. Any balance of such Proceeds remaining after
such Mortgagor’s Obligations (other than contingent indemnification obligations
for which no pending claim is outstanding) shall have been indefeasibly paid in
full in cash, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be turned over to whomsoever may be lawfully
entitled to receive the same.
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.
SECTION 2.09.     Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee's election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.
SECTION 2.10.     Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Mortgagor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
Mortgagee, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
homestead exemption, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iii) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Obligations and
marshaling in the event of foreclosure of this Mortgage.
SECTION 2.11.     Discontinuance of Proceedings. In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and





--------------------------------------------------------------------------------





Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had been taken.
SECTION 2.12.     Suits To Protect the Mortgaged Property. So long as an Event
of Default shall have occurred and be continuing beyond any applicable notice
and cure period, Mortgagee shall have power (a) to institute and maintain suits
and proceedings to prevent any impairment of the Mortgaged Property by any acts
that may be unlawful or in violation of this Mortgage, (b) to preserve or
protect its interest in the Mortgaged Property and in the Rents arising
therefrom and (c) to restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of or compliance with
such enactment, rule or order would impair the security or be prejudicial to the
interest of Mortgagee hereunder.
SECTION 2.13.     Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.
SECTION 2.14.     Possession by Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, so long as an Event of Default
shall have occurred and be continuing beyond any applicable notice and cure
period, to the extent not prohibited by law, to remain in possession and control
of all parts of the Mortgaged Property now or hereafter granted under this
Mortgage to Mortgagee in accordance with the terms hereof and applicable law.
SECTION 2.15.     Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.
(b)     Even if Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of





--------------------------------------------------------------------------------





any sums secured hereby, (iii) waives or does not exercise some right granted
herein or under the Loan Documents, (iv) releases a part of the Mortgaged
Property from this Mortgage, (v) agrees to change some of the terms, covenants,
conditions or agreements of any of the Loan Documents, (vi) consents to the
filing of a map, plat or replat affecting the Premises, (vii) consents to the
granting of an easement or other right affecting the Premises or (viii) makes or
consents to an agreement subordinating Mortgagee's lien on the Mortgaged
Property hereunder; no such act or omission shall preclude Mortgagee from
exercising any other right, power or privilege herein granted or intended to be
granted in the event of any breach or Event of Default then made or of any
subsequent default; nor, except as otherwise expressly provided in an instrument
executed by Mortgagee, shall this Mortgage be altered thereby. In the event of
the sale or transfer by operation of law or otherwise of all or part of the
Mortgaged Property, Mortgagee is hereby authorized and empowered to deal with
any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.
SECTION 2.16.     Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.
SECTION 2.17.     Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.
ARTICLE III

Miscellaneous
SECTION 3.01.     Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
SECTION 3.02.     Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.





--------------------------------------------------------------------------------





SECTION 3.03.     Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.
SECTION 3.04.     Satisfaction and Cancelation. (a) This Mortgage and all other
security interests granted hereby shall terminate when all the Loan Document
Obligations (other than contingent or indemnification obligations not then due)
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement, the exposure under the Letters of Credit has
been reduced to zero and the Issuing Lender has no further obligations to issue
Letters of Credit under the Credit Agreement.
(b)     Mortgagor shall automatically be released from its obligations hereunder
and the Security Interest in the Mortgaged Property of Mortgagor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which Mortgagor ceases to be a Subsidiary of the
Borrower; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
(c)     Upon any sale or other transfer by Mortgagor of the Mortgaged Property
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted pursuant to
Section 10.02 of the Credit Agreement, the security interest in the Mortgaged
Property shall be automatically released.
(d)     In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Administrative Agent shall execute and deliver to Mortgagor, at
Mortgagor’s expense, all documents that Mortgagor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.
SECTION 3.05.     Definitions. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.





--------------------------------------------------------------------------------





SECTION 3.06.     Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee's rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee's rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.
SECTION 3.07.     No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.
ARTICLE IV

Particular Provisions
This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:
SECTION 4.01.     Applicable Law; Certain Particular Provisions. This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to





--------------------------------------------------------------------------------





submit to jurisdiction and the laying of venue for any suit on this Mortgage in
the state where the Mortgaged Property is located.
SECTION 4.02.     Local Law Provisions. [TO BE PROVIDED]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.
[ _____________ ]., a [ _____________ ] corporation,
by: ________________________________
Name:
Title:







--------------------------------------------------------------------------------






State of _____________
County of ___________
On this ____ day of _______________, 20[●] before me the undersigned notary
public, personally appeared _____________________________________, proved to me
through satisfactory evidence of identification, which were
___________________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.
_______________________________[official signature and seal of notary]
My Commission Expired:











--------------------------------------------------------------------------------






EXHIBIT A


Legal Description

















--------------------------------------------------------------------------------


EXHIBIT J






[FORM OF] PERFECTION CERTIFICATE
October 19, 2017
Reference is made to that certain Amendment and Restatement Agreement (the
“Amendment and Restatement Agreement”), dated as of October 19, 2017, among
CoStar Group, Inc., as Borrower, CoStar Realty Information, Inc., as
Co-Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, relating to that certain Credit Agreement (as amended and
restated by the Amendment and Restatement Agreement, the “Credit Agreement”)
among the Borrower, the Co-Borrower, the Lenders party thereto and the
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement or the Collateral
Agreement referred to therein, as applicable.
The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:
Section 1.Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document, and (ii) each other legal name such Loan Party has had in the
past five years, together with the date of the relevant name change.
(b)    Except as set forth on Schedule 1, no Loan Party has changed its identity
or corporate structure or entered into a similar reorganization in any way
within the past five years. Changes in identity or corporate structure include
mergers, consolidations, acquisitions of the Equity Interests in or acquisitions
of all or substantially all of the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of) a Person with a value in excess of $10,000,000, other acquisitions of
material assets with a value in excess of $10,000,000 outside the ordinary
course of business or any change in the form, nature or jurisdiction of
organization. With respect to any such change that has occurred within the past
five years, Schedule 1 sets forth the information required by Sections 1(a)(i)
and 2(a)(i) of this Perfection Certificate as to each acquiree or constituent
party to such merger, consolidation or acquisition.





--------------------------------------------------------------------------------

2




Section 2.Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and the federal taxpayer identification number, if
any, of such Loan Party and (iii) the address (including, in the case of each
Loan Party that is a Domestic Subsidiary, the county) of the chief executive
office of such Loan Party or the registered office of such Loan Party, if
applicable.
(a)    Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any Collateral with a fair market
value of more than $10,000,000 not otherwise identified on Schedule 2A or 2B.
Section 3.Unusual Transactions. Except as set forth on Schedule 3, substantially
all Accounts have been originated by the Loan Parties and substantially all
Inventory with a value in excess of $10,000,000 has been acquired by the Loan
Parties in the ordinary course of business within the past five years.
Section 4.File Search Reports. File search reports have been obtained from the
Uniform Commercial Code (“UCC”) filing office relating to each location of each
Loan Party identified on Schedule 2A.
Section 5.UCC Filings. UCC financing statements have been prepared for filing by
counsel to the Administrative Agent in the proper UCC filing office in the
jurisdiction in which each Loan Party is located (or, in the case of each
Foreign Subsidiary that is a Loan Party, in Washington, D.C.). Set forth on
Schedule 5 is a complete and correct list of each such filing and the UCC filing
office in which such filing is to be made.
Section 6.Stock Ownership and other Equity Interests. Set forth on Schedule 6 is
a complete and correct list, for each Loan Party, of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other Equity Interests owned, beneficially or of record, by such
Loan Party, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Equity Interests.
Section 7.Debt Instruments. Set forth on Schedule 7 is a complete and correct
list, for each Loan Party, of all promissory notes and other evidence of
Indebtedness (other than intercompany Indebtedness) in excess of $10,000,000
held by such Loan Party that are required to be pledged under the Credit
Agreement and the Security Documents, specifying the creditor and debtor
thereunder and the type and outstanding principal amount thereof.
Section 8.[Reserved]
Section 9.Mortgaged Property. Set forth on Schedule 9 is a complete and correct
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person





--------------------------------------------------------------------------------

3




that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause (a)
above, the exact name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the Administrative Agent to obtain a perfected security interest
therein and (d) an estimate of the fair market value apportioned to such
property (and in the case of leased real property, the monthly rent).
Section 10.Intellectual Property. Set forth on Schedule 10 is a complete and
correct list of each Loan Party’s (i) registered U.S. Copyrights, and exclusive
Copyright Licenses covering registered U.S. Copyrights under which any Loan
Party is a licensee, (ii) U.S. Patents and Patent applications and (iii) U.S.
registered Trademarks and Trademark applications, in each case specifying the
name of the registered owner, title, registration or application number, and, in
the case of Copyright Licenses, the licensee and licensor.
Section 11.Commercial Tort Claims. Set forth on Schedule 11 is a complete and
correct list of commercial tort claims in excess of $15,000,000 held by any Loan
Party, including a brief description thereof.
Section 12.Letter of Credit Rights. Set forth on Schedule 12 is a complete and
correct list of all letters of credit with a face value in excess of $15,000,000
issued in favor of any Loan Party as the beneficiary thereunder, other than any
such letters of credit that constitute “Supporting Obligations” within the
meaning of the UCC.
[Signature page follows]







--------------------------------------------------------------------------------


4


IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first set forth above.
COSTAR GROUP, INC.,




by
    
Name:
Title:














--------------------------------------------------------------------------------






Schedule 1
Legal Names
Loan Party’s Exact Legal Name
Other Legal Names in past 5 years
(including date of change)
 
 



Mergers and Consolidations:
Transaction Type
Transaction Date
Constituent Parties and State of Incorporation
Surviving / Resulting Entity
 
 
 
 



Acquisitions:
Transaction Type
Transaction Date
Purchaser
Acquired Company/Assets
 
 
 
 



Changes in Form of Organization / Jurisdiction of Incorporation or Formation:


Others:







--------------------------------------------------------------------------------







Schedule 2A
Jurisdictions and Locations
Loan Party
 
Jurisdiction of
Organization
 
Form of
Organization
 
Organizational
Identification
Number
(if any)
 
Federal
Taxpayer
Identification
Number
(if any)
 
Chief
Executive
Office or
Registered
Office Address
(including
county)
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 2B


Other Addresses
Loan Party
 
Locations where Books or Records Relating to
     Accounts Receivable are Maintained
                    (including county)


Other Locations where
 Collateral is Maintained
(including county)
 
 
 








--------------------------------------------------------------------------------







Schedule 3
Unusual Transactions
Date
Acquiree
State of Incorporation
Type of Transaction
Purchase Price
 
 
 
 
 








--------------------------------------------------------------------------------







Schedule 5
UCC Filings
Loan Party
UCC Filing Office
 
 








--------------------------------------------------------------------------------







Schedule 6
Equity Interests
Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
 
 
 
 
 








--------------------------------------------------------------------------------







Schedule 7
Debt Instruments





--------------------------------------------------------------------------------







Schedule 8
[Reserved]





--------------------------------------------------------------------------------







Schedule 9
Mortgaged Property





--------------------------------------------------------------------------------







Schedule 10
Intellectual Property
1.
Copyrights

2.
Copyright Licenses

3.
Patents

4.
Patent Applications

5.
Trademarks

6.
Trademark Applications








--------------------------------------------------------------------------------






Schedule 11
Commercial Tort Claims







--------------------------------------------------------------------------------






Schedule 12
Letters of Credit









--------------------------------------------------------------------------------


EXHIBIT L-1




[Form of] U.S. TAX CERTIFICATE For FOREIGN Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Borrower or the Co-Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which any payment is to be made to the undersigned, or in either of the
two calendar years preceding any such payment.


[NAME OF LENDER],

by
    _____________________________    
    Name:
Title:


Date: ________ __, 20[ ]











--------------------------------------------------------------------------------


EXHIBIT L-2


[FORM OF] U.S. TAX CERTIFICATE For FOREIGN Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower or the Co-Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which any
payment is to be made to the undersigned, or in either of the two calendar years
preceding any such payment.


[NAME OF LENDER],

by
    _____________________________    
    Name:
Title:


Date: ________ __, 20[ ]







--------------------------------------------------------------------------------


EXHIBIT L-3


[FORM OF] U.S. TAX CERTIFICATE For FOREIGN Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Borrower or the Co-Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (d) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.


[NAME OF LENDER],

by
    _____________________________    
    Name:
Title:


Date: ________ __, 20[ ]













--------------------------------------------------------------------------------


EXHIBIT L-4


[FORM OF] U.S. TAX CERTIFICATE For FOREIGN Participants That Are Partnerships
For U.S. Federal Income Tax Purposes
Reference is made to the Amended and Restated Credit Agreement dated as of
October 19, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CoStar Group, Inc. (the
“Borrower”), CoStar Realty Information, Inc. (the “Co-Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
or the Co-Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(e) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which any payment is to be
made to the undersigned, or in either of the two calendar years preceding any
such payment.


[NAME OF LENDER],

by
    _____________________________    
    Name:
Title:


Date: ________ __, 20[ ]









--------------------------------------------------------------------------------


EXHIBIT N



CLOSING CERTIFICATE
October 19, 2017


Reference is made to the Amendment and Restatement Agreement dated as of October
19, 2017 (the “Restatement Agreement”), among CoStar Group, Inc., a Delaware
corporation (the “Borrower”), CoStar Realty Information, Inc., a Delaware
corporation, as Co-Borrower, the Subsidiary Loan Parties, the Lenders and
Issuing Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Restatement
Agreement.
Pursuant to Section 3(f) of the Restatement Agreement, the undersigned, [ ],
being the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower and solely in such capacity, and not in an individual capacity, hereby
certifies on behalf of the Borrower that the representations and warranties set
forth in Section 2 of the Restatement Agreement are true and correct as of the
Restatement Effective Date.
[Signature page to follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate and
caused it to be delivered as of the date first written above.


COSTAR GROUP, INC.

By: _________________________
Name:    
Title:     






[Signature Page to Closing Certificate]